 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
[logo2.jpg]
 
 
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of
October 27, 2010
 
among
 
SYSTEMAX INC.
SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
STREAK PRODUCTS INC.
NEW COMPUSA CORP.
COMPUSA.COM INC.
COMPUSA RETAIL INC.
WORLDWIDE REBATES INC.
CIRCUITCITY.COM INC.
SOFTWARE LICENSING CENTER INC.
TARGET ADVERTISING INC.
and
SYSTEMAX EUROPE LIMITED
(EACH A BORROWER AND, COLLECTIVELY, THE BORROWERS)
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
as US Administrative Agent
 
J.P. MORGAN EUROPE LIMITED
as UK Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 
HSBC BANK USA, N.A.
WELLS FARGO CAPITAL FINANCE, LLC
as Co-Agents
 


 


 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
Page
 
ARTICLE I.
Definitions 
2

 
SECTION 1.01.
Defined Terms 
2

 
SECTION 1.02.
Classification of Loans and Borrowings 
43

 
SECTION 1.03.
Terms Generally 
44

 
SECTION 1.04.
Accounting Terms; GAAP 
44

 
SECTION 1.05.
Currencies; Exchange Rates 
44

 
ARTICLE II.
The Credits 
44

 
SECTION 2.01.
Commitments. 
45

 
SECTION 2.02.
Loans and Borrowings. 
45

 
SECTION 2.03.
Requests for Borrowings. 
46

 
SECTION 2.04.
Protective Advances. 
47

 
SECTION 2.05.
Swingline Loans. 
49

 
SECTION 2.06.
Letters of Credit. 
50

 
SECTION 2.07.
Funding of Borrowings. 
56

 
SECTION 2.08.
Interest Elections. 
58

 
SECTION 2.09.
Termination, Increase, or Reduction of Commitments. 
60

 
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt. 
63

 
SECTION 2.11.
Prepayment of Loans. 
64

 
SECTION 2.12.
Fees. 
66

 
SECTION 2.13.
Interest. 
67

 
SECTION 2.14.
Alternate Rate of Interest 
68

 
SECTION 2.15.
Increased Costs. 
69

 
SECTION 2.16.
Break Funding Payments 
70

 
SECTION 2.17.
Taxes. 
70

 
SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs. 
73

 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 
77

 
SECTION 2.20.
Defaulting Lenders 
78

 
SECTION 2.21.
Returned Payments 
80

 
SECTION 2.22.
Money of Account, etc 
80

 
SECTION 2.23.
Currency Fluctuations, etc. 
80

 
SECTION 2.24.
Consolidation of Credit Facilities. 
81

 
ARTICLE III.
Representations and Warranties. 
83

 
SECTION 3.01.
Organization; Powers 
83

 
SECTION 3.02.
Authorization; Enforceability 
83

 
SECTION 3.03.
Governmental Approvals; No Conflicts 
83

 
SECTION 3.04.
Financial Condition; No Material Adverse Change. 
83

 
SECTION 3.05.
Properties. 
84

 
SECTION 3.06.
Litigation and Environmental Matters. 
84

 
SECTION 3.07.
Compliance with Laws 
85

 
SECTION 3.08.
Investment Company Status 
85































 
 
 
i
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

















 
SECTION 3.09.
Taxes 
85

 
SECTION 3.10.
ERISA. 
85

 
SECTION 3.11.
Disclosure 
85

 
SECTION 3.12.
Material Agreements 
86

 
SECTION 3.13.
Solvency. 
86

 
SECTION 3.14.
Insurance 
86

 
SECTION 3.15.
Capitalization and Subsidiaries 
87

 
SECTION 3.16.
Security Interest in Collateral 
87

 
SECTION 3.17.
Labor Disputes 
87

 
SECTION 3.18.
Security Documents. 
88

 
SECTION 3.19.
Common Enterprise 
88

 
SECTION 3.20.
Governing Law and Judgments 
88

 
SECTION 3.21.
Centre of Main Interests 
88

 
SECTION 3.22.
Adverse Consequences 
89

 
SECTION 3.23.
Collateral Deposit Accounts 
89

 
ARTICLE IV.
Conditions 
89

 
SECTION 4.01.
Effective Date 
89

 
SECTION 4.02.
Each Credit Event 
92

 
ARTICLE V.
Affirmative Covenants 
93

 
SECTION 5.01.
Financial Statements; Borrowing Base and Other Information 
93

 
SECTION 5.02.
Notices of Material Events 
98

 
SECTION 5.03.
Information Regarding Collateral. 
99

 
SECTION 5.04.
Existence; Conduct of Business 
100

 
SECTION 5.05.
Payment of Obligations 
100

 
SECTION 5.06.
Maintenance of Properties 
100

 
SECTION 5.07.
[Intentionally Omitted]. 
100

 
SECTION 5.08.
Compliance with Laws 
100

 
SECTION 5.09.
Use of Proceeds 
100

 
SECTION 5.10.
Insurance. 
101

 
SECTION 5.11.
Casualty and Condemnation 
102

 
SECTION 5.12.
Books and Records; Inspection and Audit Rights; Confirmation of Receivables. 
102

 
SECTION 5.13.
[Intentionally Omitted]. 
103

 
SECTION 5.14.
Appraisals 
103

 
SECTION 5.15.
Depository Banks 
103

 
SECTION 5.16.
Additional Collateral; Further Assurances. 
103

 
SECTION 5.17.
Full Cash Dominion; Collateral Deposit Account; Lock Boxes, Collections, Etc. 
105

 
SECTION 5.18.
Benefit Plans Payments 
107

 
ARTICLE VI.
Negative Covenants 
107

 
SECTION 6.01.
Indebtedness 
107

 
SECTION 6.02.
Liens 
109

 
SECTION 6.03.
Fundamental Changes. 
110

 
 

ii
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
      SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
110

 
SECTION 6.05.
Asset Sales 
112

 
SECTION 6.06.
Sale and Leaseback Transactions 
113

 
SECTION 6.07.
Swap Agreements 
113

 
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness. 
113

 
SECTION 6.09.
Transactions with Affiliates 
114

 
SECTION 6.10.
Restrictive Agreements 
115

 
SECTION 6.11.
Amendment of Material Documents 
115

 
SECTION 6.12.
Capital Expenditures. 
115

 
SECTION 6.13.
Fixed Charge Coverage Ratio 
116

 
SECTION 6.14.
Floorplanning 
116

 
SECTION 6.15.
Centre of Main Interest 
116

 
SECTION 6.16.
Leases 
116

 
ARTICLE VII.   Events of Default
116

 
ARTICLE VIII.   The Administrative Agents
120

 
ARTICLE IX.
Miscellaneous 
123

 
SECTION 9.01.
Notices. 
123

 
SECTION 9.02.
Waivers; Amendments. 
126

 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver. 
128

 
SECTION 9.04.
Successors and Assigns. 
130

 
SECTION 9.05.
Survival 
132

 
SECTION 9.06.
Counterparts; Integration; Effectiveness 
133

 
SECTION 9.07.
Severability 
133

 
SECTION 9.08.
Right of Setoff 
133

        SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process.
133

 
SECTION 9.10.
WAIVER OF JURY TRIAL 
134

 
SECTION 9.11.
Headings 
135

 
SECTION 9.12.
Confidentiality 
135

 
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law 
136

 
SECTION 9.14.
USA PATRIOT Act 
136

 
SECTION 9.15.
Disclosure 
136

 
SECTION 9.16.
Appointment for Perfection 
136

 
SECTION 9.17.
Interest Rate Limitation 
137

 
ARTICLE X.
Loan Guaranty 
137

 
SECTION 10.01.
Guaranty 
137

 
SECTION 10.02.
Guaranty of Payment 
138

 
SECTION 10.03.
No Discharge or Diminishment of Loan Guaranty. 
138

 
SECTION 10.04.
Defenses Waived 
138

 
SECTION 10.05.
Rights of Subrogation 
139

 
SECTION 10.06.
Reinstatement; Stay of Acceleration 
139

 
SECTION 10.07.
Information 
139











 
 
iii
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SECTION 10.08.
Termination 
139

 
SECTION 10.09.
Taxes 
140

 
SECTION 10.10.
Maximum Liability 
140

 
SECTION 10.11.
Contribution 
140

 
SECTION 10.12.
Liability Cumulative 
141

 
ARTICLE XI.
BORROWING AGENCY. 
141

 
SECTION 11.01.
Borrowing Agency Provisions; Several Nature of UK Borrower. 
141

 
SECTION 11.02.
Waivers 
142

 
SECTION 11.03.
Limitation on Liability of UK Borrower 
142

 
SECTION 11.04.
Powers 
143

 
SECTION 11.05.
Employment of Agents 
143

 
SECTION 11.06.
Notices 
143

 
SECTION 11.07.
Successor Borrowing Representative 
143

 
SECTION 11.08.
Execution of Loan Documents; Borrowing Base Certificate 
143

 
SECTION 11.09.
Reporting 
143

 
 
 
 
iv



 
 

--------------------------------------------------------------------------------

 


SCHEDULES:
 
Schedule 1(a)
Commitment Schedule

Schedule 1(b)
Existing Letters of Credit

Schedule 3.05
Properties

Schedule 3.06
Disclosed Matters

Schedule 3.12
Material Agreements

Schedule 3.14
Insurance

Schedule 3.15
Capitalization and Subsidiaries

Schedule 3.18(b)
Financing Statements, Releases and Other Filings re Collateral (other than
Intellectual Property)

Schedule 3.18(c)
Assignment of Security Agreement, Amendments and Other Filings re Intellectual
Property

Schedule 5.17
Collateral Deposit Accounts and Banks with Lock Boxes

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens

Schedule 6.04
Existing Investments

Schedule 6.09
Existing Transactions with Related Persons

Schedule 6.10
Existing Restrictions

Schedule 6.16
Existing Leases



EXHIBITS:
 
Exhibit A
Form of Assignment and Assumption

Exhibit B
Form of Opinion of Borrower’s Counsel

Exhibit C
Form of Borrowing Base Certificate

Exhibit D
Form of Compliance Certificate

Exhibit E
Joinder Agreement

Exhibit F
Mandatory Costs

 
 
 
v
 


 
 

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 27, 2010 (as it
may be amended or modified from time to time, this “Agreement”), among SYSTEMAX
INC., a corporation organized under the laws of the State of Delaware (“SYX”),
SYSTEMAX MANUFACTURING INC., a corporation organized under the laws of the State
of Delaware (“SMI”), GLOBAL COMPUTER SUPPLIES INC., a corporation organized
under the laws of the State of New York (“GCS”), GLOBAL EQUIPMENT COMPANY INC.,
a corporation organized under the laws of the State of New York (“GEC”),
TIGERDIRECT, INC., a corporation organized under the laws of the State of
Florida (“Tiger”), DARTEK CORPORATION, a corporation organized under the laws of
the State of Delaware (“Dartek”), NEXEL INDUSTRIES, INC., a corporation
organized under the laws of the State of New York (“NII”), MISCO AMERICA INC., a
corporation organized under the laws of the State of Delaware (“Misco”),
ONREBATE.COM INC., a corporation organized under the laws of the State of
Delaware (“OCI”), PAPIER CATALOGUES, INC., a corporation organized under the
laws of the State of New York (“PCI”), MILLENNIUM FALCON CORP., a corporation
organized under the laws of the State of Delaware (“MFC”), TEK SERV INC., a
corporation organized under the laws of the State of Delaware (“TSI”), PROFIT
CENTER SOFTWARE INC., a corporation organized under the laws of the State of New
York (“PCS”), GLOBAL GOV/ED SOLUTIONS INC., a corporation organized under the
laws of the State of Delaware (“GGES”), GLOBAL GOVERNMENT & EDUCATION INC., a
corporation organized under the laws of the State of Delaware (“GGE”), SYX
DISTRIBUTION INC., a corporation organized under the laws of the State of
Delaware (“SYXD”), SYX SERVICES INC., a corporation organized under the laws of
the State of Delaware (and formerly organized under the laws of the State of New
York) (“SSI”), STREAK PRODUCTS INC., a corporation organized under the laws of
the State of Delaware (“SPI”), NEW COMPUSA CORP., a corporation organized under
the laws of the State of Delaware (“SAH”), COMPUSA.COM INC., a corporation
organized under the laws of the State of Florida (“CUSA”), COMPUSA RETAIL INC.,
a corporation organized under the laws of the State of Delaware (“CUSAR”),
WORLDWIDE REBATES INC., a corporation organized under the laws of the State of
Florida (“WWR”), CIRCUITCITY.COM INC., a corporation organized under the laws of
the State of Delaware (“CCI”), SOFTWARE LICENSING CENTER INC., a corporation
organized under the laws of the State of Florida (“SLC”) and TARGET ADVERTISING
INC., a corporation organized under the laws of the State of Delaware (“TAI”)
(SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, OCI, PCI, MFC, TSI, PCS, GGES,
GGE, SYXD, SSI, SPI, SAH, CUSA, CUSAR, WWR, CCI, SLC and TAI, each a “US
Borrower” and jointly and severally the “US Borrowers”), SYSTEMAX EUROPE
LIMITED, a company organized under the laws of Scotland (“the UK Borrower” and,
together with the US Borrowers, hereinafter each a “Borrower” and, jointly and
severally as the context may require, the “Borrowers”), (each US Borrower, each
a “Loan Guarantor” and, jointly and severally as the context may require, the
“Loan Guarantors”), the Lenders party hereto, J.P.  MORGAN EUROPE LIMITED, as UK
Administrative Agent, JPMORGAN CHASE BANK, N.A., as US Administrative Agent,
J.P. MORGAN SECURITIES, INC., as Sole Bookrunner and Sole Lead Arranger, HSBC
BANK USA, N.A., as syndication agent and WELLS FARGO CAPITAL FINANCE, LLC, as
documentation agent.
 
The US Borrowers (other than WWR, SLC and TAI), the UK Borrower, the US
Administrative Agent, the UK Administrative Agent and the lenders party thereto
are parties to the Amended and Restated Loan and Security Agreement dated as of
October 27, 2005 (the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Original Restatement Date”) (as amended or otherwise supplemented prior to the
date hereof, the “Original Restated Credit Agreement”) pursuant to which (a) the
lenders party thereto agreed to provide the US Borrowers (other than WWR, SLC
and TAI) with certain financial accommodations and (b) certain of the lenders
party thereto agreed to provide the UK Borrower with certain financial
accommodations.
 
The Borrowers have requested the Administrative Agent and the Lenders to
continue the financing of the Borrowers established under the Original Restated
Credit Agreement for an additional period of five (5) years, and to increase the
aggregate credit facility to $125,000,000, subject to further increase (or
reduction) as provided in Section 2.09 hereof.  The Administrative Agent and the
Lenders party hereto have agreed to continue provide such financing upon the
terms and conditions herein set forth, and this Agreement is being entered into
for the purpose of amending and restating the Original Restated Credit Agreement
on the terms and conditions herein set forth.
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
parties hereto hereby agree as follows:
 
Amendment and Restatement.
 
As of the date of this Agreement, the terms, conditions, covenants, agreements,
representations and warranties contained in the Original Restated Credit
Agreement shall be deemed amended and restated in their entirety as follows and
as provided in the Security Agreement (as hereinafter defined), and the Original
Restated Credit Agreement shall be consolidated with and into and superseded by
this Agreement and the Security Agreement; provided, however, that nothing
contained in this Agreement or the Security Agreement shall impair, limit or
affect the Liens heretofore granted, pledged and/or assigned to the US
Administrative Agent and/or the lenders party thereto as security for the
Obligations under, and as defined in, the Original Restated Credit Agreement,
except as otherwise herein provided.
 
ARTICLE I.   Definitions
 
SECTION 1.01.   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate US Base Rate.
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Second Restatement Date, by which any Loan Party (a)
acquires any going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.
 
“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) with
respect to US Revolving Loans, the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate and (b) with respect to UK Revolving Loans, the
LIBO Rate for such Interest Period plus the UK Mandatory Costs.
 
“Adjusted One Month LIBO Rate” means for any day an interest rate per annum
equal to the sum of (a) 1% per annum plus (b) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediate preceding Business Day).
 
“Administrative Agents” means the US Administrative Agent and the UK
Administrative Agent.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by an Administrative Agent.
 
“AEBR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Eurocurrency Base Rate.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate UK Revolving Exposure” means, at any time, the aggregate UK Revolving
Exposure of all the UK Lenders.
 
“Aggregate US Revolving Exposure” means, at any time, the aggregate US Revolving
Exposure of all the US Lenders.
 
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
 
“Alternate US Base Rate” means, on each day with respect to any US Revolving
Loans, a rate per annum equal to the greater of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Adjusted One Month LIBO Rate.  Any change in the Alternate US
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted One Month LIBO Rate, shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted One Month LIBO Rate, respectively.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Alternate Eurocurrency Base Rate” means, on each day with respect to any UK
Revolving Loan or UK Borrowing in Sterling or Euro (a) as to UK Revolving Loans
or UK Borrowings in Sterling, the rate of interest determined by the UK
Administrative Agent to be the rate per annum (rounded upward two decimal
places), appearing on the Reuters Screen LIBOR01 for Sterling Overnight LIBOR,
and (b) as to UK Revolving Loans or UK Borrowings in Euro, the rate of interest
determined by the UK Administrative Agent to be the rate per annum (rounded
upward two decimal places), appearing on the Reuters Screen LIBOR01 for
Overnight EURIBOR, plus, in each case, the UK Mandatory Costs.  In the event
that such rate does not appear on the Reuters Screen LIBOR01 (or otherwise on
the Dow Jones Markets screen), the Alternate Eurocurrency Base Rate for the
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates as may
be selected by the UK Administrative Agent, or, in the absence of such
availability, the Alternate Eurocurrency Base Rate shall be the rate of interest
determined in commercial good faith by the UK Administrative Agent to be the
rate per annum at which overnight deposits in Sterling or Euro, as the case may
be, are offered by the principal office of Chase in London to major banks in the
London interbank market.
 
“Applicable Percentage” means the Applicable UK Percentage and/or the Applicable
US Percentage, as appropriate in the context.
 
“Applicable Rate” means, for any day, with respect to any Interest Payment Date,
a Eurocurrency Loan, AEBR Loan or ABR Loan, as the case may be, the applicable
rate per annum set forth below under the caption “Eurocurrency Spread”, “AEBR
Spread” or “ABR Spread”, as the case may be, based upon Trailing Quarterly
Borrowing Base Availability as follows:
 
Trailing Quarterly Borrowing Base Availability
Eurocurrency Spread
AEBR Spread
ABR Spread
Category 1
Less than $45,000,000
 
2.50%
2.50%
1.50%
Category 2
$45,000,000 or more but less than $85,000,000
 
2.25%
2.25%
1.25%
Category 3
$85,000,000 or more
2.00%
2.00%
1.00%



For purposes of the foregoing, until the delivery to the US Administrative
Agent, pursuant to Section 5.01, of the financial information of SYX on a
Consolidated Basis for the first fiscal quarter ending no sooner than six months
after the Second Restatement Date, the Applicable Rate shall be the applicable
rate per annum set forth above in Category 2, and thereafter (a) the Applicable
Rate shall be determined by the US Administrative Agent as of the end of each
fiscal quarter of SYX on a Consolidated Basis based upon Trailing Quarterly
Borrowing Base Availability during the quarter then ended and (b) each change in
the Applicable
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Rate resulting from a change in Trailing Quarterly Borrowing Base Availability
shall be effective on the first day of the next month following delivery to the
US Administrative Agent pursuant to Section 5.01 of the financial information of
SYX on a Consolidated Basis for the fiscal quarter referred to in clause (a)
above until the effective date of the next such change; provided that Trailing
Quarterly Borrowing Base Availability shall be deemed to be in Category 1 if
Loan Parties fail to deliver the Borrowing Base Certificate to the US
Administrative Agent within five (5) days of the times required pursuant to
5.01(g), Loan Parties fail to deliver any other financial information pursuant
to Section 5.01 within five (5) days of when due or any other Event of Default
has occurred which is then continuing; provided, further, that notwithstanding
anything to the contrary herein any change in the Applicable Rate in respect of
a Eurocurrency Loan outstanding at the time of such change shall not be
effective until the first day of the next Interest Period in respect of such
Eurocurrency Loan.
 
“Applicable UK Percentage” means, with respect to any UK Lender, a percentage
equal to a fraction the numerator of which is such Lender’s UK Revolving
Commitment and the denominator of which is the aggregate UK Revolving Commitment
of all UK Lenders (if the UK Revolving Commitments have terminated or expired,
the Applicable UK Percentages shall be determined based upon such Lender’s share
of the aggregate UK Revolving Exposure at that time).
 
“Applicable US Percentage” means, with respect to any US Lender, a percentage
equal to a fraction the numerator of which is such Lender’s US Revolving
Commitment and the denominator of which is the aggregate US Revolving Commitment
of all US Lenders (if the US Revolving Commitments have terminated or expired,
the Applicable US Percentages shall be determined based upon such Lender’s share
of the aggregate US Revolving Exposure at that time).
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the US Administrative Agent, in the form of
Exhibit A or any other form approved by the US Administrative Agent.
 
“Assumption Agreement” has the meaning set forth in Section 2.09(d).
 
“Available Revolving UK Commitment” means, at any time, the aggregate UK
Revolving Commitment then in effect minus the UK Revolving Exposure of all UK
Lenders at such time.
 
“Available Revolving US Commitment” means, at any time, the aggregate US
Revolving Commitment then in effect minus the US Revolving Exposure of all US
Lenders at such time.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Availability Period” means the period from and including the Second Restatement
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of their respective Affiliates: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Banking Services Reserves” means all Reserves which the US Administrative Agent
or UK Administrative Agent from time to time establishes in its Permitted
Discretion for Banking Services then provided or outstanding.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means, individually or collectively (as the context may require), the
UK Borrower and the US Borrowers.
 
“Borrowers” has the meaning provided in the introductory paragraph of this
Agreement.
 
“Borrowers on a Consolidated Basis” means the consolidation of SYX and the
Borrowers and the Subsidiaries of any Borrower (without duplication) in
accordance with GAAP, but excluding all Subsidiaries of any Borrower located
outside of the United States of America other than UK Borrower.
 
“Borrowing” means, as applicable, a UK Borrowing and/or a US Borrowing.
 
“Borrowing Representative” means, as applicable, the US Borrowing Representative
and/or the UK Borrowing Representative.
 
“Borrowing Base” means collectively, the UK Borrowing Base and the US Borrowing
Base.
 
“Borrowing Base Availability” means the sum of the US Availability and the UK
Availability minus (to the extent included in UK Availability but without
duplication) the amount of any excess US Borrowing Base included in UK
Availability.
 
“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit C hereto (with such changes therein as may be required by the
Administrative Agents to reflect the components of and reserves against the
Borrowing Base as provided for hereunder
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
from time to time) or another form which is reasonably acceptable to the
Administrative Agents in their sole discretion, executed and certified as
accurate and complete by a Financial Officer of the US Borrowing Representative,
on behalf of all Borrowers.
 
“Borrowing Request” means a request by a Borrowing Representative for a
Borrowing, in accordance with Section 2.02.
 
“Business Day” means, as the context shall require, a US Business Day, a UK
Business Day, or both.
 
“Calculation Date” means each US Business Day or UK Business Day, as applicable,
of each calendar week.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a balance sheet of SYX on a
Consolidated Basis prepared in accordance with GAAP including, without
limitation, Capital Lease Obligations; provided, however, that, solely for
purposes of determining Loan Parties’ compliance with the provisions of Section
6.12, Capital Lease Obligations shall not include expenditures for leased
properties, notwithstanding any change in GAAP which may require lease payments
to be characterized as Capital Lease Obligations.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) No B461/2000 of 29 May, 2000 on Insolvency Proceedings.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of SYX or (b) such
time as (i) a “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) who, at the time of the execution of this
Agreement, does not own 5% or more of the Equity Interests of a Borrower,
becomes the ultimate “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of Equity Interests representing more than 50% of the total voting
power of the Equity Interests of such Borrower on a fully diluted basis, (ii)
the occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of SYX by Persons who were neither (A) nominated by the Board of
Directors of SYX nor (B) appointed by directors so nominated, or (iii) SYX shall
cease to own 100% of the fully diluted Equity Interests of any other Borrower
(exclusive of directors’ qualifying shares), except with respect to (A) GEC,
which shall be 100% owned by GCS and (B) PCS, which shall be not less than 80%
owned by SYX.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided however, for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Agreement.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or Loans comprising such Borrowing, are Revolving Loans, Swingline Loans
or Protective Advances and, when used in reference to any Commitment, refers to
whether such Commitment is a US Revolving Commitment or a UK Revolving
Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of either (a) the US
Administrative Agent, on behalf of itself and the US Lenders, or (b) the UK
Administrative Agent, on behalf of itself and the UK Lenders, to secure the
respective Secured Obligations.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collateral Deposit Account” has the meaning set forth in Section 5.17(a).
 
“Collateral Documents” means, collectively, the Security Agreement, the
Debenture, the Floating Charge, the Standard Security, the Shares Pledge, the
Mortgages, each Control Agreement and any other documents granting a Lien upon
the Collateral as security for payment of the Secured Obligations and each
document pursuant to which one or more Borrowers reaffirms its obligations under
one or more previously executed Collateral Documents.
 
“Collection Account” has the meaning set forth in Section 5.17(a).
 
“Commitment” means a US Revolving Commitment or a UK Revolving Commitment, or
both, as the context requires.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Commitment Schedule” means schedule 1(a) attached hereto and identified as the
“Commitment Schedule”.
 
“Companies Act” means the Companies Act of 2006, as applied to companies
incorporated in England, Wales and Scotland.
 
“Computer Component Inventory” means the Inventory of SMI held at its computer
assembly facilities at which it assembles computers for sale.
 
“Consolidation Date” has the meaning set forth in Section 2.24(a).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” means an agreement, in form and substance satisfactory to
the Administrative Agents, among any Loan Party, a banking institution holding
such Loan Party’s funds, and the applicable Administrative Agent with respect to
collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution.
 
“Controlled Disbursement Accounts” means, collectively, the accounts of any of
the US Borrowers maintained with the US Administrative Agent as a zero balance,
cash management account pursuant to and under any agreement between any US
Borrower and the US Administrative Agent, as modified and amended from time to
time, and through which all disbursements of the US Borrowers (or any other Loan
Party other than the UK Borrower) are made and settled on a daily basis with no
uninvested balance remaining overnight.
 
“Credit Card Receivables” means each “Account” (as defined in Article 9 of the
UCC) together with all income, payments and proceeds thereof, owed by an issuer
of credit cards to a Loan Party resulting from charges by a customer of a Loan
Party on credit cards issued by such issuer in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.
 
“Debenture” means the debenture granted by the UK Borrower in favor of the UK
Administrative Agent, for the benefit of the UK Administrative Agent and the UK
Lenders, on or about the Original Restatement Date.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the US Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the US
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under agreements in which it has committed to extend credit, (c)
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans, (d) otherwise failed to pay over to the
US Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
 
“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount, as determined by an Administrative Agent in its Permitted
Discretion, of all returns, allowances, discounts, rebills, credits, write-offs,
coop advertising sold (only to the extent considered by Borrowers in their
agings) and/or any other offsets asserted or assertable by Customers which may
have the effect of reducing collections received with respect to such Accounts.
 
“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors during the
12 months most recently ended as of the most recent Field Examination Report
Date divided by (b) the total amount of gross sales during the 12 months most
recently ended as of the most recent Field Examination Report Date, determined
separately (a) for US Borrowers as a whole and (b) for the UK Borrower.
 
“Dilution UK Reserve” means, at any date, the applicable Dilution Ratio
multiplied by the Eligible UK Accounts.
 
“Dilution US Reserve” means, at any date, the applicable Dilution Ratio
multiplied by the Eligible US Accounts.
 
 “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Document” has the meaning assigned to such term in the Security Agreement.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Dollar Equivalent” means, with respect to an amount expressed in an Optional
Currency on any date, the amount of Dollars that may be purchased with such
amount of such Optional Currency at the Exchange Rate with respect to such
Optional Currency on such date.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
“Domestic Funding Account” has the meaning assigned to such term in Section
4.01(h).
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such period
and (v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for Borrowers on a
Consolidated Basis in accordance with GAAP.
 
“EC Treaty” means the Treaty establishing the European Community, as amended
from time to time.
 
“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Receivable that, in the Permitted
Discretion of the US Administrative Agent, satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned and represents
the bona fide amounts due to a US Borrower from a credit card payment processor
and/or credit card issuer, and in each case originated in the ordinary course of
business of a US Borrower and (ii) is not ineligible for inclusion in the
calculation of the US Borrowing Base pursuant to any of clauses (a) through (i)
below.  Without limiting the foregoing, to qualify as an Eligible Credit Card
Account Receivable, an Account shall indicate no person other than a US Borrower
as payee or remittance party and a US Borrower shall have caused the applicable
credit card processor to execute and deliver to the US Administrative Agent an
agreement in form and substance satisfactory to US Administrative Agent,
pursuant to which such credit card processor agrees to deposit all sums due to
the US Borrowers (or any of them) pursuant to such arrangement directly to a
Collateral Deposit Account.  In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable US Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the applicable US Borrower to reduce the amount of such Credit Card
Receivable.  Eligible Credit Card Accounts Receivables shall not include any
Credit Card Receivables if, without duplication:
 
(a)           such Credit Card Receivables are not owned by a US Borrower and a
US Borrower does not have good or marketable title to such Credit Card
Receivables free and clear of any Lien of any Person other than the
Administrative Agents;
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(b)           such Credit Card Receivables do not constitute “accounts” (as
defined in Article 9 of the UCC) or such Credit Card Receivables have been
outstanding for more than seven (7) Business Days;
 
(c)           the issuer or payment processor of the applicable credit card with
respect to such Credit Card Receivables is the subject of any bankruptcy or
insolvency proceedings;
 
(d)           such Credit Card Receivables are not valid, legally enforceable
obligations of the applicable issuer with respect thereto;
 
(e)           such Credit Card Receivables are not subject to a perfected
security interest in favor of the US Administrative Agent or are subject to any
Lien whatsoever other than Permitted Encumbrances contemplated by the processor
agreements and for which appropriate reserves (as determined by the US
Administrative Agent) have not been established or maintained by the US
Borrowers;
 
(f)           the Credit Card Receivables do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;
 
(g)           such Credit Card Receivables are subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, to the extent of the lesser of the balance of such
Credit Card Receivables or unpaid credit card processor fees;
 
(h)           such Credit Card Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the US Administrative Agent, and to the extent necessary or
appropriate, endorsed to the related US Administrative Agent; or
 
(i)           such Credit Card Receivables do not meet such other usual and
customary eligibility criteria for Credit Card Receivables as the US
Administrative Agent may determine from time to time in the exercise of its
Permitted Discretion.
 
“Eligible Domestic Accounts” means and includes, with respect to each US
Borrower, the Accounts of any Borrower other than Credit Card Receivables which,
in accordance with the terms hereof and in the Permitted Discretion of the US
Administrative Agent, are eligible as the basis for the extension of Revolving
Loans, Swingline Loans and the issuance of Letters of Credit hereunder.  An
Account shall not be deemed eligible unless such Account is evidenced by an
invoice, bill of lading or other documentary evidence satisfactory to US
Administrative Agent.  Eligible Domestic Accounts shall not include any Account:
 
(a)           which is not subject to a first priority perfected security
interest in favor of the US Administrative Agent;
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
US Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the US Administrative Agent;
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(c)           with respect to which is unpaid more than 90 days after the date
of the original invoice therefor or more than 60 days after the original due
date, or which has been written off the books of the applicable Borrower or
otherwise designated as uncollectible (in determining the aggregate amount from
the same Account Debtor that is unpaid hereunder there shall be excluded the
amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 90 days from the date of invoice or more than
60 days from the due date);
 
(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
 
(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the US
Borrowers exceeds 10% of the aggregate Eligible Domestic Accounts;
 
(f)           with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;
 
(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the US Administrative Agent which has
been sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the applicable Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
 
(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the applicable Borrower or if such Account
was invoiced more than once;
 
(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
 
(j)           which is owed by an Account Debtor which has: (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;
 
(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
 
(l)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the US or Canada (other than the Province of
Newfoundland) or (ii) is not organized under applicable law of the US, any state
of the US, Canada, or any province of
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Canada (other than the Province of Newfoundland) unless, in either case, such
Account is backed by a Letter of Credit reasonably acceptable to the US
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the US Administrative Agent;
 
(m)           which is owed in any currency other than Dollars;
 
(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the US
unless such Account is backed by a Letter of Credit reasonably acceptable to the
US Administrative Agent which is in the possession of the US Administrative
Agent, or (ii) the government of the US, or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 USC.  § 3727 et seq.  and 41 USC.  § 15 et seq.),
and any other steps necessary to perfect the Lien of the US Administrative Agent
in such Account have been complied with to the US Administrative Agent’s
satisfaction;
 
(o)           which is owed by a Borrower or any Affiliate, employee, officer,
director or agent of any other Loan Party or by a Person controlled by an
Affiliate of any Loan Party;
 
(p)           which, for any Account Debtor, exceeds a credit limit reasonably
determined by the US Administrative Agent, to the extent of such excess;
 
(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
 
(r)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
 
(s)           which is evidenced by any promissory note, chattel paper or
instrument, unless such promissory note, chattel paper or instrument has been
endorsed over and delivered to the US Administrative Agent;
 
(t)           which is owed by an Account Debtor located in Minnesota, New
Jersey, West Virginia or any other jurisdiction which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit the applicable Borrower to seek judicial enforcement in such jurisdiction
of payment of such Account, unless such Borrower has filed such report or
qualified to do business in such jurisdiction;
 
(u)           with respect to which the applicable Borrower has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower created a new receivable for
the unpaid portion of such Account;
 
(v)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(w)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the applicable
Borrower has or has had an ownership interest in such goods, or which indicates
any party other than the applicable Borrower as payee or remittance party;
 
(x)           which was created on cash on delivery terms;
 
(y)           which the US Administrative Agent reasonably determines may not be
paid by reason of the Account Debtor’s inability to pay; or
 
(z)           which the US Administrative Agent otherwise determines in its
exercise of Permitted Discretion is unacceptable.
 
In the event that an Account which was previously an Eligible Domestic Account
ceases to be an Eligible Domestic Account hereunder, the US Borrowing
Representative shall notify the US Administrative Agent thereof on and at the
time of submission to the US Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Domestic Account, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Borrower may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable Borrower to reduce the amount of
such Account.
 
“Eligible Inventory” means, at any time, the Inventory of the US Borrowers
which, in accordance with the terms hereof and in the Permitted Discretion of
the US Administrative Agent, are eligible as the basis for the extension of
Revolving Loans, Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Inventory shall not include any Inventory:
 
(a)           which is not subject to a first priority perfected Lien in favor
of the US Administrative Agent;
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
US Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the US Administrative Agent;
 
(c)           which is, in the US Administrative Agent’s opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;
 
(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(e)           in which any Person other than the applicable Borrower shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;
 
(f)           which is not (other than Inventory consisting of Computer
Component Inventory) finished goods or which constitutes work-in-process, raw
materials, subassemblies, manufacturing supplies, samples, prototypes, displays
or display items, folding components and other “components”, packaging and
shipping materials or other supplies consumed (or intended to be consumed) in US
Borrowers’ business, shrink and warranty reserves, bill-and-hold goods, goods
that are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;
 
(g)           which is not located in the US or is in transit with a common
carrier from vendors and suppliers;
 
(h)           which is located in any location leased by the applicable Borrower
unless the lessor has delivered to the US Administrative Agent a Collateral
Access Agreement with respect to such location;
 
(i)           which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless such warehouseman or bailee has delivered to the US
Administrative Agent a Collateral Access Agreement and such other documentation
as the US Administrative Agent may require with respect to such location;
 
(j)           which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;
 
(k)           which is a discontinued product or component thereof (excluding
any product or component which may have been discontinued by the manufacturer
thereof but is being offered for sale by a Borrower in the ordinary course of
business);
 
(l)           which is the subject of a consignment by a Borrower as consignor;
 
(m)          which contains or bears any intellectual property rights licensed
to a Borrower unless the US Administrative Agent is satisfied in its Permitted
Discretion that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;
 
(n)           which is not reflected in a current perpetual inventory report of
a US Borrower; or
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(o)           which the US Administrative Agent deems not to be Eligible
Inventory based upon such credit and collateral considerations as the US
Administrative Agent, in its Permitted Discretion, deems appropriate.
 
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the US Borrowing Representative shall notify the
US Administrative Agent thereof on and at the time of submission to the US
Administrative Agent of the next Borrowing Base Certificate.
 
“Eligible UK Accounts” means and includes, with respect to UK Borrower, each
Account of UK Borrower and which, in accordance with the terms hereof and in the
Permitted Discretion of the UK Administrative Agent, in its Permitted
Discretion, shall deem to be eligible as the basis for the extension of UK
Revolving Loans and the issuance of Letters of Credit for the account of the UK
Borrower hereunder.  An Account shall not be deemed eligible unless such Account
is evidenced by an invoice, bill of lading or other documentary evidence
satisfactory to UK Administrative Agent.  Eligible UK Accounts shall not include
any Account:
 
(a)           which is not subject to a first priority perfected security
interest in favor of the UK Administrative Agent;
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
UK Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the UK Administrative Agent;
 
(c)           with respect to which is unpaid more than 90 days after the date
of the original invoice therefor or more than 60 days after the original due
date, or which has been written off the books of UK Borrower or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from an Account Debtor which
are unpaid more than 90 days from the date of invoice or more than 60 days from
the due date);
 
(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
 
(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the UK
Borrower exceeds 10% of the aggregate Eligible UK Accounts (which such
percentage shall be increased to 15% with respect to Account Debtors which are
Governmental Authorities in the United Kingdom);
 
(f)           with respect to which any covenant, representation, or warranty
contained in this Agreement, the Debenture or in the Mortgages has been breached
or is not true;
 
(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the UK Administrative Agent which has
been sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the applicable Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
return, sale on approval, consignment, cash-on-delivery or any other repurchase
or return basis or (vi) relates to payments of interest;
 
(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the UK Borrower or if such Account was
invoiced more than once;
 
(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
 
(j)           which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any administrator, trustee in
bankruptcy, judicial factor, receiver, administrative receiver, custodian,
trustee, or liquidator of its assets, (ii) had possession of all or a material
part of its property taken by any administrator, trustee in bankruptcy, judicial
factor, receiver, administrative receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) taken any step (including without limitation the giving of
notice or the making of an application) or in respect of which any step has been
taken by any other party to appoint an administrator to it or to appoint a
liquidator, trustee in bankruptcy, receiver, administrative receiver or similar
officer to it or any part of its assets or undertaking, (v) any attachment,
distress, diligence, arrestment, execution or other legal process levied,
enforced or sued against it or its assets or any person has validly taken
possession of any of the property or assets of an Account Debtor or any steps
have been taken to enforce any encumbrance against any property or assets of an
Account Debtor, (vi) a nominee or supervisor appointed for it or a proposal is
made for a composition in satisfaction of its debts or for a scheme of
arrangement of its affairs with any creditor relating to a reconstruction or
readjustment of debt, (vii) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (viii) become insolvent, or (ix)
ceased operation of its business or threatens to cease to carry on its business
or a significant part of it;
 
(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
 
(l)           which is owed by an Account Debtor outside of (x) the United
Kingdom or (y) any European country that was not part of the European Union
prior to May 1, 2004;
 
(m)           which is owed in any currency other than Dollars or an Optional
Currency;
 
(n)           which is owed by a Borrower or any Affiliate, employee, officer,
director or agent of any other Loan Party or by a Person controlled by an
Affiliate of any Loan Party;
 
(p)           which, for any Account Debtor, exceeds a credit limit reasonably
determined by the UK Administrative Agent, to the extent of such excess;
 
(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
subject to any security, deposit, progress payment, retainage or other similar
advance made by or for the benefit of an Account Debtor, in each case to the
extent thereof;
 
(r)           which is subject to any counterclaim, deduction, defense, setoff,
pleas in compensation or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff, plea in compensation or dispute;
 
(s)           which is evidenced by any promissory note, chattel paper or
instrument;
 
(t)           with respect to which the applicable Borrower has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the applicable Borrower created a new
receivable for the unpaid portion of such Account;
 
(u)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the applicable
Borrower has or has had an ownership interest in such goods, or which indicates
any party other than the applicable Borrower as payee or remittance party;
 
(w)           which was created on cash on delivery terms;
 
(x)           which the UK Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay;
or
 
(y)           which the UK Administrative Agent otherwise determines in its
exercise of Permitted Discretion is unacceptable.
 
In the event that an Account which was previously an Eligible UK Account ceases
to be an Eligible UK Account hereunder, the UK Borrowing Representative shall
notify the UK Administrative Agent thereof on and at the time of submission to
the UK Administrative Agent of the next Borrowing Base Certificate.  In
determining the amount of an Eligible UK Account, the face amount of an Account
shall be reduced by, without duplication, to the extent not reflected in such
face amount, (i) the amount of all accrued and actual discounts, claims, credits
or credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that the UK Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the UK Borrower to
reduce the amount of such Account.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
a Loan Party directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Equipment” has the meaning set forth in Article 9 of the UCC.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the US Borrowers, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Establishment” means any place of operation where the UK Borrower carries on
non-transitory economic activity with human means and goods.
 
“Euro”, “Eur” and “€” means the single currency introduced in the third stage of
economic and monetary union pursuant to the EC Treaty.
 
“Eurocurrency” means, when used in reference to any Loan or Borrowing, whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the applicable Adjusted LIBO Rate.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
“Exchange Rate” means, on any day, (a) with respect to an Optional Currency in
relation to Dollars, the spot rate at which Dollars are offered on such day by
Chase in New York City for such Optional Currency at approximately 12:00
p.m.  (New York City time) or 11:00 a.m.  (London time), as applicable, and (b)
with respect to Dollars in relation to the respective Optional Currency, the
spot rate at which amounts in such Optional Currency are offered on such day by
Chase in New York City for Dollars at approximately 12:00 p.m.  (New York City
time) or 11:00 a.m.  (London time), as applicable, as quoted generally to
customers of Chase.
 
“Existing Letters of Credit” means the letters of credit issued prior to and
outstanding as of the Second Restatement Date, which were issued under the
Original Restated Credit Agreement and are listed on Schedule 1(b) hereof under
the caption “Existing Letters of Credit”.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, (x) with respect to the US Administrative Agent, any US
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any US Borrower hereunder, (i) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any US Borrower is located and (iii) in the
case of a Foreign Lender (other than an assignee pursuant to a request by a
Borrowing Representative under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the applicable Borrower with respect to such
withholding tax pursuant to Section 2.17(a) and (y) with respect to the UK
Administrative Agent, any UK Lender, the Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of any UK Borrower
hereunder, (i) income or corporation taxes imposed on (or measured by) its net
income by the United Kingdom, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (ii)
any branch profits taxes imposed by the United States of America or any similar
tax imposed by any other jurisdiction in which the Borrower is located and (iii)
in the case of a UK Lender which is a Non-UK Lender (other than an assignee
pursuant to a request by a Borrowing Representative under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such UK Lender at the time
such UK Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such UK Lender’s failure to comply with Section
2.17(f), except to the extent that such UK Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the UK Borrower with respect to such withholding
tax pursuant to Section 2.17(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the US
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
 
“Field Examination Report Date” means any date subsequent to the Second
Restatement Date on which an Administrative Agent shall have received a report
from its examiner with respect to Borrowers’ Receivables, Inventory, assets,
liabilities, books and records and financial statements.
 
“Finance Parties” has the meaning set forth in Section 3.22.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of SYX or, if the context otherwise indicates,
any other applicable Borrower.
 
“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payments on Indebtedness made during
such period, plus expense for taxes paid in cash, plus dividends or
distributions paid in cash, plus Capital Lease Obligation payments, all
calculated for Borrowers on a Consolidated Basis in accordance with GAAP.
 
“Fixed Charge Coverage Compliance Date” means the last day of any fiscal quarter
which has been preceded by a Fixed Charge Ratio Event which has not been
subsequently followed by a Fixed Charge Ratio Event Modification Period.
 
“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of Borrowers on a Consolidated Basis for the most-recently ended
four fiscal quarters, of (a) EBITDA minus the unfinanced portion of Capital
Expenditures to (b) Fixed Charges, all calculated for Borrowers on a
Consolidated Basis in accordance with GAAP.
 
“Fixed Charge Ratio Event” means the occurrence of Borrowing Base Availability
being less than the greater of (a) 20% of the then applicable aggregate
Commitment or (b) Twenty Five Million Dollars ($25,000,000).
 
“Fixed Charge Ratio Event Modification Period” means, with respect to the
occurrence of a Fixed Charge Ratio Event, a period of ninety (90) consecutive
days during which Borrowing Base Availability is not less than the greater of
(a) 25% of the then applicable aggregate Commitment or (b) Thirty-One Million
Two Hundred and Fifty Thousand Dollars ($31,250,000).
 
“Fixtures” has the meaning set forth in Article 9 of the UCC.
 
“Floating Charge” means the floating charge granted by the UK Borrower in favor
of the UK Administrative Agent, for the benefit of the UK Administrative Agent
and the UK Lenders, on or about the Original Restatement Date.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
“Foreign Employee Benefit Plans” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the UK Borrower, but which is not covered by ERISA pursuant to
Section 4(b)(4) of ERISA.
 
“Foreign Lender” means any US Lender that is a Non-US Lender.
 
“Foreign Pension Plan” means any Foreign Employee Benefit Plan which, under
local law, is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained by a Governmental Authority.
 
“Foreign Pension Plan Event” means any event with respect to a Foreign Employee
Benefit Plan which (a) only as to Foreign Employee Benefit Plans, would be a
“reportable event” as defined in Section 4043 of ERISA or the regulations issued
thereunder if those provisions were applicable to the relevant Foreign Employee
Benefit Plan (other than an event for which the 30-day notice period would be
waived); (b) is the termination of the plan in whole or in part at a time when
it is not fully funded on a windup basis; (c) is the receipt of a proposal to
wind up the plan in whole or in part issued by the relevant governmental or
other regulatory authority; or (d) is the failure to make required contributions
to a plan when such amounts are due.
 
“Full Cash Dominion Event” means, (a) in respect of a US Borrower, (i) the
occurrence and continuation of an Event of Default, or (ii) Borrowing Base
Availability ceasing to be in excess of the greater of (x) 25% of the then
applicable aggregate Commitment or (y) $31,250,000 and (b) in respect of the UK
Borrower, at all times after the execution and delivery of the Original Restated
Credit Agreement on the Original Restatement Date.
 
“Funding Account” means the UK Funding Account or the Domestic Funding Account,
as applicable.
 
“GAAP” means US GAAP and UK GAAP, as applicable.
 
“Georgia Development Authority” means the Development Authority of Jefferson,
Georgia.
 
“Georgia Facility Equipment” means the Equipment purchased by the Georgia
Development Authority either from SYXD or a third party utilizing the proceeds
of the Georgia Recovery Zone Bond and leased to SYXD pursuant to the Georgia
Lease.
 
“Georgia Lease” means the Lease Agreement dated as of September 1, 2010 among
the Georgia Lender, the Georgia Development Authority and SYXD pursuant to which
the Georgia Development Authority leases the Georgia Facility Equipment to SYXD
for a term expiring on or about October 1, 2018.
 
“Georgia Lease Documents” means (a) the Georgia Lease, (b) the Georgia Recovery
Zone Bond, (c) the Corporate Guaranty and Negative Pledge Agreement dated as of
September 1, 2010 by SYX in favor of the Georgia Development Authority and the
Georgia Lender and (d) Escrow Agreement dated as of September 1, 2010 among the
Georgia Lender, the Development Authority, SYXD and Marshall & Ilsley Trust
Company, N.A.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
“Georgia Lender” means GE Government Finance, Inc.
 
“Georgia Recovery Zone Bond” means the $15,000,000 Development Authority of
Jefferson, Georgia Recovery Zone Facility Bond issued by the Georgia Development
Authority on or about September 23, 2010 and held by the Georgia Lender, the
proceeds of which were utilized by SYX to finance the acquisition of the Georgia
Facility Equipment, and the obligations under which are secured by a first
priority perfected security interest in SYXD’s rights in the Georgia Facility
Equipment and certain other property of SYXD.
 
“Gilt-Edged Securities” means securities which are issued and guaranteed by the
British government to raise funds and are publicly traded in England.
 
“Greenock Real Property” means that certain Real Property owned by the UK
Borrower which is located at 2 Cartsdyke Avenue, Cartsburn, Greenock, Scotland.
 
“Governmental Authority” means the government of the United States of America,
the United Kingdom, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
“Guarantee” or “Guaranty” (including, if the tense so requires, “Guaranteed”) of
or by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“HMRC DT Treaty Passport scheme” means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme which applies to loans entered into on or after 1
September 2010.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
“Increase Date” has the meaning set forth in Section 2.09(d).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) any other Off-Balance Sheet
Liability.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by a Borrowing Representative to
convert or continue a Borrowing in accordance with Section 2.08.
 
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of SYX on a
Consolidated Basis for such period with respect to all outstanding Indebtedness
of SYX on a Consolidated Basis (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or any AEBR Loan, the first day of each calendar month and the
Maturity Date, and (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrowing Representative may elect; provided, that
(i) if any Interest Period would end on a day other than
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, thereafter, shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“Issuing Bank” means (a) with respect to Letters of Credit issued for the
account of any US Borrower, Chase and (b) with respect to Letters of Credit
issued for the account of the UK Borrower, Chase, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i).  The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
 
“Joinder Agreement” has the meaning assigned to such term in Section 5.16.
 
“LC Disbursement” means, as applicable, a UK LC Disbursement, a US LC
Disbursement or both.
 
“LC Exposure” means, as applicable at any time in the relevant context, UK LC
Exposure and/or US LC Exposure.
 
“Lenders” means, as applicable, the UK Lenders and/or the US Lenders.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 
“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to this Agreement and any guarantee, indemnity or other instrument in a form
requested by a Borrower issued by an Issuing Bank pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing bearing interest
at the Adjusted LIBO Rate for any Interest Period, the rate appearing on Reuters
Screen LIBOR01 (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the applicable Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits,
Sterling deposits and Euro deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, (a) with respect to US Borrowings, as the
rate for Dollar deposits with a maturity comparable to such Interest Period and
(b) with respect to UK Borrowings, as the rate for Sterling deposits or Euro
deposits, as the case may be, with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing bearing
interest at the Adjusted LIBO Rate for such Interest
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
Period for (x) US Borrowings shall be the rate (rounded upwards, if necessary,
to the next 1/16th of 1%) at which Dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the US Administrative Agent (or of the UK Administrative Agent if the
US Administrative Agent then does not maintain a London office) in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, (y) UK Borrowings in Sterling shall be the rate (rounded upwards, if
necessary, to the next 1/16th of 1%) at which deposits of £5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the UK Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period and (z) UK Borrowings in
Euro shall be the rate (rounded upwards, if necessary, to the next 1/16th of 1%)
at which deposits of €5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the UK Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, each
Loan Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, any
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
any Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
 
“Loan Guarantor” means each US Borrower and, if and when applicable, each other
Person who hereafter executes and delivers to US Administrative Agent for the
benefit of the Lenders a Guarantee of the Secured Obligations; provided, however
that under no circumstances shall UK Borrower be deemed to be a Loan Guarantor.
 
“Loan Guaranty” means Article X of this Agreement and, if and when applicable,
each separate Guarantee (or Guaranty), in form and substance satisfactory to the
US Administrative Agent, delivered by each Loan Guarantor to the US
Administrative Agent, as each may be amended or modified and in effect from time
to time.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
“Loan Parties” means each Borrower, each Loan Guarantor, and each of US
Borrower’s other domestic Subsidiaries and any other Person who becomes a party
to this Agreement pursuant to a Joinder Agreement and their successors and
assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
 
“Lock Boxes” has the meaning set forth in Section 5.17(b).
 
“Lock Box Agreement” has the meaning set forth in Section 5.17(b).
 
“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of the applicable Loan Party or Loan
Parties, (b) the ability of any Loan Party to perform any of its obligations
under the Loan Documents to which it is a party, (c) the Collateral, or the US
Administrative Agent’s Liens (on behalf of itself and the Lenders), or the UK
Administrative Agent’s Liens (on behalf of itself and the UK Lenders) on the
Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the US Administrative Agent, the UK Administrative Agent, the
Issuing Bank or the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers and their respective Subsidiaries in an aggregate
principal amount exceeding $5,000,000.  For purposes of determining Material
Indebtedness, the Swap Obligations of the Borrowers and their respective
Subsidiaries in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
 
“Maturity Date” means October 26, 2015 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the UK Administrative Agent, for the benefit of
the UK Administrative Agent and the UK Lenders, on Real Property of UK Borrower,
including any amendment, modification or supplement thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the net income (or loss) of Borrowers on a
Consolidated Basis, determined in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of a Borrower or is merged into or consolidated
with a Borrower or any of its Subsidiaries, (b) the
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
income (or deficit) of any Person (other than a Subsidiary of a Borrower) in
which a Borrower or any of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by such Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the US Administrative Agent (net of all related costs of liquidation).
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
“New Lender” has the meaning set forth in Section 2.09(d).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“Non-UK Lender” means a Lender or Participant that is incorporated under the
laws of a jurisdiction other than the United Kingdom or any political
subdivision thereof.
 
“Non-US Lender” means a Lender or Participant that is incorporated under the
laws of a jurisdiction other than the United States, any State thereof or the
District of Columbia.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the US Administrative Agent, the UK Administrative
Agent, the Issuing Bank or any indemnified party arising under the Loan
Documents.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Optional Currency” means Sterling or Euros.
 
“Optional Currency Equivalent” means, with respect to an amount expressed in
Dollars on any date, the amount of Optional Currency that may be purchased with
such amount of Dollars at the Exchange Rate with respect to Dollars on such
date.
 
“Original Restated Credit Agreement” has the meaning assigned to such term in
the second paragraph of this Agreement.
 
“Original Restatement Date” has the meaning assigned to such term in the second
paragraph of this Agreement.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participating Member State” means a member state of the European Community that
adopts or has adopted the Euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:
 
(a) such Acquisition is not a hostile or contested acquisition;
 
(b) the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Second Restatement Date and any
business activities that are substantially similar, related, or incidental
thereto;
 
(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
relates to a specified prior date (but which shall continue to be true as of
such prior date) and (ii) to the extent the US Administrative Agent has been
notified in writing by the Loan Parties that any representation or warranty is
not correct and the US Administrative Agent and the Required Lenders have
explicitly waived in writing compliance with such representation or warranty)
and no Default exists, will exist, or would result therefrom;
 
(d) as soon as available, but not less than 30 days prior to any such
Acquisition which is not the creation of a Subsidiary, SYX has provided the US
Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the US Administrative
Agent including pro forma financial statements, statements of cash flow, and
Availability projections;
 
(e) if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base and the
US Administrative elects in its Permitted Discretion, the US Administrative
Agent shall have conducted an audit and field examination and appraisal of such
Accounts and Inventory to its reasonable satisfaction;
 
(f) if such Acquisition is an acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of the applicable Borrower and, a Loan Party pursuant to
the terms of this Agreement;
 
(g) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that the applicable Borrower shall acquire such assets;
 
(h) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;
 
(i) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect;
 
(j) the Fixed Charge Coverage Ratio shall be not less than the ratio 1.50 to
1.00 for the most recently completed four fiscal quarter period on a pro forma
basis after giving effect to such Acquisition;
 
(k) the applicable Borrower shall certify (and provide the US Administrative
Agent with a pro forma calculation in form and substance reasonably satisfactory
to the US Administrative Agent) to the US Administrative Agent that, after
giving effect to the completion of such Acquisition, Borrowing Base Availability
will not be less than the greater of (a) 35% of the then applicable aggregate
Commitment or (b) $43,750,000 on a pro forma basis for the 30 day period pre and
post such Acquisition and which includes all consideration given in connection
with such Acquisition, other than Equity Interests of the Borrower delivered to
the seller(s) in such Acquisition, as having been paid in cash at the time of
making such Acquisition; and
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
(l) at the time of an Acquisition involving the creation or acquisition of a
Subsidiary, or the acquisition of capital stock or other Equity Interests of any
person, the capital stock or other Equity Interests thereof created or acquired
in connection with such Acquisition shall be, to the extent required by Section
5.16, pledged for the benefit of the Administrative Agents and the Lenders
pursuant to a stock pledge agreement in form and substance satisfactory to the
applicable Administrative Agent.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           Liens with respect to the Georgia Facility Equipment and otherwise
granted pursuant to the Georgia Lease Documents;
 
(f)           cash collateral, in an aggregate principal amount not to exceed
$15,000,000 at any time, for letters of credit issued by financial institutions
other than Issuing Bank securing Indebtedness of Loan Parties permitted to be
incurred in accordance with Section 6.01 of this Agreement;
 
(g)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(h)           easements, zoning restrictions, rights-of-way and similar
encumbrances on Real Property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Borrower or any Subsidiary thereof;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than “Indebtedness” included under clauses (e) and
(f) of the definition thereof.
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
“Permitted Investments” means:
 
(i)           with respect to the Borrowers other than the UK Borrower:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)           money market funds that (I) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (II) are rated AAA by S&P and Aaa by Moody’s and (III) have portfolio
assets of at least $5,000,000,000; and
 
(ii)           with respect to the UK Borrower:
 
(a)           any credit balances, realizable within three months, on any bank
or other deposit, savings or current account held in the United Kingdom (or any
other jurisdiction from which cash is readily remittable to the United Kingdom);
 
(b)           Gilt-Edged Securities;
 
(c)           Sterling commercial paper maturing not more than 12 months from
the date of issue and rated A-1 by S&P or P-1 by Moody’s; and
 
(d)           any deposit with or acceptance maturing not more than one year
after issue accepted by an institution authorized under the Banking Act 1987 or
a Lender, and Sterling denominated debt securities having not more than one year
until final maturity and listed on a recognized stock exchange and rated at
least AA by S&P and Aa by Moody’s.
 
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Event” means:
 
(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party
having a fair market value in excess of $1,000,000 individually, or in the
aggregate for all Borrowers in any fiscal year (other than Inventory in the
ordinary course of business), other than dispositions described in
Section 6.05(a); or
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any Collateral of
any Loan Party with a fair value immediately prior to such event equal to or
greater than $1,000,000; or
 
(c)           the issuance by any Borrower of any Equity Interests, or the
receipt by any Borrower of any capital contribution, other than any issuance by
a Borrower of common Equity Interests upon the exercise of employee, director or
consultant stock rights pursuant to the SYX 1999 Long Term Stock Incentive Plan
(or any comparable stock incentive plan intended to replace such plan), the 1995
Long Term Stock Incentive Plan, the 1995 Stock Plan for Non-Employee Directors
and the 2005 Employee Stock Purchase Plan or shares referred to in Section
6.05(f); or
 
(d)           the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Process Agent” has the meaning set forth in Section 9.09(e).
 
“Projections” has the meaning assigned to such term in Section 5.01(f).
 
“Protective Advance” means, as applicable, a Protective UK Advance and/or a
Protective US Advance.
 
“Protective UK Advance” has the meaning assigned to such term in Section
2.04(a).
 
“Protective US Advance” has the meaning assigned to such term in Section
2.04(b).
 
“Real Property” means all land and buildings owned or leased by the Borrowers
(including without limitation, the UK Real Property) or hereafter acquired or
leased by the Borrowers, together with all rights, easements and privileges
appurtenant thereto.
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Report” means each Field Examination Report and any other reports prepared by
an Administrative Agent or another Person showing the results of appraisals,
field examinations or audits pertaining to the Borrowers’ assets from
information furnished by or on behalf of the Borrowers, after the applicable
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement or any of the Collateral Documents, which Reports may be distributed
to the applicable Lenders by the applicable Administrative Agent.
 
“Required Lenders” means, at any time, Lenders having aggregate Revolving
Exposure and unused Commitments representing more than 50% of the sum of the
Total Revolving Exposure and unused Commitments at such time.
 
“Required UK Lenders” means, at any time, UK Lenders having aggregate UK
Revolving Exposure and unused Commitments representing more than 50% of the sum
of the total UK Revolving Exposure and unused Commitments at such time.
 
“Required US Lenders” means, at any time, US Lenders having aggregate US
Revolving Exposure and unused Commitments representing more than 50% of the sum
of the total US Revolving Exposure and unused Commitments at such time.
 
“Requirement of Law” as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reserves” means any and all reserves which an Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Dilution UK Reserves, Dilution US Reserves, UK
Reserves, reserves for rent at locations leased by any Loan Party and for
consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for movements in foreign
currency, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Obligations, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges, and any and all
other reserves which an Administrative Agent deems necessary, in its Permitted
Discretion) with respect to the Collateral or any Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any of the Borrowers’ Subsidiaries, or any payment (whether in cash,
securities or other property),
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in any Borrower or any option, warrant or other right to
acquire any such Equity Interests in any Borrower.
 
“Revolver Increase” has the meaning set forth in Section 2.09(d).
 
“Revolving Exposure” means, as applicable, the UK Revolving Exposure and/or the
US Revolving Exposure.
 
“Revolving Loan” means a Loan consisting of a UK Revolving Loan and/or a US
Revolving Loan, each made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission and any Governmental
Authority succeeding to the functions thereof.
 
“Second Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing by any Loan Party to one or
more Lenders or their respective Affiliates; provided, however, that Secured
Obligations shall not include any Banking Services Obligations or Swap
Obligations owing to any Lender or its Affiliates if the US Administrative Agent
has not received notice, prior to or subsequent to the Second Restatement Date,
that such a transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents, together with
such supporting documentation as the US Administrative Agent may request from
the applicable holder of such Obligations.
 
“Security Agreement” means the Second Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the US
Administrative Agent.
 
“Settlement Date” means the Second Restatement Date and thereafter Wednesday of
each calendar week unless such day is not a Business Day in which case it shall
be the next succeeding Business Day; provided, however, at the applicable
Administrative Agent’s discretion, the Settlement Date shall be each Business
Day.
 
“Shares Pledge” means the shares pledge granted by SYX over the shares in the UK
Borrower in favor of the UK Administrative Agent, for the benefit of the UK
Administrative Agent and the UK Lender on or about the Original Restatement
Date.
 
“Standard Security” means the standard security granted by the UK Borrower in
favor of the UK Administrative Agent, for the benefit of the UK Administrative
Agent and the UK Lenders, on or about the Original Restatement Date.
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the US Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such
Regulation D.  Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Sterling” or “£” means the lawful money of the United Kingdom.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or its
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
 
“Swingline Settlement” has the meaning assigned to such term in Section 2.05(c).
 
“Swingline Settlement Date” has the meaning assigned to such term in Section
2.05(c).
 
“SYX on a Consolidated Basis” means the consolidation of SYX and its
Subsidiaries in accordance with GAAP.
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Revolving Commitment” means the aggregate of the UK Revolving Commitment
and the US Revolving Commitment in the initial aggregate amount of $125,000,000,
subject to increase, after giving effect to any and each Revolver Increase as
provided in Section 2.09(d) to up to $200,000,000.
 
“Total Revolving Exposure” means the aggregate of the UK Revolving Exposure and
the US Revolving Exposure.
 
“Trailing Monthly Borrowing Base Availability” means, as of any date, the
average daily Borrowing Base Availability during the calendar month then most
recently ended, as determined by the US Administrative Agent in its Permitted
Discretion.
 
“Trailing Quarterly Borrowing Base Availability” means, as of any date, the
average daily Borrowing Base Availability during the fiscal quarter then most
recently ended, as determined by the US Administrative Agent in its Permitted
Discretion.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Treaty” means any double taxation agreement which makes provision for full
exemption from tax imposed by the United Kingdom on interest.
 
“Treaty Lender” means the US Administrative Agent or a Lender which: (a) is
treated as a resident of a Treaty State for the purposes of a Treaty; and
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which the US Administrative Agent’s or that Lender’s
participation in any advances under this Agreement is effectively connected.
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
“Treaty State” means a jurisdiction having a Treaty with the United Kingdom.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate US Base Rate or
the Alternate Eurocurrency Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“UCC Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“UK Administrative Agent” means JP Morgan Europe Limited, in its capacity as
administrative agent for the UK Lenders hereunder.
 
“UK Availability” means, at any time, an amount equal to (a) the lesser of (x)
the UK Revolving Commitment and (y) the UK Borrowing Base minus (b) the UK
Revolving Exposure of all UK Lenders.
 
“UK Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“UK Borrower on a Consolidated Basis” means the consolidation of UK Borrower and
its Subsidiaries in accordance with GAAP.
 
“UK Borrowing” means (a) UK Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, and (b) a Protective UK Advance.
 
“UK Borrowing Representative” means the UK Borrower.
 
“UK Borrowing Base” means, at any time, the sum of (a) up to 80% of the Eligible
UK Accounts at such time, plus (b) US Availability, minus (c) UK Reserves (in
each case expressed in Dollars).  The UK Administrative Agent may, in its
Permitted Discretion, reduce the advance rate set forth above, adjust UK
Reserves or reduce one or more of the other elements used in computing the UK
Borrowing Base.
 
“UK Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in London are authorized or required by law to remain
closed; provided that, when used in connection with a Eurocurrency Loan in
Euros, the term “Business Day” shall also exclude any day which is not a TARGET
Day.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
“UK Funding Account” has the meaning assigned to such term in Section 4.01(h).
 
“UK GAAP” means generally accepted accounting principles in the United Kingdom.
 
“UK LC Collateral Account” has the meaning assigned to such term in Section
2.06(k).
 
“UK LC Disbursement” means a payment made by the applicable Issuing Bank
pursuant to a Letter of Credit issued for the account of the UK Borrower.
 
“UK LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time issued on behalf of the UK
Borrower plus (b) the aggregate amount of all UK LC Disbursements that have not
yet been reimbursed by or on behalf of the UK Borrower at such time.  The UK LC
Exposure of any UK Lender at any time shall be its Applicable Percentage of the
total UK LC Exposure at such time.
 
“UK Lender” means, as of any date of determination, a Lender with a UK Revolving
Commitment or, if the UK Revolving Commitment has terminated or expired, a
Lender with UK Revolving Exposure.  The initial UK Lenders means the Persons
listed on the Commitment Schedule as UK Lenders and any other Person that shall
have become a UK Lender party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.24, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
“UK Mandatory Costs” means, in relation to a UK Revolving Loan or unpaid sum
thereon, the rate per annum notified by any UK Lender to the UK Administrative
Agent to be the cost to that UK Lender of compliance with all reserve asset,
liquidity or cash margin or other like requirements of the Bank of England, the
Financial Services Authority or the European Central Bank and which shall be
determined in accordance with Exhibit F.
 
“UK Real Property” means the Wellingborough Real Property and the Greenock Real
Property, Scotland.
 
“UK Reserves” means (a) the prescribed part of the UK Borrower’s net property
that would be made available for the satisfaction of its unsecured debts
pursuant to section 176A of the Insolvency Act 1986 together with the UK
Borrower’s liabilities which constitute preferential debts pursuant to section
386 of the Insolvency Act 1986 plus (b) third party claims against the assets of
the UK Borrower ranking or which may rank equal or prior to the claims of the UK
Administrative Agent or the US Administrative Agent (including by way of
retention of title) provided that such amounts shall be adjusted from time to
time hereafter upon delivery to the US Administrative Agent of an acceptable
waiver.
 
“UK Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make UK Revolving Loans and to acquire participations in
Protective UK Advances and Letters of Credit issued for the account of the UK
Borrower hereunder, expressed as an amount in Dollars representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) increased from time to time pursuant to Section 2.09(d),
(b) reduced from time to time pursuant
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
to the other provisions of Section 2.09 and (c) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section
9.04.  The initial amount of each Lender’s UK Revolving Commitment is set forth
on the Commitment Schedule, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its UK Revolving Commitment, as
applicable.  The initial aggregate amount of UK Lenders’ UK Revolving
Commitments is $25,000,000.
 
“UK Revolving Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s UK Revolving Loans and its
UK LC Exposure, and its commitment hereunder with respect to Protective UK
Advances, in each case expressed in Dollars.
 
“UK Revolving Loan” means a Loan made pursuant to Section 2.01(b).
 
“UK Security Documents” means, collectively, the Debenture, the Floating Charge,
the Standard Security, the Shares Pledge, the Mortgages and any other
instrument, document or agreement pursuant to which the UK Borrower grants,
conveys or evidences a Lien in favor of the UK Administrative Agent, for the
benefit of the UK Administrative Agent and/or the UK Lenders.
 
“US Administrative Agent” means Chase, in its capacity as administrative agent
for the US Lenders hereunder.
 
“US Availability” means, at any time, an amount equal to (a) the lesser of the
US Revolving Commitment and the US Borrowing Base minus (b) the US Revolving
Exposure of all US Lenders.
 
“US Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“US Borrowers” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“US Borrowing” means (a) US Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Swingline Loans and (c) a Protective US
Advance.
 
“US Borrowing Representative” means SYX, in its capacity as the Borrowing
Representative for each of the US Borrowers.
 
“US Borrowing Base” means, at any time, the sum of (a) up to 90% of the Eligible
Credit Card Accounts Receivable at such time, plus (b) up to 85% of the Eligible
Domestic Accounts at such time, plus (c) the lesser of (i) the sum of (w) 40% of
the Eligible Inventory consisting of domestic technology goods, plus (x) 40% of
the Eligible Inventory consisting of domestic industrial finished goods, plus
(y) 20% of the Eligible Inventory consisting of domestic manufacturing finished
goods, plus (z) the lesser of (I) $5,000,000 or (II) 20% of the US Borrower’s
Eligible Inventory consisting of Computer Component Inventory, all valued at the
lower of cost (determined on a standard cost basis) or market value, determined
on
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
a first-in-first-out basis, at such time or (ii) up to 80% of the Net Orderly
Liquidation Value of the US Borrower’s Inventory identified as “eligible” in the
most recent inventory appraisal ordered by the US Administrative Agent, minus
(d) Reserves.  The US Administrative Agent may, in its Permitted Discretion,
reduce the advance rates set forth above, adjust Reserves or reduce one or more
of the other elements used in computing the Borrowing Base.
 
“US Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day which is not a TARGET Day.
 
“US GAAP” means generally accepted accounting principles in the United States of
America.
 
“US LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“US LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time issued on behalf of the US
Borrower plus (b) the aggregate amount of all US LC Disbursements that have not
yet been reimbursed by or on behalf of the US Borrower at such time.  The US LC
Exposure of any US Lender at any time shall be its Applicable Percentage of the
total US LC Exposure at such time.
 
“US LC Disbursement” means a payment made by the applicable Issuing Bank
pursuant to a Letter of Credit issued for the account of any US Borrower.
 
“US Lender” means, as of any date of determination, a Lender with a US Revolving
Commitment or, if the US Revolving Commitments have terminated or expired, a
Lender with US Revolving Exposure.  The initial US Lenders means the Persons
listed on the Commitment Schedule as US Lenders and thereafter, any other Person
that shall have become a US Lender party hereto pursuant to an Assignment and
Assumption or pursuant to Section 2.24, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
 
“US Obligations” means any payment or performance obligation or other liability
whatsoever of any Loan Party under this Agreement or any other Loan Document to
the extent the same does not relate solely to the UK Borrower and its payment
and performance obligations in respect of UK Revolving Loans, Protective UK
Advances, and UK LC Exposure extended to, or for the account of, UK Borrower,
and for greater certainty, but without limiting the generality of the foregoing,
shall include:
 
(a)           any payment or performance obligation or other liability
whatsoever consisting of an obligation under this Agreement or any other Loan
Documents to pay principal, interest, fees, indemnification obligations,
reimbursements, expenses or other charges or amounts whatsoever except those
that relate solely to UK Borrowings and UK LC Exposure Advances extended to, or
for the account of, UK Borrower and the obligations of UK Borrower with respect
thereto and to reporting, information provision and similar obligations incurred
by UK Borrower; and
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
(b)           any liability whatsoever in respect of representations, warranties
and covenants of any Loan Party under this Agreement or any other Loan Documents
to the extent that they do not relate solely to UK Borrower.
 
“US Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make US Revolving Loans and to acquire participations in
Protective US Advances, Letters of Credit and Swingline Loans issued for the
account of the US Borrower hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s US Revolving Exposure
hereunder, as such commitment may be (a) increased from time to time pursuant to
Section 2.09(d), (b) reduced from time to time pursuant to the other provisions
of Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s US Revolving Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its US Revolving Commitment, as applicable.
 
“US Revolving Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s US Revolving Loans and its
US LC Exposure, and its commitment hereunder with respect to Swingline Loans and
Protective US Advances.
 
“US Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 of
the United Kingdom and any other tax of a similar nature.
 
“Week” means the time period commencing with a Wednesday and ending on the
following Tuesday.
 
“Wellingborough Real Property” means that certain Real Property owned by the UK
Borrower which is located at Darby Close, Park Farm South, Wellingborough
Northants NN8 6GS and registered at the Land registry in England under title
number NN 220803.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “US Eurocurrency Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “US Revolving Loan”) or by
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “US
Eurocurrency Borrowing”).
 
SECTION 1.03.   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.   Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the US
Borrowing Representative notifies the US Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the US Administrative Agent notifies the
Borrowing Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 
SECTION 1.05.   Currencies; Exchange Rates.  If, at any time, any amount
denominated in any Optional Currency is required pursuant to any Loan Document
to be expressed in Dollars, then such amount shall be expressed at the Dollar
Equivalent determined by the US Administrative Agent or the UK Administrative
Agent, as applicable, based on the Exchange Rate then in effect (as provided in
Section 2.23(a)), unless the Exchange Rate is required to be determined as of
another date.  If, at any time, any amount is required to be expressed in
Optional Currency, then such amount shall be expressed at the Optional Currency
Equivalent determined as of such date by the US Administrative Agent based on
the Exchange Rate then in effect (as provided in Section 2.23(a)), unless the
Exchange Rate is required to be determined as of another date.  Any such
determinations by the US Administrative Agent shall be conclusive absent
manifest error.
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE II.  The Credits
 
SECTION 2.01.   Commitments.
 
(a)   Subject to the terms and conditions set forth herein, each US Lender
agrees to make US Revolving Loans to the US Borrowers from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s US Revolving Exposure exceeding such Lender’s US Revolving
Commitment or (ii) the total US Revolving Exposure exceeding the lesser of (x)
the sum of the total US Revolving Commitments or (y) the US Borrowing Base,
subject to the US Administrative Agent’s authority, in its sole discretion, to
make Protective US Advances pursuant to the terms of Section 2.04 by making
immediately available funds available to the US Administrative Agent’s
designated account, not later than 11:00 a.m., New York time.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
US Borrowers may borrow, prepay and reborrow US Revolving Loans.  Revolving
Loans advanced to any US Borrower shall be denominated in Dollars and shall be
maintained on the books of the Agent.
 
(b)   Subject to the terms and conditions set forth herein, each UK Lender
agrees to make UK Revolving Loans to the UK Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s UK Revolving Exposure exceeding such Lender’s UK Revolving
Commitment or (ii) the total UK Revolving Exposure exceeding the lesser of (x)
the sum of the total UK Revolving Commitments or (y) an amount equal to the UK
Borrowing Base (with the US Availability component thereof calculated after
giving effect to all US Revolving Loans then outstanding or then requested under
Section 2.03), subject to the UK Administrative Agent’s authority, in its sole
discretion, to make Protective UK Advances pursuant to the terms of Section 2.04
by making immediately available funds available to the UK Administrative Agent’s
designated account, not later than 11:00 a.m., London time.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
UK Borrower may borrow, prepay and reborrow UK Revolving Loans.  Revolving Loans
advanced to the UK Borrower shall be denominated in Optional Currencies and
shall be maintained on the books of the UK Administrative Agent.
 
SECTION 2.02.   Loans and Borrowings.
 
(a)   Each US Revolving Loan (other than a Swingline Loan) shall be made as part
of a US Borrowing consisting of US Revolving Loans of the same Class and Type
made by the US Lenders ratably in accordance with their respective US Revolving
Commitments of the applicable Class.  Each UK Revolving Loan shall be made as
part of a UK Borrowing consisting of UK Revolving Loans of the same Class and
Type made by the UK Lenders ratably in accordance with their respective UK
Revolving Commitments of the applicable Class.  Any Protective Advance shall be
made in accordance with the procedures set forth in Section 2.04 and any
Swingline Loans shall be made in accordance with the procedures set forth in
Section 2.05.
 
(b)   Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans, AEBR Loans or Eurocurrency Loans as the applicable Borrowing
Representative may request in accordance herewith.  Each Swingline Loan shall be
an ABR Loan.  Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)   At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing (other than a Eurocurrency Borrowing bearing interest
at the Alternate Eurocurrency Base Rate) shall be in an aggregate amount that is
an integral multiple of (i) in the case of borrowings in Dollars, $500,000 and
not less than $3,000,000, (ii) in the case of borrowings in Sterling, £500,000
and not less than £2,000,000 and (iii) in the case of borrowings in Euro,
€500,000 and not less than €2,000,000.  ABR Borrowings and AEBR Borrowings may
be in any amount.  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 Eurocurrency Borrowings outstanding.
 
(d)   Notwithstanding any other provision of this Agreement, a Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.   Requests for Borrowings.
 
(a)   To request a UK Revolving Loan, the UK Borrowing Representative shall
notify the UK Administrative Agent of such request either in writing (delivered
by hand or facsimile) in a form approved by the UK Administrative Agent and
signed by the UK Borrowing Representative or by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., London time, three Business
Days before the date of the proposed Borrowing or (ii) in the case of an AEBR
Borrowing, not later than 11:00 a.m., London time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or facsimile to the UK
Administrative Agent of a written Borrowing Request in a form approved by the UK
Administrative Agent and signed by the UK Borrowing Representative.
 
(b)   To request a US Revolving Loan, which may be made on behalf of any US
Borrower, the US Borrowing Representative shall notify the US Administrative
Agent of such request either in writing (delivered by hand or facsimile) in a
form approved by the US Administrative Agent and signed by the Borrowing
Representative or by telephone (i) in the case of a Eurocurrency Borrowing, not
later than 1:00 p.m., New York time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., New York time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of a US LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the US Administrative Agent of a
written Borrowing Request in a form approved by the US Administrative Agent and
signed by the Borrower.
 
(c)   Each Borrowing Request, whether telephonic or written, and whether for a
UK Revolving Loan or a US Revolving Loan, shall specify the following
information in compliance with Section 2.02:
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
(i) the Borrowing Representative requesting such Borrowing (and on whose behalf
the applicable Borrowing Representative is requesting such Borrowing);
 
(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing; the date of such Borrowing, which
shall be a Business Day;
 
(iii) the Optional Currency (in the case of a UK Borrowing) of such Borrowing;
 
(iv) the date of such Borrowing, which shall be a Business Day;
 
(v) whether such Borrowing is to be an ABR Borrowing (in the case of a US
Borrowing), an ABR Borrowing (in the case of a UK Borrowing) or a Eurocurrency
Borrowing (in the case of either a US Borrowing or a UK Borrowing);
 
(vi) in the case of a Eurocurrency Borrowing, bearing interest at the Adjusted
LIBO Rate, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and
 
(vii) the location and number of the applicable Funding Account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
(d)   If no election as to the Type of Borrowing with respect to a US Borrower
is specified, then the requested Borrowing with respect to a US Borrower shall
be an ABR Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing by a US Borrower, then the US Borrowing
Representative shall be deemed to have selected an Interest Period of one
month’s duration.  If no election as to the Type or Borrowing with respect to
the UK Borrower is specified, or if no Interest Period is specified with respect
to any requested Eurocurrency Borrowing by the UK Borrower, then the UK
Borrowing Representative shall be deemed to have selected a Eurocurrency
Borrowing with an Interest Period of one month or requested an AEBR Borrowing,
as determined by the UK Administrative Agent in its discretion.  Promptly
following receipt of a Borrowing Request in accordance with this Section, (x)
the UK Administrative Agent shall advise each UK Lender of the details thereof
and of the amount of such UK Lender’s Loan to be made as part of the requested
Borrowing and (y) the US Administrative Agent shall advise each US Lender of the
details thereof and of the amount of such US Lender’s Loan to be made as part of
the requested Borrowing, as applicable.
 
SECTION 2.04.   Protective Advances.
 
(a)   Subject to the limitations set forth below, the UK Administrative Agent is
authorized by the UK Borrower and the UK Lenders, from time to time in the UK
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the UK Borrower, on behalf of all UK Lenders, which the UK
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the UK
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the UK Revolving Loans and other UK
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by the UK Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective UK Advances”); provided
that, the aggregate amount of Protective UK Advances outstanding at any time
shall not at any time exceed an amount equal to 10% of the UK Revolving
Commitments; provided further that, the aggregate amount of outstanding
Protective UK Advances plus the aggregate UK Revolving Exposure shall not exceed
the aggregate UK Revolving Commitments.  The Protective UK Advances shall be
secured by the Liens in favor of the UK Administrative Agent in and to the UK
Collateral and shall constitute UK Obligations hereunder.  The UK Administrative
Agent’s authorization to make Protective UK Advances may be revoked at any time
by the Required UK Lenders.  Any such revocation must be in writing and shall
become effective prospectively upon the UK Administrative Agent’s receipt
thereof.  At any time that there is sufficient UK Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the UK
Administrative Agent may request the UK Lenders to make a UK Revolving Loan to
repay a Protective UK Advance.  At any other time the UK Administrative Agent
may require the UK Lenders to fund their risk participations described in
Section 2.04(d).  Notwithstanding the foregoing, or any other provision of this
Agreement, the funding of any Protective UK Advances, or any other sums to be
funded by the UK Administrative Agent hereunder or under any of the other Loan
Documents, may be made by any branch of the US Administrative Agent located in
England, Scotland or Wales.
 
(b)   Subject to the limitations set forth below, the US Administrative Agent is
authorized by each of the US Borrowers, and the US Lenders, from time to time in
the US Administrative Agent’s sole discretion (but shall have absolutely no
obligation to), to make Loans to the US Borrowers, on behalf of all US Lenders,
which the US Administrative Agent, in its Permitted Discretion, deems necessary
or desirable (i) to preserve or protect the US Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other US Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by the US Borrowers pursuant to the terms
of this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents (any of such Loans are herein referred to as “Protective US
Advances”); provided that, the aggregate amount of Protective US Advances
outstanding at any time shall not at any time exceed an amount equal to 10% of
the US Revolving Commitments; provided further that, the aggregate amount of
outstanding Protective US Advances plus the aggregate US Revolving Exposure
shall not exceed the aggregate US Revolving Commitments.  The US Protective
Advances shall be secured by the Liens in favor of the US Administrative Agent
in and to the US Collateral and shall constitute US Obligations hereunder.  The
US Administrative Agent’s authorization to make Protective US Advances may be
revoked at any time by the Required US Lenders.  Any such revocation must be in
writing and shall become effective prospectively upon the US Administrative
Agent’s receipt thereof.  At any time that there is sufficient US Availability
and the conditions precedent set forth in Section 4.02 have been satisfied, the
US Administrative Agent may request the US Lenders to make a US Revolving Loan
to repay a Protective Advance.  At any other time the US
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
Administrative Agent may require the US Lenders to fund their risk
participations described in Section 2.04(e).
 
(c)   Protective Advances may be made even if the conditions precedent set forth
in Section 4.02 have not been satisfied.  All Protective US Advances shall be
ABR Borrowings and all Protective UK Advances shall be Eurocurrency Loans having
an Interest Period of one month or AEBR Borrowings, as determined by the UK
Administrative Agent in its discretion.
 
(d)   Upon the making of a Protective UK Advance by the UK Administrative Agent
(whether before or after the occurrence of a Default), each UK Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the UK Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective UK Advance
in proportion to its Applicable UK Percentage.  From and after the date, if any,
on which any UK Lender is required to fund its participation in any Protective
UK Advance purchased hereunder, the UK Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable UK Percentage of all
payments of principal and interest and all proceeds of UK Collateral received by
the UK Administrative Agent in respect of such Protective UK Advance.
 
(e)   Upon the making of a Protective US Advance by the US Administrative Agent
(whether before or after the occurrence of a Default), each US Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the US Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective US Advance
in proportion to its Applicable Percentage.  From and after the date, if any, on
which any US Lender is required to fund its participation in any Protective
Advance purchased hereunder, the US Administrative Agent shall promptly
distribute to such US Lender, such US Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the US Administrative Agent in respect of such Protective US Advance.
 
SECTION 2.05.   Swingline Loans.
 
(a)   The US Administrative Agent, the Swingline Lender and US Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after Borrowing Representative requests an ABR
Borrowing, the Swingline Lender may elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the US
Lenders and in the amount requested, same day funds to the US Borrowers, on the
applicable Borrowing date to the Funding Account(s) (each such Loan made solely
by the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c).  Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Revolving Lenders, including without limitation
the provisions of Section 4.02, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account.  In addition, the US
Borrowers hereby authorize the Swingline Lender to, and the Swingline Lender
shall, subject to the terms and conditions set forth herein (but without any
further written notice required), not
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
later than 1:00 p.m., New York City time, on each Business Day, make available
to the US Borrowers by means of a credit to the Domestic Funding Account, the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn on
any Controlled Disbursement Account that day (as determined based on notice from
the Administrative Agent).  The aggregate amount of Swingline Loans outstanding
at any time shall not exceed $12,500,000.  The Swingline Lender shall not make
any Swingline Loan if the requested Swingline Loan exceeds US Availability
(after giving effect to such Swingline Loan).  All Swingline Loans shall be ABR
Borrowings.
 
(b)   Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each US Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender, without recourse or warranty,
an undivided interest and participation in such Swingline Loan in proportion to
its Applicable Percentage of the US Revolving Commitment.  The Swingline Lender
may, at any time, require the US Lenders to fund their participations.  From and
after the date, if any, on which any US Lender is required to fund its
participation in any Swingline Loan purchased hereunder, the US Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the US Administrative Agent in respect of such Loan.
 
(c)   The US Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Swingline Settlement”) with the US Lenders on at least a
weekly basis or on any date that the US Administrative Agent elects, by
notifying the US Lenders of such requested Swingline Settlement by facsimile,
telephone, or e-mail no later than 12:00 noon New York City time on the date of
such requested Swingline Settlement (the “Swingline Settlement Date”).  Each US
Lender (other than the Swingline Lender, in the case of the Swingline Loans)
shall transfer the amount of such US Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Swingline Settlement is requested to the US Administrative Agent, to such
account of the US Administrative Agent as the US Administrative Agent may
designate, not later than 2:00 p.m., New York City time, on such Swingline
Settlement Date.  Swingline Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied.  Such amounts transferred to the US
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such US
Lenders, respectively.  If any such amount is not transferred to the US
Administrative Agent by any US Lender on such Swingline Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.07.
 
SECTION 2.06.   Letters of Credit.
 
(a)   General.  Subject to the terms and conditions set forth herein, the US
Borrowing Representative may request the issuance of Letters of Credit for the
account of any of the US Borrowers, in a form reasonably acceptable to the US
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  Subject to the
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
terms and conditions set forth herein, the UK Borrowing Representative may
request the issuance of Letters of Credit for the account of the UK Borrower, in
a form reasonably acceptable to the UK Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
 
(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrowing
Representative shall deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the Issuing Bank and, as applicable, the US Administrative
Agent or the UK Administrative Agent prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a US Business Day or, in the case of a Letter of Credit to be issued
for the account of the UK Borrower, a UK Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, whether such Letter of Credit is
to be denominated in Dollars (in the case of a US Borrower) or in an Optional
Currency (in the case of the UK Borrower), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the applicable Borrowing Representative (or Borrower) also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $25,000,000, (ii) the
Total Revolving Exposures shall not exceed the lesser of the Total Revolving
Commitments and the Borrowing Base; (iii) the total UK Revolving Exposures shall
not exceed the lesser of the UK Revolving Commitments and the UK Borrowing Base;
and (iv) the total US Revolving Exposures shall not exceed the lesser of the US
Revolving Commitments and the US Borrowing Base.
 
(c)   Expiration Date; Existing Letters of Credit.  Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) (X) with
respect to standby Letters of Credit, the date one year after the date of the
issuance of such standby Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (Y) with
respect to documentary Letters of Credit, the date 180 days after the date of
the issuance of such documentary Letter of Credit (or, in the case of any
renewal or extension thereof, 180 days after such renewal or extension) and
(ii) the date that is thirty (30) days prior to the Maturity Date.  All Existing
Letters of Credit shall be deemed Letter of Credits issued pursuant to the terms
and conditions of this Agreement to the extent that the Issuing Bank therefor
has become a party to this Agreement.  Each Issuing Bank and Borrower shall
amend, supplement or otherwise modify each such Letter of Credit to the extent
any of the terms and conditions thereof are inconsistent with the terms and
conditions of this Agreement.
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
(d)   Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) for the account of a US
Borrower or the UK Borrower, as applicable, and without any further action on
the part of such Issuing Bank or the Lenders, the applicable Issuing Bank hereby
grants to each US Lender and UK Lender, respectively, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable US Percentage or Applicable UK Percentage,
respectively, of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay (i) to the US Administrative
Agent with respect to Letters of Credit issued for the account of a US Borrower
and (ii) to the UK Administrative Agent with respect to Letters of Credit issued
for the account of the UK Borrower, in either event for the account of the
relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)   Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the US Administrative Agent or UK Administrative
Agent, as applicable, an amount equal to such LC Disbursement not later than
11:00 a.m., New York time or London time, as applicable, on the date that such
LC Disbursement is made, if the applicable Borrowing Representative shall have
received notice of such LC Disbursement prior to 9:00 a.m., New York time or
London time, as applicable, on such date, or, if such notice has not been
received by the applicable Borrowing Representative prior to such time on such
date, then not later than 11:00 a.m., New York time or London time, as
applicable, on (i) the Business Day that the applicable Borrowing Representative
receives such notice, if such notice is received prior to 9:00 a.m., New York
time or London time, as applicable, on the day of receipt, or (ii) the Business
Day immediately following the day that the applicable Borrowing Representative
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, (x) with respect to Letters of Credit issued for
the account of a US Borrower, the US Borrowing Representative may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03(b) or Section 2.05 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
respective Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing or Swingline Loan and (y) with respect
to Letters of Credit issued for the account of the UK Borrower, the UK Borrowing
Representative may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03(a) that such payment be financed with a
UK Revolving Loan consisting of a Eurocurrency Borrowing having an Interest
Period of one month in an equivalent amount and, to the extent so financed, the
respective Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting UK Revolving Loan.  If the applicable Borrower fails
to make such payment when due, and no other Borrower makes such payment on its
behalf (provided, however, that the UK
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
Borrower shall not make any payments on behalf of any US Borrower) the US
Administrative Agent or the UK Administrative Agent, as applicable, shall notify
each relevant Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the US Administrative Agent or UK Administrative Agent, as applicable, its
Applicable Percentage of the payment then due from the relevant Borrower, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the US Administrative Agent or the UK
Administrative Agent, as applicable, shall promptly pay to the Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
US Administrative Agent or the UK Administrative Agent of any payment from any
Borrower pursuant to this paragraph, the US Administrative Agent or the UK
Administrative Agent, as applicable, shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of Revolving Loans or Swingline Loan as contemplated in the proviso
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
 
(f)   Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the US Administrative Agent, the UK Administrative Agent,
the Lenders, nor the Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), each of the Issuing Banks shall be deemed to have exercised care
in each such determination.  In furtherance
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)   Disbursement Procedures.  An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Such Issuing Bank shall promptly notify the
US Administrative Agent or the UK Administrative Agent, and the US Borrowing
Representative or UK Borrowing Representative, as applicable, by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse the applicable Issuing Bank and the respective
Lenders with respect to any such LC Disbursement.
 
(h)   Interim Interest.  If the Issuing Bank in respect of a Letter of Credit
shall make any LC Disbursement under such Letter of Credit, then, unless the
relevant Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that such Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
 
(i)   Replacement of the Issuing Bank.  An Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the US Administrative Agent (with
respect to Letters of Credit issued or to be issued on behalf of the US
Borrowers), the UK Administrative Agent (with respect to Letters of Credit
issued or to be issued on behalf of the UK Borrower), the replaced Issuing Bank
and the successor Issuing Bank.  The US Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank.  At the time any such
replacement shall become effective, the applicable Borrower(s) shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
(j)   US Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the US Borrowing Representative receives
notice from the US Administrative Agent or the Required US Lenders (or, if the
maturity of the Loans has been accelerated, US Lenders with US LC Exposure
representing greater than 50% of the total US LC Exposure) demanding the deposit
of cash collateral pursuant to this paragraph, the US Borrowing Representative,
on behalf of the US Borrowers, shall deposit in an account with the US
Administrative Agent, in the name of the US Administrative Agent and for the
benefit of the US Lenders (the “US LC Collateral Account”), an amount in cash
equal to 105% of the US LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any US Borrower described in clause (h)
or (i) of Article VII.  Such deposit shall be held by the US Administrative
Agent as collateral for the payment and performance of the Secured
Obligations.  The US Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
US Borrowers hereby grant the US Administrative Agent a security interest in the
US LC Collateral Account.  Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the US Administrative Agent and at the US Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the US Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with US LC
Exposure representing greater than 50% of the total US LC Exposure), be applied
to satisfy other Secured Obligations.  If any US Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the applicable Borrower within three Business Days after all such
Defaults have been cured or waived.
 
(k)   UK Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the UK Borrowing Representative receives
notice from the UK Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with UK LC Exposure
representing greater than 50% of the total UK LC Exposure) demanding the deposit
of cash collateral pursuant to this paragraph, the UK Borrower shall deposit in
an account with either the US Administrative Agent or the UK Administrative
Agent (as then directed by the Administrative Agents to the UK Borrowing
Representative), in the name of either the US Administrative Agent or the UK
Administrative Agent (as then directed by the Administrative Agents to the UK
Borrowing Representative) and for the benefit of the Lenders (the “UK LC
Collateral Account”), an amount in cash equal to 105% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  Such deposit shall be
held by the  US Administrative Agent or the UK Administrative Agent, as then
applicable, as collateral for the payment and performance of the Secured
Obligations due and owing from the UK Borrower.  The applicable Administrative
Agent shall have exclusive
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Administrative Agents a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the applicable Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the applicable Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the UK Borrower for the UK LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with UK LC Exposure representing greater than 50% of the
total UK LC Exposure), be applied to satisfy other Secured Obligations.  If the
UK Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the UK Borrower within three Business
Days after all such Defaults have been cured or waived.
 
SECTION 2.07.   Funding of Borrowings.
 
(a)   Each US Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 11:00
a.m., New York time, to the account of the US Administrative Agent most recently
designated by it for such purpose by notice to the US Lenders in an amount equal
to such Lender’s Applicable US Percentage; provided that Swingline Loans shall
be made as provided for in Section 2.05.  The US Administrative Agent will make
such Loans available to the respective US Borrower by promptly crediting the
amounts so received, in like funds, to the applicable Domestic Funding Account;
provided that (x) US Revolving Loans made to finance the reimbursement of (i) a
US LC Disbursement as provided in Section 2.06(e) shall be remitted by the US
Administrative Agent to the applicable Issuing Bank and (ii) a Protective US
Advance shall be retained by the US Administrative Agent and (y) not later than
2:00 p.m.  New York time on each Business Day the US Administrative Agent shall,
subject to the conditions of this Agreement (but without the requirement of a
Borrowing Request), make available to the US Borrowers, by a credit to the
applicable Domestic Funding Accounts, the proceeds of an ABR Borrowing to the
extent necessary to pay items to be drawn on the Controlled Disbursement
Accounts that day.
 
(b)   Each UK Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 11:00
a.m., London time, to the account of the UK Administrative Agent most recently
designated by it for such purpose by notice to the UK Lenders in an amount equal
to such Lender’s Applicable UK Percentage, and in the Optional Currency then
specified by the UK Administrative Agent.  The UK Administrative Agent will make
such Loans available to the UK Borrower by promptly crediting the amounts so
received, in like funds, to the applicable UK Funding Account; provided that UK
Revolving Loans made to finance the reimbursement of (i) a UK LC Disbursement as
provided in Section 2.06(e) shall be remitted by the UK Administrative Agent to
the applicable Issuing Bank and (ii) a Protective Advance shall be retained by
the UK Administrative Agent.
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
(c)   Notwithstanding anything to the contrary contained in Section 2.07(a)
hereof, commencing with the first Business Day following the Second Restatement
Date, each borrowing of US Revolving Loans shall be advanced by the US
Administrative Agent and each payment by any US Borrower on account of US
Revolving Loans shall be applied first to those US Revolving Loans made by the
US Administrative Agent.  On or before 1:00 p.m., New York time, on each
Settlement Date commencing with the first Settlement Date following the Second
Restatement Date, the US Administrative Agent and the US Lenders shall make
certain payments as follows: (I) if the aggregate amount of new US Revolving
Loans made by the US Administrative Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding US Revolving
Loans during such preceding Week, then each US Lender shall, upon notice of such
amount from US Administrative Agent with the US Administrative Agent using its
good-faith efforts to give such notice on or before 11:00 A.M.  New York time on
such Settlement Date (it being understood that the failure of US Administrative
Agent to give such notice within the applicable time constraints shall not
relieve any US Lender from providing such payments as required herein), provide
the US Administrative Agent with funds in an amount equal to its Applicable US
Percentage of the difference between (w) such US Revolving Loans and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
US Revolving Loans during such Week exceeds the aggregate amount of new US
Revolving Loans made during such Week, then the US Administrative Agent shall
provide each US Lender with its Applicable US Commitment Percentage of the
difference between (y) such repayments and (z) such US Revolving Loans.
 
(d)   Each US Lender shall be entitled to earn interest on outstanding US
Revolving Loans which it has funded at the rates herein provided, from the time
it has funded through the date it has been repaid to such US Lender.
 
(e)   Notwithstanding anything to the contrary contained in Section 2.07(b)
hereof, commencing with the first Business Day following the Second Restatement
Date, each borrowing of UK Revolving Loans shall be advanced by the UK
Administrative Agent and each payment by the UK Borrower on account of UK
Revolving Loans shall be applied first to those UK Revolving Loans made by the
UK Administrative Agent.  On or before 11:00 a.m., London time, on each
Settlement Date commencing with the first Settlement Date following the Second
Restatement Date, the UK Administrative Agent and the UK Lenders shall make
certain payments as follows: (I) if the aggregate amount of new UK Revolving
Loans made by the UK Administrative Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding UK Revolving
Loans during such preceding Week, then each UK Lender shall, upon notice of such
amount from UK Administrative Agent (with the UK Administrative Agent providing
such notice prior to 5:00 P.M.  London time on the day immediately prior to such
Settlement Date), provide the UK Administrative Agent with funds in an amount
equal to its Applicable UK Percentage of the difference between (w) such UK
Revolving Loans and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding UK Revolving Loans during such Week exceeds
the aggregate amount of new UK Revolving Loans made during such Week, then the
UK Administrative Agent shall provide each UK Lender with its Applicable UK
Commitment Percentage of the difference between (y) such repayments and (z) such
UK Revolving Loans.
 
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
(f)   Each UK Lender shall be entitled to earn interest on outstanding UK
Revolving Loans which it has funded at the rates herein provided, from the time
it has funded through the date it has been repaid to such UK Lender.
 
(g)   Unless the US Administrative Agent shall have received notice from a US
Lender prior to the proposed date of any US Borrowing that such Lender will not
make available to the US Administrative Agent such Lender’s share of such
Borrowing, the US Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable US
Borrower a corresponding amount.  If such amount is made available to the US
Administrative Agent on a date after a Settlement Date, then the applicable US
Lender and US Borrower severally agree to pay to the US Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such US
Borrower to but excluding the date of payment to the US Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the US Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a US Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the US Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
 
(h)   Unless the UK Administrative Agent shall have received notice from a UK
Lender prior to the proposed date of any UK Borrowing that such Lender will not
make available to the UK Administrative Agent such Lender’s share of such
Borrowing, the UK Administrative Agent may assume that such UK Lender has made
such share available on such date in accordance with paragraph (b) of this
Section and may, in reliance upon such assumption, make available to the UK
Borrower a corresponding amount.  If such amount is made available to the UK
Administrative Agent on a date after a Settlement Date, then the applicable UK
Lender and UK Borrower severally agree to pay to the UK Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the UK Borrower
to but excluding the date of payment to the UK Administrative Agent, at (i) in
the case of such UK Lender, the rate determined by the UK Administrative Agent
in good faith in accordance with banking industry practice on interbank
compensation or (ii) in the case of the UK Borrower, the interest rate
applicable to AEBR Loans.  If such UK Lender pays such amount to the UK
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08.   Interest Elections.
 
(a)   Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing bearing interest
at the Adjusted LIBO Rate, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the applicable Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing bearing interest at the Adjusted LIBO Rate,
may elect Interest Periods therefor, all as provided in this Section.  Such
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such
 
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
 portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.
 
(b)   To make an election pursuant to this Section, the applicable Borrowing
Representative shall notify the US Administrative Agent or the UK Administrative
Agent, as applicable, of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
US Administrative Agent (or UK Administrative Agent, as applicable) of a written
Interest Election Request in a form approved by the US Administrative Agent (or
UK Administrative Agent, as applicable) and signed by such Borrowing
Representative.
 
(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)   whether the resulting Borrowing is to be an ABR Borrowing, an AEBR
Borrowing or a Eurocurrency Borrowing; and
 
(iv)   if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then (x) in the case of a US Borrower, such US
Borrower shall be deemed to have selected an Interest Period of one month’s
duration and (y) in the case of the UK Borrower, the UK Borrower shall be deemed
to have requested a Eurocurrency Borrowing with an Interest Period of one month
or deemed to have requested a conversion of such Eurocurrency Borrowing into an
AEBR Borrowing, as determined by the UK Administrative Agent in its discretion.
 
(d)   Promptly following receipt of an Interest Election Request, the US
Administrative Agent (or UK Administrative Agent, as applicable) shall advise
each applicable US Lender or UK Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)   If the applicable Borrowing Representative fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing bearing
interest at the Adjusted LIBO Rate prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of the Interest Period applicable thereto (x)
 
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
each Eurocurrency Borrowing which is a US Borrowing shall be converted to an ABR
Borrowing and (y) each Eurocurrency Borrowing which is a UK Borrowing shall be
converted to or continued as a Eurocurrency Borrowing with an Interest Period of
one month or converted to an AEBR Borrowing, as determined by the UK
Administrative Agent in its discretion.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and either (i) the
US Administrative Agent, at the request of the Required US Lenders, so notifies
the US Borrowing Representative or (ii) the UK Administrative Agent, at the
request of the Required UK Lenders, so notifies the UK Borrowing Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurocurrency Borrowing and (ii) unless
repaid, (x) each Eurocurrency US Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (y) each UK
Borrowing shall be limited to Interest Periods of one month or be converted to
AEBR Borrowings, as determined by the UK Administrative Agent in its discretion.
 
SECTION 2.09.   Termination, Increase, or Reduction of Commitments.
 
(a)   Unless previously terminated, all Commitments shall terminate on the
Maturity Date.
 
(b)   SYX may at any time terminate the Commitments upon (i) the payment in full
of all outstanding Loans, together with accrued and unpaid interest thereon,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
US Administrative Agent (and/or the UK Administrative Agent, as then determined
by the US Administrative Agent) of a cash deposit (or at the discretion of the
US Administrative Agent a back up standby letter of credit satisfactory to the
US Administrative Agent and the UK Administrative Agent) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, including applicable Prepayment Fee (if any), and (iv) the payment in full
of all reimbursable expenses and other Obligations together with accrued and
unpaid interest thereon.  It being understood and agreed that SYX may only
terminate the US Revolving Commitments so long as at the same time SYX is
terminating the UK Revolving Commitments.
 
(c)   SYX or the UK Borrower may at any time terminate the UK Revolving
Commitments upon (i) the payment in full of all outstanding UK Revolving Loans,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit issued on behalf of the UK Borrower
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the UK Administrative Agent of a cash deposit (or at the discretion of the UK
Administrative Agent a back up standby letter of credit satisfactory to the UK
Administrative Agent) equal to 105% of the UK LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, including applicable
Prepayment Fee (if any), and (iv) the payment in full of all reimbursable
expenses and other Obligations (other than US Obligations) together with accrued
and unpaid interest thereon.
 
(d)    (1)       The Borrowers may at any time, by written notice to the
Administrative Agents, request that the Administrative Agents increase the Total
Revolving Commitment (which may be apportioned either (x) on a pro rata basis
between the US Revolving Commitment and the UK Revolving Commitment or (y)
otherwise as may be requested by the
 
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
Borrowers and agreed to by the Administrative Agents in their sole discretion,
exercised in a reasonable manner)(a “Revolver Increase”) by (i) adding one or
more new lenders to the revolving credit facility under this Agreement (each a
“New Lender”) who wish to participate in such Revolver Increase and/or (ii)
increasing the Commitments of one or more Lenders party to this Agreement who
wish to participate in such Revolver Increase; provided, however, that (A) the
Borrowers may only add a New Lender if, and only to the extent, there is
insufficient participation on behalf of the existing Lenders, (B) no Default
shall have occurred and be continuing as of the date of such request or as of
the effective date of such Revolver Increase (the “Increase Date”) or shall
occur as a result thereof, (C) any New Lender that becomes party to this
Agreement pursuant to this Section 2.09(d) shall satisfy the requirements of
Section 9.04(b) hereof and shall be reasonably acceptable to the Administrative
Agents and consented to by the Borrowers, and (D) the other conditions set forth
in this Section 2.09(d) are satisfied.  The Administrative Agents shall use
commercially reasonable efforts to arrange for the syndication of any Revolver
Increase.  The Administrative Agents shall promptly inform the Lenders of any
such request made by the Borrowers.  The aggregate amount of Revolver Increases
shall not exceed $75,000,000 and no single such Revolver Increase shall be for
an amount less than $15,000,000.  The Borrowers may not make more than three (3)
requests for a Revolver Increase during the term of this Agreement.
 
(2)   On each Increase Date, (i) each New Lender that has chosen to participate
in such Revolver Increase shall, subject to the conditions set forth in Section
2.09(d)(1) hereof, become a Lender party to this Agreement as of such Increase
Date and shall have a Commitment in an amount equal to its share of the Revolver
Increase and (ii) each Lender that has chosen to increase its Commitment
pursuant to this Section 2.09(d) will have its Commitment increased by the
amount of its share of the Revolver Increase as of such Increase Date; provided,
however, that the Administrative Agent shall have (y) received from the
Borrowers all out-of-pocket costs and expenses incurred by the Administrative
Agents or any Lender in connection with such Revolver Increase, including
pursuant to Section 2.17 hereof, and (z) received on or before such Increase
Date the following, each dated such date:
 
(i)   certified copies of resolutions of the governing body of each Borrower
approving the Revolver Increase and the corresponding modifications, if any, to
the Loan Documents required under subclause (vi) below, together with a
certificate of each Borrower certifying that there have been no changes to the
constitutive documents of such Borrower since the Second Restatement Date, or if
there have been changes, copies certified by such Borrower of all such changes;
 
(ii)   an assumption agreement from each New Lender participating in the
Revolver Increase, if any, in form and substance satisfactory to the
Administrative Agent (each, an “Assumption Agreement”), duly executed by such
New Lender, the Administrative Agents and the Borrowers;
 
(iii)   confirmation from each Lender participating in the Revolver Increase of
the increase in the amount of its Commitment, in form and substance satisfactory
to the Administrative Agents;
 
 
 
61

--------------------------------------------------------------------------------

 
 
 
(iv)   a certificate of SYX certifying that no Default or Event of Default shall
have occurred and be continuing or shall occur as a result of such Revolver
Increase;
 
(v)   a certificate of SYX certifying that the representations and warranties
made by each Borrower herein and in the other Loan Documents are true and
complete in all material respects with the same force and effect as if made on
and as of such date (or, to the extent any such representation or warranty
specifically relates to an earlier date, such representation or warranty is true
and complete in all material respects as of such earlier date);
 
(vi)   supplements or modifications to the Loan Documents and such additional
Loan Documents, including any new Notes to New Lenders and replacement Notes to
Lenders that agree to participate in such Revolver Increase, that the
Administrative Agents reasonably deem necessary in order to document such
Revolver Increase and otherwise assure and give effect to the rights of the
Administrative Agents and the Lenders in the Loan Documents; and
 
(vii)   such other documents, instruments and information as the Administrative
Agents or their counsel shall reasonably deem necessary in connection with the
Revolver Increase.
 
(3)    On each Increase Date, upon fulfillment of the conditions set forth in
this Section 2.09(d), the Administrative Agents shall (i) effect a settlement of
all outstanding Loans among the Lenders that will reflect the adjustments to the
Commitments of the Lenders as a result of the Revolver Increase and (ii) notify
the Lenders, any New Lenders participating in the Revolver Increase and the
Borrowers, on or before noon (New York City time), by telecopier or telex, of
the occurrence of the Revolver Increase to be effected on such Increase Date.
 
(e)   The US Borrowing Representative may from time to time reduce the US
Revolving Commitments; provided that (i) each reduction of the US Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000, (ii) at the time of the reduction of the US Revolving
Commitments the UK Borrower shall request a pro rata reduction of the UK
Revolving Commitments (unless the UK revolving Commitments had been previously
terminated or the UK Revolving Commitments then outstanding exceed the amount of
the reduction of the US Revolving Commitments in which case the UK Borrower
shall request that the UK Revolving Commitments be terminated) and (iii) the US
Borrowing Representative shall not reduce the US Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the sum of the Revolving Exposures would exceed the lesser of
the total Revolving Commitments and the Borrowing Base Availability.
 
(f)   The UK Borrowing Representative may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the UK Revolving Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $10,000,000 and (ii) the UK Borrowing Representative shall not reduce the
UK Revolving Commitments if,
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Exposures would exceed
the lesser of the total Revolving Commitments and the Borrowing Base
Availability.
 
(g)   The applicable Borrowing Representative shall notify the Administrative
Agents of any election to terminate or reduce the Commitments under
paragraph (b), (c), (e) or (f) of this Section or increase under paragraph (d)
at least three Business Days prior to the effective date of such termination,
reduction or increase, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agents
shall advise the Lenders of the contents thereof.  Each notice delivered by a
Borrowing Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by a Borrowing
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by such
Borrowing (by notice to the Administrative Agents on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
SECTION 2.10.   Repayment and Amortization of Loans; Evidence of Debt.
 
(a)   Each US Borrower hereby unconditionally promises to pay (i) to the US
Administrative Agent for the account of each US Lender the then unpaid principal
amount of each US Revolving Loan on the Maturity Date, (ii) to the US
Administrative Agent the then unpaid amount of each Protective US Advance on the
earlier of the Maturity Date and demand by the US Administrative Agent.
 
(b)   The UK Borrower hereby unconditionally promises to pay (i) to the UK
Administrative Agent for the account of each UK Lender the then unpaid principal
amount of each UK Revolving Loan on the Maturity Date, and (ii) to the UK
Administrative Agent the then unpaid amount of each Protective UK Advance on the
earlier of the Maturity Date and demand by the UK Administrative Agent.
 
(c)   From and after either (x) the occurrence and continuance of an Event of
Default or (y) at the discretion of the US Administrative Agent, the occurrence
of any other Full Cash Dominion Event, on each US Business Day, at or before
11:00 a.m., New York time, the US Administrative Agent shall apply all
immediately available funds credited to the Collection Account, as defined in
the Security Agreement, first to prepay any Protective US Advances that may be
outstanding, second to prepay the US Revolving Loans and third to cash
collateralize outstanding US LC Exposure.  On each UK Business Day, at or before
11:00 a.m., London time, the UK Administrative Agent shall, subject to Section
5.17, apply all immediately available funds credited to the Collection Account
maintained with the UK Administrative Agent in Sterling (or such other
Collection Account as may be opened for such purchase by the UK Administrative
Agent), first to prepay any Protective UK Advances that may be outstanding and
second to prepay the UK Revolving Loans and third to cash collateralize
outstanding UK LC Exposure.  Notwithstanding the foregoing, at any time when an
Event of Default is not continuing, the applicable Administrative Agent may, in
its sole discretion, either (i) waive the requirement for cash collateralization
or (ii) release to the applicable Borrower, within three
 
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
Business Days after such Borrower shall request a release of such funds from the
cash collateral account, funds previously credited to cash collateralize
outstanding US LC Exposure or UK LC Exposure.
 
(d)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(e)   Each of the US Administrative Agent and the UK Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each US Revolving
Loan made hereunder (in the case of the US Administrative Agent) and UK
Revolving Loan (in the case of the UK Administrative Agent), the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each relevant Lender hereunder and (iii) the amount of any sum
received by the US Administrative Agent hereunder for the account of the
respective Lenders and each respective Lender’s share thereof.
 
(f)   The entries made in the accounts maintained pursuant to paragraph (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
either Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay its Loans in
accordance with the terms of this Agreement.
 
(g)   Any Lender may request that Loans made by it to any Borrower or Borrowers
be evidenced by a promissory note (“Notes”).  In such event, each of the
applicable Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
US Administrative Agent or UK Administrative Agent, as applicable.  Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
 
SECTION 2.11.   Prepayment of Loans.
 
(a)   The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section.
 
(b)   In the event and on such occasion that the total US Revolving Exposure
(with the US LC Exposure determined net of any funds then on deposit in a US LC
Collateral Account) exceeds the lesser of (A) the aggregate US Revolving
Commitments or (B) the US Borrowing Base, the US Borrowers shall prepay the US
Revolving Loans and/or Swingline Loans in an aggregate amount equal to such
excess.  In the event and on such occasion that the total UK Revolving Exposure
(with the UK LC Exposure determined net of any funds then on deposit in a UK LC
Collateral Account) exceeds the lesser of (A) the aggregate UK Revolving
 
 
 
64

--------------------------------------------------------------------------------

 
 
 
Commitments or (B) the UK Borrowing Base, the UK Borrower shall prepay the UK
Revolving Loans in an aggregate amount equal to such excess.
 
(c)   In the event and on each occasion that any Net Proceeds are received by or
on behalf of SYX or any other Loan Party in respect of any Prepayment Event, the
Borrowers shall, immediately after such Net Proceeds are received by SYX or any
other Loan Party, prepay the Obligations as set forth in Section 2.11(e) below
in an aggregate amount equal to 100% of such Net Proceeds, provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, if SYX shall deliver to the Administrative Agents a
certificate of a Financial Officer to the effect that the applicable Loan
Parties intend to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 90 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) Real Property, Equipment or other
tangible assets (excluding Inventory) to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then
either (i) so long as a Full Cash Dominion Event has not occurred, no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate or (ii) if a Full Cash Dominion Event has
occurred, if the Net Proceeds specified in such certificate are to be applied by
(A) the applicable US Borrower, then such Net Proceeds shall be applied by the
US Administrative Agent to reduce the outstanding principal balance of the US
Revolving Loans (without a permanent reduction of the US Revolving Commitment)
and upon such application, the US Administrative Agent shall establish a Reserve
against the US Borrowing Base in an amount equal to the amount of such proceeds
so applied, (B) the UK Borrower, then such Net Proceeds shall be applied by the
UK Administrative Agent to reduce the outstanding principal balance of the UK
Revolving Loans (without a permanent reduction of the UK Revolving Commitment)
and upon such application, the UK Administrative Agent shall establish a Reserve
against the UK Borrowing Base in an amount equal to the amount of such proceeds
so applied and (C) any Loan Party that is not a Borrower, then such Net Proceeds
shall be deposited in a cash collateral account and in either case, thereafter,
such funds shall be made available to the applicable Loan Party as follows:
 
(1)   the applicable Borrower shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;
 
(2)   so long as the conditions set forth in Section 4.02 have been met, the
applicable Lenders shall make such Revolving Loan or the applicable
Administrative Agent shall release funds from the cash collateral account; and
 
(3)   in the case of Net Proceeds applied against a Revolving Loan, the Reserve
established with respect to such proceeds shall be reduced by the amount of such
Revolving Loan;
 
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 90-day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) Real
 
 
 
 
65

--------------------------------------------------------------------------------

 
 
 
Property, Equipment or other tangible assets (excluding inventory) with respect
to Net Proceeds in any fiscal year in an aggregate amount in excess of
$1,000,000.
 
(d)   All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances that may be outstanding with respect to the
applicable Borrower, second to prepay the Revolving Loans due and owing from
such applicable Borrower without a corresponding reduction in the Revolving
Commitment and third to cash collateralize outstanding LC Exposure with respect
to such Borrower.  If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment, Fixtures and Real Property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the US Administrative Agent, in its Permitted
Discretion.  Notwithstanding the foregoing, at any time when an Event of Default
is not continuing, the applicable Administrative Agent may, in its sole
discretion, either (i) waive the requirement for cash collateralization or (ii)
release to the applicable Borrower, within three Business Days after such
Borrower shall request a release of such funds from the cash collateral account,
funds previously credited thereto.
 
(e)   SYX shall notify the applicable Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., New York
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York time, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the applicable Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Class and Type as provided in Section 2.02.  Each prepayment of a Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.
 
SECTION 2.12.   Fees.
 
(a)   Each US Borrower agrees to pay to the US Administrative Agent for the
account of each US Lender, and the UK Borrower agrees to pay to the UK
Administrative Agent for the account of each UK Lender, a commitment fee, which
shall accrue at the rate of three eighths of one percent (0.375%) on the average
daily amount of the Available Revolving US Commitment and Available Revolving UK
Commitment, respectively, of such Lender during the period from and including
the Second Restatement Date to but excluding the date on which such Commitments
terminate.  Accrued commitment fees shall be payable in arrears on the last day
of each March, June, September and December and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
 
 
66

--------------------------------------------------------------------------------

 
 
 
(b)   Each of the Borrowers agrees to pay (i) to the US Administrative Agent for
the account of each US Lender, and to the UK Administrative Agent for the
account of each UK Lender, a participation fee with respect to its
participations in Letters of Credit issued for the account of each US Borrower
or the UK Borrower, respectively, which shall accrue at a rate equal to the
Applicable Rate for Eurocurrency Loans on the average daily amount of such
Lender’s US LC Exposure and/or UK LC Exposure, as applicable, during the period
from and including the Second Restatement Date to but excluding the later of the
Maturity Date with respect to such Lender and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the respective Issuing Bank a
fronting fee, which shall accrue at the rate of one eighth of one-percent
(0.125%) per annum on the average daily amount of the US LC Exposure and/or UK
LC Exposure, as applicable, during the period from and including the Second
Restatement Date to but excluding the later of the Maturity Date and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of each calendar month shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Second Restatement Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
 
(c)   Each US Borrower agrees to pay to the US Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the US Administrative Agent.  The UK Borrower agrees to
pay to the UK Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the UK
Administrative Agent.
 
(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the US Administrative Agent or the UK Administrative Agent,
as applicable, or to the Issuing Bank, in the case of fees payable to it, for
distribution, in the case of commitment fees and participation fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances.
 
SECTION 2.13.   Interest.
 
(a)   The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate US Base Rate plus the Applicable Rate.
 
(b)   The Loans comprising each AEBR Borrowing shall bear interest at the
Alternate Eurocurrency Base Rate plus the Applicable Rate.
 
(c)   The Loans comprising each Eurocurrency Borrowing shall bear interest at
the applicable Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
 
 
 
67

--------------------------------------------------------------------------------

 
 
 
(d)   Each Protective US Advance shall bear interest at the Alternate US Base
Rate plus the Applicable Rate plus 2%.  Each Protective UK Advance shall bear
interest at the Adjusted LIBO Rate for an Interest Period of one month plus the
Applicable Rate plus 2%.
 
(e)   Notwithstanding the foregoing, during the occurrence and during the
continuance of an Event of Default (after the expiration of any applicable grace
period), all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section.
 
(f)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
of any Lender (other than a prepayment of an ABR Revolving Loan prior to the end
of the Availability Period with respect to such Lender), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(g)   All interest hereunder shall be computed on the basis of a year of 360
days (other than interest based upon the Prime Rate, which shall be computed on
the basis of a year of 365/366 days) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).  The
applicable Alternate US Base Rate, Alternate Eurocurrency Base Rate or Adjusted
LIBO Rate shall be determined by an Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.14.   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
 
(a)   the US Administrative Agent and/or the UK Administrative Agent, as
applicable, determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or
 
(b)   the US Administrative Agent and/or the UK Administrative Agent, as
applicable, is advised by the Required US Lenders and/or Required UK Lenders,
respectively, that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;
 
then the US Administrative Agent and/or the UK Administrative Agent, as
applicable, shall give notice thereof to the US Borrowing Representative and the
UK Borrowing Representative, respectively, and the affected Lenders by telephone
or facsimile as promptly as practicable thereafter and, until the US
Administrative Agent and/or the UK Administrative Agent, as applicable, notifies
such Borrowing Representative and Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
ineffective, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.15.   Increased Costs.
 
(a)   If any Change in Law shall:
 
(i)   impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Alternate Eurocurrency Base Rate) or the UK Mandatory
Costs; or
 
(ii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement, any Loans made by such Lender or
any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the US Borrowers
(if such Lender or Issuing Bank is a US Lender or Issuing Bank in the United
States) or the UK Borrower (if such Lender or Issuing Bank is a UK Lender or
Issuing Bank in the United Kingdom) will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)   If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the US Borrowers (if such Lender or
Issuing Bank is a US Lender or an Issuing Bank in the United States or the UK
Borrower (if such Lender or Issuing Bank is a UK Lender or an Issuing Bank in
the United Kingdom) will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.
 
(c)   A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the affected Borrowing Representative and shall be
conclusive absent manifest error.  The US Borrowers or
 
 
 
69

--------------------------------------------------------------------------------

 
 
 
the UK Borrower, as applicable, shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)   Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
neither the US Borrowers nor the UK Borrower shall be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
SECTION 2.16.   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(g) or 2.11(e) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, such Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certifi­cate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the relevant Borrower and shall be conclusive absent manifest error.  The
relevant Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
SECTION 2.17.   Taxes.
 
(a)   Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agents, the
Lenders or Issuing Bank (as the case may be) receives an amount equal to the sum
it would
 
 
 
70

--------------------------------------------------------------------------------

 
 
 
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.  If any
Indemnified Taxes are required to be deducted in respect of any payment made to
a Lender as a result of the application of Section 2.24 (including any payment
made by a Lender to another Lender in respect of that Lender’s participating
interest pursuant to Section 2.24(b)), the applicable US Borrower (in the case
of Indemnified Taxes required to be deducted by the United States or any
political subdivision thereof) or the UK Borrower (in the case of Indemnified
Taxes required to be deducted by the United Kingdom or any political subdivision
thereof) shall pay an additional amount so that after making all the required
deductions, including deductions applicable to additional amounts required under
this Section 2.17(a), such Lender shall receive an amount equal to the sum it
would have received had no such deductions been made.
 
(b)   In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)   Each US Borrower shall indemnify the US Administrative Agent, each US
Lender and the Issuing Bank, and the UK Borrower shall indemnify the UK
Administrative Agent, each UK Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such US Administrative Agent or UK Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of each Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to a Borrower by a Lender or Issuing Bank, or by
the US Administrative Agent (or UK Administrative Agent) on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
 
(d)   Each Lender and the Issuing Bank shall indemnify the Borrowers and each
Administrative Agent, within 10 days after written demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities, penalties,
interest and reasonable expenses (including the fees, charges and disbursements
of any counsel for the Borrowers or either Administrative Agent) incurred by or
asserted against the Borrowers or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or the Issuing Bank, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered to the Borrowers or
either Administrative Agent pursuant to Section 2.17(f).  Each Lender and the
Issuing Bank hereby authorizes each Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the Issuing Bank, as the
case may be, under this Agreement or any other Loan Document against any amount
due to either Administrative Agent under this Section 2.17(d).
 
(e)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority and after a request by any
Administrative Agent, such Borrower shall deliver to the US Administrative Agent
and/or the UK Administrative Agent, as applicable, the original or a certified
copy of a receipt issued by such
 
 
 
71

--------------------------------------------------------------------------------

 
 
 
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
US Administrative Agent or UK Administrative Agent.
 
(f) (i)   Subject to paragraph (ii) below any, Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which such Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to such
Borrower (with a copy to the US Administrative Agent or the UK Administrative
Agent, as applicable), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Lender has received
written notice from such Borrower advising it of the availability of such
exemption or reduction and supplying all applicable documentation.
 
(ii)           Nothing in the immediately preceding paragraph above shall
require a Treaty Lender to:
 
(1)           register under the HMRC DT Treaty Passport scheme;
 
(2)           apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or
 
(3)           file Treaty forms (A) if it has included an indication to the
effect that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement in accordance with paragraph (j) below or paragraph (o) or (B)
notified the UK Borrower of its scheme reference number and its jurisdiction of
tax residence pursuant to paragraph (l) below, and the UK Borrower has not
complied with its obligations under paragraph (k), paragraph (m) or paragraph
(p) below.
 
(g)   If the US Administrative Agent, the UK Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund from a
Governmental Authority of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall promptly notify such
Borrower of the availability of such refund claim and shall, within 30 days
after receipt of a request by such Borrower, make a claim to such Governmental
Authority for such refund at such Borrower’s expense.  If the US Administrative
Agent, UK Administrative Agent or any Lender or Issuing Bank receives a refund
(including pursuant to a claim for a refund made pursuant to the preceding
sentence) in respect of Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Borrower in which such Borrower has paid additional amounts
pursuant to this Section 2.17, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.17 with respect to Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out of pocket expenses of such US Administrative Agent,
UK Administrative Agent, Lender or Issuing Bank and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that such Borrower, upon the request of the
applicable US Administrative
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
Agent, UK Administrative Agent, Lender or Issuing Bank, agrees to repay the
amount paid over to such Borrower (plus penalties, interest and other charges,
including the reasonable fees and expenses of the US Administrative Agent and UK
Administrative Agent) to such US Administrative Agent, UK Administrative Agent,
Lender or Issuing Bank if such US Administrative Agent, UK Administrative Agent,
Lender or Issuing Bank is required to repay such refund to such Governmental
Authority.
 
(h)   Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Loans and LC
Disbursements made hereunder.
 
(i)   Nothing contained in this Section 2.17 shall require the US Administrative
Agent, the UK Administrative Agent, any Lender or any Issuing Bank to make
available any of its tax returns (or any other information that it deems, in its
sole discretion, to be confidential or proprietary).
 
(j)   Each Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which then wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the UK
Administrative Agent and without liability to any Loan Party) by including its
scheme reference number and its jurisdiction of tax residence opposite its name
on the Commitment Schedule.
 
(k)   Where a Lender includes the indication described in paragraph (j) above on
the Commitment Schedule, the UK Borrower shall file a duly completed form DTTP2
in respect of such Lender with HM Revenue & Customs within 30 days of the date
of this Agreement and shall promptly provide the Lender with a copy of that
filing.
 
(l)   Each Treaty Lender which has not included the indication described in
paragraph (j) above or the indication described in paragraph (o) below but which
holds a passport under the HMRC DT Treaty Passport scheme and subsequently
wishes that scheme to apply to this Agreement shall notify the UK Borrower (for
the benefit of the UK Administrative Agent and without liability to any Loan
Party) of its scheme reference number and its jurisdiction of tax residence.
 
(m)   Where a Lender notifies the Borrower of its scheme reference number and
its jurisdiction of tax residence pursuant to paragraph (l) above, the UK
Borrower shall file a duly completed form DTTP2 in respect of such Lender with
HM Revenue & Customs within 30 days of that date and shall promptly provide the
Lender with a copy of that filing.
 
SECTION 2.18.   Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
 
(a)   Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees,
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time, in case of payments
to be made to the US Administrative Agent, the Issuing Bank in the
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
United States or any US Lender, or 12:00 noon, London time, in case of payments
to be made to the UK Administrative Agent, the Issuing Bank in the United
Kingdom or any UK Lender), on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the US Administrative Agent and the UK
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the US Administrative Agent (in the case of payments for the
account of the US Administrative Agent, the Issuing Bank in the United States or
any US Lender) at its offices at 270 Park Avenue, New York, New York, or to the
UK Administrative Agent (in the case of payments for the account of the UK
Administrative Agent, the Issuing Bank in the United Kingdom or any UK Lender)
at 125 London Wall, Floor 9, EC2Y 5AJ, London, United Kingdom, except payments
to be made directly to the Issuing Banks or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified
therein.  Each of the US Administrative Agent and the UK Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments under each Loan Document
with respect to the Borrowers shall be made in US Dollars; provided that
payments of principal of and interest on UK Revolving Loans, commitment fees in
respect of UK Revolving Commitments, fees in respect of Letters of Credit
denominated in Optional Currency and (to the extent invoiced or otherwise
claimed in Optional Currency) indemnification and expense reimbursement
obligations, shall in each case be payable in the applicable Optional Currency.
 
(b)   Any proceeds of Collateral received by the US Administrative Agent
attributable to property of any Loan Party other than the UK Borrower (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
US Borrowing Representative) or (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (C) amounts to be applied from the
Collection Account after the occurrence of a Full Cash Dominion Event (which
shall be applied in accordance with Section 2.10(c)) or (ii) after an Event of
Default has occurred and is continuing, shall be applied by the US
Administrative Agent ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the US Administrative Agent and the
Issuing Bank from the US Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the US Lenders from the US Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Protective US Advances, fourth, to pay the principal of the Protective US
Advances, fifth, to pay interest then due and payable on the US Revolving Loans
(other than the Protective US Advances) ratably, sixth, to prepay principal on
the US Revolving Loans (other than the Protective US Advances) and unreimbursed
US LC Disbursements, ratably in accordance with the then outstanding amounts
thereof, seventh, to pay an amount to the US Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid US LC
Disbursements, to be held as cash
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
collateral for such Obligations, eighth, to payment of any amounts owing with
respect to Banking Services and Swap Obligations provided for the US Borrowers,
ninth, to the payment of any other Secured Obligation due to the US
Administrative Agent or any US Lender by the US Borrowers, tenth, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
UK Administrative Agent and the Issuing Bank from the UK Borrower (other than in
connection with Banking Services or Swap Obligations), eleventh, to pay any fees
or expense reimbursements then due to the UK Lenders from the UK Borrower (other
than in connection with Banking Services or Swap Obligations), twelfth, to pay
interest due in respect of the Protective UK Advances, thirteenth, to pay the
principal of the Protective UK Advances, fourteenth, to pay interest then due
and payable on the UK Revolving Loans (other than the Protective UK Advances)
ratably, fifteenth, to prepay principal on the UK Revolving Loans (other than
the Protective UK Advances) and unreimbursed UK LC Disbursements, ratably in
accordance with the then outstanding amounts thereof, sixteenth, to pay an
amount to the UK Administrative Agent equal to one hundred five percent (105%)
of the aggregate undrawn face amount of all outstanding Letters of Credit and
the aggregate amount of any unpaid UK LC Disbursements, to be held as cash
collateral for such Obligations, seventeenth, to payment of any amounts owing
with respect to Banking Services and Swap Obligations provided for the UK
Borrower, and eighteenth, to the payment of any other Secured Obligation due to
the UK Administrative Agent or any UK Lender by the UK Borrower.  Any proceeds
of Collateral received by the UK Administrative Agent attributable to property
of the UK Borrower (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the UK Borrowing Representative) or (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing, shall be applied
by the UK Administrative Agent ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the UK Administrative Agent
and the Issuing Bank from the UK Borrower (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the UK Lenders from the UK Borrower (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Protective UK Advances, fourth, to pay the principal of the Protective UK
Advances, fifth, to pay interest then due and payable on the UK Revolving Loans
(other than the Protective UK Advances) ratably, sixth, to prepay principal on
the UK Revolving Loans (other than the Protective UK Advances) and unreimbursed
UK LC Disbursements, seventh, to pay an amount to the UK Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid UK LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services and Swap
Obligations provided for the UK Borrower, and ninth, to the payment of any other
Secured Obligation due to the UK Administrative Agent or any UK Lender by the UK
Borrower.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the applicable Borrowing Representative, or unless an
Event of Default is in existence, neither any Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurocurrency Loan of a
Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
applicable Borrower shall pay the break funding payment required in accordance
with Section 2.16.  The applicable Administrative Agent and the Lenders shall
have
 
 
 
 
75

--------------------------------------------------------------------------------

 
 
 
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.
 
(c)   At the election of the US Administrative Agent, all payments of principal,
interest, US LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses (pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of US Borrowings made hereunder whether made following a request by the
US Borrowing Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any US
Borrower maintained with the US Administrative Agent.  The US Borrowing
Representative hereby irrevocably authorizes (i) the US Administrative Agent to
make a US Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents with the US Borrowers and agrees that all such amounts charged
shall constitute US Revolving Loans (including Swingline Loans), but such a US
Borrowing may only constitute a Protective US Advance if it is to reimburse
costs, fees and expenses as described in Section 9.03) and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03,
2.04, 2.05 or 2.06, as applicable and (ii) the US Administrative Agent to charge
any deposit account of any US Borrower maintained with the US Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents from a US Borrower.
 
(d)   At the election of the UK Administrative Agent, all payments of principal,
interest, UK LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses (pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of UK Borrowings made hereunder whether made following a request by the
UK Borrowing Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of the UK
Borrower maintained with the UK Administrative Agent.  The UK Borrowing
Representative hereby irrevocably authorizes (i) the UK Administrative Agent to
make a UK Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents with the UK Borrower and agrees that all such amounts charged
shall constitute US Revolving Loans, but such a UK Borrowing may only constitute
a Protective UK Advance if it is to reimburse costs, fees and expenses as
described in Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03, 2.04, 2.05 or 2.06, as applicable and
(ii) the UK Administrative Agent to charge any deposit account of the UK
Borrower maintained with the UK Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents from the UK Borrower.
 
(e)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
(f)   Unless the applicable Administrative Agent shall have received notice from
the applicable Borrowing Representative prior to the date on which any payment
is due to such Administrative Agent for the account of the relevant Lenders or
Issuing Bank hereunder that the applicable Borrower will not make such payment,
the applicable Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or Issuing Bank, as the case
may be, the amount due.  In such event, if the applicable Borrower has not in
fact made such payment, then each of the applicable Lenders or Issuing Bank, as
the case may be, severally agrees to repay to the respective Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to such Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the US Administrative Agent or UK Administrative Agent, as applicable, in
accordance with banking industry rules on interbank compensation.
 
(g)   If any Lender shall fail to make any payment required to be made by it
hereunder, then the applicable Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by such Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
applicable Administrative Agent in its discretion.
 
SECTION 2.19.   Mitigation Obligations; Replacement of Lenders.  If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:
 
(a)   such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations
 
 
 
77

--------------------------------------------------------------------------------

 
 
 
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each of the
Borrowers hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);
 
(b)   a Borrowing Representative may, at its sole expense and effort, require
such Lender or any Lender that defaults in its obligation to fund Loans
hereunder (herein, a “Departing Lender”), upon notice to the Departing Lender
and the applicable Administrative Agent, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrowing
Representative shall have received the prior written consent of the applicable
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the relevant Borrowers (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Departing Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
SECTION 2.20.   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender.
 
(a)   fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
 
(b)   the Commitment and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
 
(c)   if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
 
(1)   all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their
 
 
 
 
78

--------------------------------------------------------------------------------

 
 
 
 respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time; and
 
(2)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the US Administrative Agent (x) first, prepay such Swingline Exposure
and (y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) and (k) for so long
as such LC Exposure is outstanding;
 
(3)   if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(4)   if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.20(c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
 
(5)   if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;
 
(d)   The Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and
 
(e)   in the event and on the date that each of the US Administrative Agent, the
Borrowers, the Issuing Bank and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
at par such of the Loans of the other Lenders (other than Swingline Loans) as
the US Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
 
SECTION 2.21.   Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, any Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Administrative
Agent or such Lender.  The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by any
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.
 
SECTION 2.22.   Money of Account, etc.  This is an international loan
transaction in which the specification of Dollars or the applicable Optional
Currency is of the essence, and Dollars or the applicable Optional Currency, as
specified herein, shall be the currency of account and of payment in all
events.  The payment obligations of the Borrowers and the other Loan Parties
shall not be discharged by an amount paid in another currency, whether pursuant
to a judgment or otherwise, to the extent that the amount so paid on prompt
conversion to Dollars or, as the case may be, the applicable Optional Currency
under normal banking procedures shall not yield the amount of Dollars or such
Optional Currency, as the case may be, due hereunder.  In the event that any
payment made in a currency other than Dollars or an Optional Currency, as the
case may be, whether pursuant to a judgment or otherwise, upon conversion shall
not yield such amount of Dollars or such Optional Currency, the applicable
Lenders shall be entitled to demand immediate payment of, and shall have a
separate cause of action for, the US Dollar or the applicable Optional Currency
deficiency.
 
SECTION 2.23.   Currency Fluctuations, etc.
 
(a)   Not later than 1:00 p.m., New York City time, on each Calculation Date,
the US Administrative Agent shall determine the Exchange Rate as of such
Calculation Date.  Except as otherwise provided in Section 2.09 and Section
2.24, the Exchange Rate so determined shall become effective on the first US
Business Day immediately following the relevant Calculation Date (a “Reset
Date”) and shall remain effective until the next succeeding Reset Date.
 
(b)   Not later than 5:00 p.m., London time, on each Reset Date, the US
Administrative Agent shall consult with the UK Administrative Agent and the
Administrative Agents shall determine the total UK Exposure (both in Dollars and
in Optional Currency) and the total US Exposure.
 
(c)   If, on any Reset Date, the total UK Exposure exceeds the total UK
Commitments, then (i) the UK Administrative Agent shall give notice thereof to
the UK Borrower and the UK Lenders and (ii) within two UK Business Days
thereafter, the UK
 
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
Borrower shall repay or prepay UK Revolving Loans in accordance with this
Agreement in an aggregate principal amount such that, after giving effect
thereto, the total UK Exposure (expressed in Optional Currency) shall not exceed
the total UK Commitments.
 
(d)   To the extent the repayments and prepayments referenced in paragraph (c)
do not result in a total UK Exposure (expressed in Optional Currency) that is
less than or equal to the total UK Commitments, then the Borrowers shall provide
cash collateral in accordance with Section 2.06(j) to the extent required to
obtain such result.
 
SECTION 2.24.   Consolidation of Credit Facilities.
 
(a)   Notwithstanding noncompliance with the conditions precedent set forth in
Article IV, if (i) an Event of Default pursuant to clause (h), (i) or (j) of
Article VII shall have occurred, or (ii) the Commitments shall have been
terminated and/or the Loans shall have been declared immediately due and payable
pursuant to Article VII, then, at 10:00 a.m., New York City time, on the second
US Business Day (the “Consolidation Date”) immediately succeeding the first to
occur of (A) the date on which such Event of Default occurs (in the case of
clause (i) above), or (B) the date on which such termination and/or declaration
occurs (in the case of clause (ii) above), subject to Section 2.24(b), the
following shall occur:
 
(1)   SYX, in its capacity as a Guarantor, shall repay all outstanding UK
Revolving Loans and all unreimbursed UK LC Disbursements, and pay all accrued
fees payable by the UK Borrower and shall cause the US Borrowers to repay all
outstanding US Revolving Loans and all unreimbursed US LC Disbursements and pay
all accrued fees payable by the US Borrowers hereunder (without prejudice to the
rights of the US Borrowers to finance such repayments by borrowing US Revolving
Loans in accordance with this Agreement after giving effect to the adjustment of
Commitments as provided below, if the US Commitments remain in effect and the
conditions to such Borrowing are satisfied);
 
(2)   if, as of the Consolidation Date, the US Commitments remain in effect,
then:
 
(A)           the total US Commitments shall increase by the Dollar Equivalent
of the total UK Commitments, but without increasing the US Commitment of any US
Lender; and
 
(B)           each UK Lender (or an affiliate thereof designated by such UK
Lender) shall become a US Lender with a US Commitment equal to the amount of its
former UK Commitment, and its UK Commitment shall terminate, if not previously
terminated; and
 
(C)           SYX shall become the account party in respect of all UK Letters of
Credit (with the result that each UK Letter of Credit shall become a US Letter
of Credit) and the Lenders’ participations in Letters of Credit shall be
adjusted so that, as of the Consolidation Date, the US LC Exposure of each
Lender shall equal its Applicable Percentage of the
 
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
 
aggregate US LC Exposure at the time (determined as though Commitments had been
consolidated as US Commitments as provided in clause (2) above, even if such
Commitments have been terminated).
 
The foregoing actions shall result in, and the parties hereto shall take such
actions as shall be necessary to result in, all UK Lenders becoming US Lenders,
all UK Letters of Credit becoming US Letters of Credit, all UK Revolving Loans
being repaid, and any and all US Revolving Loans and US LC Exposure being held
by the Lenders ratably in accordance with their US Commitments (or, if the
Commitments have terminated, in accordance with their ratable interests as
though the Commitments had not terminated and had been converted to US
Commitments as provided above).  After giving effect to the foregoing, in the
event that any LC Disbursement is made in Optional Currency, any payment
required to be made by the Borrowers or the Lenders hereunder in respect of such
LC Disbursement shall be payable in Dollars in an amount equal to the Dollar
Equivalent (based on the Exchange Rate determined by the US Administrative Agent
on the US Business Day immediately preceding such payment date) of the amount
otherwise payable in Optional Currency.  For purposes of this Section 2.24(a)
(other than in the immediately preceding sentence), the Dollar Equivalent shall
be determined based upon the Exchange Rate in effect on the Second Restatement
Date.
 
(b)   If any event described in clause (i) or (ii) of paragraph (a) above occurs
and the Required Lenders elect to apply the provisions of this paragraph (b) in
lieu of the provisions of paragraph (a) above, or for any reason the actions
specified in paragraph (a) above cannot be taken or accomplished, then the
following provisions shall apply:
 
(1)   all Commitments shall terminate;
 
(2)   each US Lender shall purchase a participation in each UK Revolving Loan,
and unreimbursed UK LC Disbursement, and each UK Lender shall purchase a
participation in each US Revolving Loan and unreimbursed US LC Disbursement, and
each Lender holding such a Loan or unreimbursed LC Disbursement agrees to sell
such participations therein, in each case in such amount as shall be necessary
so that the US Revolving Loans and participations therein, the UK Revolving
Loans and participations therein, and the LC Disbursements and participations
therein, are held ratably by the Lenders (it being understood that the ratable
interests of the Lenders shall be determined by the Administrative Agents on the
basis of the Dollar Equivalent or Optional Currency Equivalent, as applicable,
of their respective Commitments at the time of termination thereof); and
 
(3)   the Lenders’ participations in Letters of Credit shall be adjusted so that
the US LC Exposure and the UK LC Exposure of each Lender shall be ratable
(determined as provided in clause (2) above).
 
The foregoing actions shall result in, and the Lenders shall take such actions
as shall be necessary to result in, any and all US Revolving Loans, UK Revolving
Loans, US LC Exposure and UK LC Exposure being held, directly or indirectly
(through participations) by the Lenders ratably on the basis of their respective
Commitments at the time of termination thereof.  For
 
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
purposes of this Section 2.24(b), (i) the purchase and sale of participations
shall be at a price calculated on the basis of the principal amount thereof but
without interest (it being understood that any recovery of interest accrued
thereon prior to the date of sale of such participations shall be for the
account of the Lender selling such participation) and (ii) the purchase and sale
of participations pursuant to clause (2) above shall be made in the same
currency in which the applicable Loan, or LC Disbursement is denominated;
provided that if a US Lender is unable for any reason (including lack of
participation by such US Lender in foreign exchange markets) to obtain or apply
Optional Currency to purchase participations in Loans or LC Disbursements that
are denominated in Optional Currency, as required by clause (2) above, such US
Lender shall be permitted to make such purchase payments in Dollars in an amount
equal to the Dollar Equivalent of the amount otherwise payable in Optional
Currency hereunder.  The provisions of this Section 2.24(b) are solely for the
benefit of the Lenders, shall not be enforceable by any Borrower and,
notwithstanding any contrary provisions herein, may be amended, modified or
waived by agreement among the Lenders without any consent or approval of any
Borrower.
 
ARTICLE III.  Representations and Warranties.
 
Each Loan Party represents and warrants to the Lenders that:
 
SECTION 3.01.   Organization; Powers.  Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
SECTION 3.02.   Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, equity holder
action.  This Agreement has been duly executed and delivered by each of the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute a legal, valid and binding obligation of each such Borrower or Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon any
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
pursuant to the Loan Documents.
 
SECTION 3.04.   Financial Condition; No Material Adverse Change.
 
 
 
83

--------------------------------------------------------------------------------

 
 
 
(a)   SYX has heretofore furnished to the Lenders (i) the balance sheet of SYX
on a Consolidated Basis as of and for the fiscal year ended December 31, 2009,
reported on without qualification by Ernst & Young LLP, independent public
accountants, and (ii) the consolidating balance sheet, and the statements of
income, stockholders equity and cash flow, of Borrowers on a Consolidated Basis
as of and for the fiscal month and the portion of the fiscal year ended August
31, 2010, certified by its chief financial officer.  Such financial state­ments
present fairly, in all material respects, the financial position and results of
operations and cash flow of Borrowers on a Consolidated Basis as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
 
(b)   No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2009.
 
SECTION 3.05.   Properties.
 
(a)   As of the Second Restatement Date, Schedule 3.05 sets forth the address of
each parcel of Real Property that is owned or leased by each Loan Party.  Each
lease and sublease to which a Loan Party is party is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists which could be reasonably expected to
have a Material Adverse Effect.  Each of the Loan Parties has good and
indefeasible and/or valid and marketable title to, and/or valid leasehold
interests in, all its Real Property, heritable and personal property, free of
all Liens other than those permitted by Section 6.02.
 
(b)   Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted, a correct and complete list of which, as of the Second
Restatement Date, is set forth on Schedule 3.05, and the use thereof by the Loan
Parties does not infringe in any respect upon the rights of any other Person in
any manner which could be reasonably expected to have a Material Adverse Effect,
and the Loan Parties’ rights thereto are not subject to any licensing agreement
or similar arrangement.
 
SECTION 3.06.   Litigation and Environmental Matters.
 
(a)   There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties (i) as to which there is a
reasonable possi­bility of an adverse determination and that, if adversely
deter­mined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.  Inclusion of
any matter as one of the Disclosed Matters shall not constitute a determination
that such matter, if adversely determined, would result in a Material Adverse
Effect.
 
(b)   Except for the Disclosed Matters (i) no Loan Party has received notice of
any claim with respect to any Environmental Liability or knows of any basis for
any Environmental Liability and (ii) and except with respect to any other
matters that, individually or
 
 
 
 
84

--------------------------------------------------------------------------------

 
 
 
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party (1) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.
 
(c)   Since the Second Restatement Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07.   Compliance with Laws.  Each Loan Party is in compliance with all
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.08.   Investment Company Status.  No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.   Taxes.  Each Loan Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such Loan
Party has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not be expected to result in a Material Adverse
Effect.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes.
 
SECTION 3.10.   ERISA.
 
(a)   No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
 
(b)   Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Foreign Employee Benefit Plan is in compliance in all material
respects with all requirements of the governing documents for such plan and all
applicable laws (including funding and fiduciary obligations) and (ii) with
respect to any Foreign Employee Benefit Plan (other than a Foreign Pension
Plan), reasonable reserves have been established in accordance with prudent
business practice or where required by ordinary accounting practices in the
jurisdiction in which such plan is maintained.  The aggregate unfunded
liabilities, after giving effect to any reserves for such liabilities, are not
reasonably expected to result in a Material Adverse Effect.
 
SECTION 3.11.   Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any of them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  None of the reports, financial statements, certificates or
other information furnished by or on behalf of the any Loan Party to the US
Administrative Agent, the UK Administrative Agent or any Lender in connection
with
 
 
 
 
85

--------------------------------------------------------------------------------

 
 
 
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains, as of the Second Restatement Date (or in the case of items
furnished after the Second Restatement Date, when furnished) any material
misstatement of fact or omits, as of the Second Restatement Date (or in the case
of items furnished after the Second Restatement Date, when furnished), to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, SYX represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time so furnished and, except for the obligations to provide
additional projections pursuant to Section 5.01(f) or additional information
pursuant to Section 5.01(n), no Loan Party shall have any obligations to update
any such projected financial information.
 
SECTION 3.12.   Material Agreements.  All material agreements and contracts to
which any Loan Party is a party or is bound as of the Second Restatement Date
are listed on Schedule 3.12.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness, except for such
default that shall have been waived by the applicable party and with respect to
which default the applicable Administrative Agent shall have deemed the
occurrence thereof to have not been reasonably likely to have had a Material
Adverse Effect, whether or not so waived.
 
SECTION 3.13.   Solvency.
 
(a)   Immediately after the consummation of the Transactions to occur on the
Second Restatement Date, and on the date of each Borrowing, (i) the fair value
of the assets of the Loan Parties taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise; (ii)
the present fair saleable value of the property of the Loan Parties taken as a
whole will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties taken a whole will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Second Restatement Date.
 
(b)   No Loan Party intends to, or will permit any of its Subsidiaries to, and
no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
 
SECTION 3.14.   Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Second
Restatement Date.  As of the Second Restatement Date, all premiums in respect of
such insurance have been paid.  The Borrowers believe that the insurance
maintained by or on behalf of the Loan Parties is adequate.
 
 
 
86

--------------------------------------------------------------------------------

 
 
 
SECTION 3.15.   Capitalization and Subsidiaries.  Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrowers of each
and all of the Loan Parties and their Subsidiaries, (b) a true and complete
listing of each class of each of the authorized Equity Interests of the Loan
Parties and their Subsidiaries, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.15, and (c) the type of entity
of the Loan Parties and each of their Subsidiaries.  All of the issued and
outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.  The following
Subsidiaries of the Loan Parties conduct no business and have no material
assets: Catalog Data Systems, Inc., a corporation organized under the laws of
the State of New York which Borrowers intend to dissolve within 60 days of the
Second Restatement Date, B.T.S.A., Inc., a corporation organized under the laws
of the State of New York which Borrowers intend to dissolve within 60 days of
the Second Restatement Date, MISCO UK Limited, Misco Computer Supplies Limited
and Simply Computers Limited
 
SECTION 3.16.   Security Interest in Collateral.  The provisions of this
Agreement, the Security Agreement, the Debenture, the Mortgages and the other
Loan Documents create legal and valid Liens on all the Collateral in favor of
the applicable Administrative Agent, for the benefit of the applicable
Administrative Agent and the Lenders, and such Liens constitute perfected (or
will, upon the delivery, filing, recording or registering of the documents
described in Section 3.18, as applicable, constitute perfected) and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral, including without limitation the proceeds of such
Collateral subject to the limitations relating to such proceeds in the UCC and
the Companies Act, under the UCC or the Companies Act (in each case in effect on
the date this representation is made) in each case prior and superior in right
to any other Person other than with respect to (a) Liens expressly permitted by
Section 6.02 hereof, to the extent any such Liens would have priority over the
Liens in favor of the applicable Administrative Agent pursuant to any applicable
law or agreement and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the applicable
Administrative Agent has not obtained or does not maintain possession of such
Collateral (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the date hereof).
 
SECTION 3.17.   Labor Disputes.  As of the Second Restatement Date, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Loan Parties, threatened.  The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with hours worked by or payment made to
employees or any similar matters.  All payments due from any Loan Party, or for
which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the applicable Loan Party.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party is bound.
 
 
 
 
87

--------------------------------------------------------------------------------

 
 
 
SECTION 3.18.   Security Documents.
 
(a)   The Pledged Collateral (as defined in the Security Agreement) has been
delivered to the US Administrative Agent (together with stock powers or other
appropriate instruments of transfer executed in blank form).
 
(b)   The financing statements, releases and other filings set forth on Schedule
3.18(b) are in appropriate form for filing in the offices specified on Schedule
6 to the Perfection Certificate.
 
(c)   The Assignment of Security Agreement and other documents set forth on
Schedule 3.18(c) are in appropriate form for filing in the United States Patent
and Trademark Office and the United States Copyright Office.
 
(d)   When the Debenture or notice thereof is filed in the UK Patent Office, the
Debenture shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in the Intellectual
Property (as defined in the Debenture) in which a security interest may be
perfected by filing, recording or registering a security agreement pursuant to
the Trade Marks Act 1994 superior in right to any other Person other than with
respect to Liens expressly permitted by Section 6.02 hereof (it being understood
that subsequent recordings in the UK Patent Office may be necessary to record
notice of a security interest on Intellectual Property (as defined in the
Debenture) acquired by the Loan Parties after the date hereof).
 
SECTION 3.19.   Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
 
SECTION 3.20.   Governing Law and Judgments.  In any legal proceedings taken in
its jurisdiction of incorporation in relation to any of the Loan Documents to
which it is a party, the choice of law expressed in such documents to be the
governing law of it and any judgment obtained in such jurisdiction will be
recognized and enforced.
 
SECTION 3.21. Centre of Main Interests.  The UK Borrower has not caused or
allowed its registered office or Centre of Main Interests to be in nor shall the
UK Borrower maintain an Establishment in any jurisdiction other than England,
Scotland and Wales.
 
SECTION 3.22.   Adverse Consequences.  It is not necessary under the laws of
jurisdiction of incorporation of any Borrower or Loan Guarantor (i) in order to
enable either any Administrative Agent, any Lender or any Issuing Bank
(collectively, the “Finance Parties”) to
 
 
 
 
88

--------------------------------------------------------------------------------

 
 
 
enforce their rights under any Loan Document; or (ii) by reason of the entry
into any Loan Document or the performance by any Finance Party of its
obligations under any Loan Document, that any Finance Party should be licensed,
qualified or otherwise entitled to carry on business in its jurisdiction of
incorporation; and (b) no Finance Party is or will be deemed to be resident,
domiciled or carrying on business in the jurisdiction of incorporation of any
Borrower or Loan Guarantor by reason only of the entry into, performance and/or
enforcement of any Loan Document.
 
SECTION 3.23.   Collateral Deposit Accounts.  Schedule 5.17 sets forth all
Collateral Deposit Accounts maintained by the Borrowers as of the Second
Restatement Date.
 
ARTICLE IV.  Conditions
 
SECTION 4.01.   Effective Date.  The obligations of the Lenders to make Loans
and of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)   Credit Agreement and Loan Documents.  Each Administrative Agent (and/or
their respective counsel) shall have received (i) from each party hereto either
(A) a counterpart of this Agreement signed on behalf of such party or (B)
written evidence satisfactory to the US Administrative Agent (which may include
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agents shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10(g) payable to the order of each such requesting Lender.
 
(b)    Financial Statements and Projections.  The Lenders shall have received
satisfactory (i) audited consolidated financial statements of SYX on a
Consolidated Basis for the 2008 and 2009 fiscal years, (ii) unaudited
consolidating interim financial statements of Borrowers on a Consolidated Basis
for each fiscal month ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available but at least for the months of January –
August, 2010, and such financial statements shall not, in the reasonable
judgment of the US Administrative Agent and the UK Administrative Agent, reflect
any material adverse change in the financial condition of SYX on a Consolidated
Basis since December 31, 2009 and (iii) projected income statements, balance
sheets and cash flows for the period beginning January 1, 2011 and ending
December 31, 2013.
 
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The US Administrative Agent with respect to the US
Borrowers, and the UK Administrative Agent with respect to the UK Borrower,
shall have received (i) a certificate of each Loan Party, dated the Second
Restatement Date and executed by its Secretary or Assistant Secretary, which
shall (A) certify the resolutions of its Board of Directors, members or other
body authorizing the execution, delivery and performance of the Loan Documents
to which it is a
 
 
 
89

--------------------------------------------------------------------------------

 
 
 
party, (B) identify by name and title and bear the signatures of the Financial
Officers and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.
 
(d)    No Default Certificate.  The US Administrative Agent with respect to the
US Borrowers, and the UK Administrative Agent, with respect to the UK Borrower,
shall have received a certificate, signed by the chief financial officer of SYX
and each other Borrower, on the Second Restatement Date (i) stating that no
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in Article III are true and correct as of such date,
and (iii) certifying any other factual matters as may be reasonably requested by
the US Administrative Agent.
 
(e)    Fees.  The Lenders and the Administrative Agents shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Second Restatement Date.  All such amounts will be paid with proceeds
of Loans made on the Second Restatement Date and will be reflected in the
funding instructions given by each Borrowing Representative to the US
Administrative Agent on or before the Second Restatement Date.
 
(f)    Lien Searches.  The Administrative Agents shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and winding up searches against the UK Borrower in England,
and such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.02 or discharged on or prior to the
Second Restatement Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agents.
 
(g)    Pay-Off Letter; Assignment of Commitments.  The Administrative Agents
shall have received (i) satisfactory pay-off letters for all existing
Indebtedness to be repaid from the proceeds of the initial Borrowing under this
Agreement (except for Indebtedness due and owing under the Original Restated
Credit Agreement), if any, confirming that all Liens upon any of the property of
the Loan Parties constituting Collateral will be terminated concurrently with
such payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit and (ii) an executed Assignment and Assumption pursuant to which each of
the lenders party to the Original Restated Credit Agreement and not a Lender
hereunder shall have assigned its Commitment to Lenders hereunder.
 
(h)    Funding Account.  The US Administrative Agent shall have received a
notice setting forth the deposit account of the applicable US Borrower (each, a
“Domestic Funding Account”) to which the US Lenders are authorized by US
Borrowing Representative on behalf of such US Borrower to transfer the proceeds
of any US Borrowings requested or authorized pursuant to this Agreement and the
UK Administrative Agent shall have received a notice setting forth the deposit
account of the UK Borrower (the “UK Funding Account”) to
 
 
 
90

--------------------------------------------------------------------------------

 
 
 
which the UK Lenders are authorized by the UK Borrower to transfer the proceeds
of any UK Borrowings requested or authorized pursuant to this Agreement.
 
(i)    Legal Opinions.  The Administrative Agents shall have received the
executed legal opinions of Kramer Levin Naftalis and Frankel LLP, Mayer Brown
International LLP and Dundas & Wilson CS LLP, each in form and substance
satisfactory to the respective Administrative Agent, which shall cover such
matters incident to the Transactions contemplated by the Loan Documents as the
Administrative Agents may reasonably require.
 
(j)    No Litigation.  (i) No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers, members or directors of any Borrower (A)
in connection with the Loan Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of the Administrative Agents, is
deemed material or (B) which if adversely determined, could, in the reasonable
opinion of Administrative Agents, have a Material Adverse Effect on any
Borrower; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body.
 
(k)    Borrowing Base Certificate.  The Administrative Agents shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
the most recent fiscal month end immediately preceding the Second Restatement
Date.
 
(l)    Closing Availability.  After giving effect to all Borrowings to be made
on the Second Restatement Date and the issuance of any Letters of Credit on the
Second Restatement Date and payment of all fees and expenses due hereunder, and
with all of the Loan Parties’ indebtedness, liabilities, and obligations
current, Borrowing Base Availability shall not be less than $50,000,000.
 
(m)   Collateral Examination; Appraisals.  The Administrative Agents shall have
received and be satisfied with asset appraisals (inventory and real estate) of
certain assets to be specified by the Administrative Agents from appraisers
satisfactory to the Administrative Agents.  The appraisers shall be engaged
directly by the Administrative Agents and shall have no direct or indirect
interest, financial or otherwise, in the property or transaction.  The
Administrative Agents or their designee shall have conducted a satisfactory
field examination of the accounts receivable, inventory and related working
capital matters and financial information of the Borrowers and their
Subsidiaries and of the related data processing and other systems.
 
(n)    Pledged Stock; Stock Powers; Pledged Notes.  The US Administrative Agent
shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the US
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
 
 
 
91

--------------------------------------------------------------------------------

 
 
 
(o)    Filings, Registrations and Recordings.  Each document required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agents to be filed, registered or recorded in order to create in favor of the
Administrative Agents, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.
 
(p)    Environmental Reports.  The Administrative Agents shall have received an
environmental review reports with respect to the Real Properties of the Loan
Parties specified by the Administrative Agents from firm(s) satisfactory to each
Administrative Agent, which review reports shall be reasonably acceptable to
each Administrative Agent.  Any environmental hazards or liabilities identified
in any such environmental review reports shall indicate the Loan Parties’ plans
with respect thereto.
 
(q)    Real Property Search.  the Administrative Agents shall have received a
Land Registry title search against the Wellingborough Real Property indicating
that the UK Security Documents relating thereto have been properly registered
against the relevant title.
 
(r)    Confirmation Agreements.  The UK Administrative Agent shall have received
confirmation agreements, in form and substance satisfactory to each
Administrative Agent, with respect to this Agreement, the Security Agreement and
each of the UK Security Documents, duly executed by each of SYX and the UK
Borrower, as applicable.
 
(s)    Insurance.  The Administrative Agents shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to each
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.
 
(t)    Letter of Credit Application.  Each Administrative Agent shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Second Restatement Date.
 
(u)    Other Documents.  The Administrative Agents shall have received such
other documents as any Administrative Agent, Issuing Bank, Lender or their
respective counsel may have reasonably requested.
 
The Administrative Agents shall notify the Borrowing Representatives and the
Lenders of the Second Restatement Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to October 27, 2010 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
 
SECTION 4.02.   Each Credit Event.  The obligation of each Lender to make a Loan
(including without limitation Swingline Loans but excluding Protective Advances)
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
 
 
92

--------------------------------------------------------------------------------

 
 
 
(a)    The representations and warranties of each Loan Party set forth in this
Agreement and the Loan Documents shall be true and correct on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, or, if they are not true and correct, the
applicable Administrative Agent and the Required Lenders shall have determined
to make any Loan or instruct the Issuing Bank to issue any Letters of Credit,
notwithstanding that such representation or warranty is untrue or incorrect.
 
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
or, if there then shall be any Default or Event of Default, the applicable
Administrative Agent and the Required Lenders shall have determined to make such
Borrowing or instruct the Issuing Bank to issue such Letter of Credit
notwithstanding such Default or Event of Default.
 
(c)    After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
 
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.
 
ARTICLE V.  Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or cash
collateralized in accordance with the terms hereof, and all LC Disbursements
shall have been reimbursed, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:
 
SECTION 5.01.   Financial Statements; Borrowing Base and Other Information.  SYX
will furnish to the Administrative Agents and each Lender each of the following
together with all supporting documentation as the Administrative Agents may
reasonably require:
 
(a)   (i) within 91 days after the end of each fiscal year of SYX (or, if the
90th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), the audited balance sheet and related statements of
operations, stockholders’ equity and cash flow as of the end of and for such
year of SYX on a Consolidated Basis, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing reasonably satisfactory to
the Administrative Agents (without a
 
 
 
93

--------------------------------------------------------------------------------

 
 
 
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of SYX on a Consolidated Basis in accordance
with US GAAP consistently applied, accompanied by any management letter prepared
by said accountants (or, if such management letter is not available at the time
of delivery of such financial statements, such management letter shall be
promptly provided to the Administrative Agents upon receipt thereof by any Loan
Party), (ii) within 91 days after the end of each fiscal year of SYX (or, if the
90th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), the unaudited consolidating financial statements of
Borrowers on a Consolidated Basis including but not limited to balance sheet and
related statements of operations, stockholders’ equity and cash flow as of the
end of and for such year, setting forth in each case (on a consolidated basis
only) in comparative form the figures for the previous fiscal year, all reported
on by one of the Financial Officers of SYX to the effect that such consolidating
financial statements present fairly in all material respects the financial
condition and results of operations of Borrowers on a Consolidated Basis (and a
consolidating basis in respect of the Borrowers) in accordance with US GAAP
consistently applied and (iii) 180 days after the end of each fiscal year of UK
Borrower, the statutory statements as of the end of and for such year of UK
Borrower and its Subsidiaries on a consolidated basis, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing reasonably
satisfactory to the Administrative Agents (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of UK Borrower and its Subsidiaries on a consolidated basis in
accordance with UK GAAP consistently applied;
 
(b)   (i) within 46 days after each of the fiscal quarters of SYX (or, if the
45th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), its unaudited balance sheet and related statements of
operations, stockholders’ equity and cash flow as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
SYX on a Consolidated Basis in accordance with US GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
within 46 days after the end of each of the fiscal quarters of SYX (or, if the
45th day is not a Business Day or if SYX files a Form 12b-25, the day
immediately succeeding the date on which the filing of such financial statements
with the SEC is due), an unaudited balance sheet of Borrowers on a Consolidated
Basis and related statements of operations, stockholders’ equity and cash flow
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Financial
Officers of SYX as presenting fairly in all material respects the financial
condition and results of operations of Borrowers on a Consolidated Basis (and a
consolidating basis in respect of the Borrowers) in accordance with US GAAP
consistently applied, subject to normal year-end
 
 
 
94

--------------------------------------------------------------------------------

 
 
 
audit adjustments and the absence of footnotes and (iii) within 46 days after
the end of each of the fiscal quarters of UK Borrower, its unaudited balance
sheet and related statements of operations, stockholders’ equity and cash flow
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of UK Borrower and its Subsidiaries on a consolidated
basis in accordance with UK GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;
 
(c)   (i) within 40 days after the end of each fiscal month of SYX, a balance
sheet of Borrowers on a Consolidated Basis and related statements of operations,
stockholders’ equity and cash flow as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of the Financial Officers of SYX as presenting fairly in all
material respects the financial condition and results of operations of Borrowers
on a Consolidated Basis (and a consolidating basis in respect of the Borrowers)
in accordance with US GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes and (ii) within 40 days after the
end of each fiscal month of UK Borrower, its balance sheet and related
statements of operations, stockholders’ equity and cash flow as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of UK Borrower and its Subsidiaries on a consolidated basis and
consolidating basis in accordance with UK GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(d)   concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, (x) a certificate of a Financial Officer of SYX in
substantially the form of Exhibit D (i) certifying, in the case of the financial
statements delivered under clause (b), as presenting fairly in all material
respects the financial condition and results of operations of SYX on a
Consolidated Basis in accordance with applicable GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying, in the case of the financial statements delivered under clause
(b) or (c), as presenting fairly in all material respects the financial
condition and results of operations of Borrowers on a Consolidated Basis and on
a consolidating basis with respect to the Borrowers in accordance with
applicable GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (iii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iv) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.01, 6.08(b), 6.12, 6.13 and 6.16, and (v) stating whether any
change in applicable GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (y) a written report summarizing
all material
 
 
 
95

--------------------------------------------------------------------------------

 
 
 
variances from budgets submitted by Borrowers pursuant to clause (f) below and a
discussion and analysis by management with respect to such variances;
 
(e)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines) and any
management letter prepared by said accountants;
 
(f)   as soon as available, but in any event not later than 30 days after the
beginning of each fiscal year of SYX (including, without limitation, not later
than January 31, 2011 with respect to the fiscal year commencing January 1,
2011), (a) a quarter-by-quarter projected operating budget and cash flow of
Borrowers on a Consolidated Basis and on a consolidating basis with respect to
the Borrowers for such fiscal year (including an income statement for each
quarter and a balance sheet as at the end of each fiscal quarter), and (b) a
year-by-year projected operating budget and cash flow of Borrowers on a
Consolidated Basis and on a consolidating basis with respect to the Borrowers
for such fiscal year and at least two additional years thereafter (including an
income statement for each year and a balance sheet as at the end of each fiscal
year) (the “Projections”) in form reasonably satisfactory to the Administrative
Agents, such Projections to be accompanied by a certificate signed by the chief
executive officer and/or chief financial officer of SYX to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared;
 
(g)   as soon as available but in any event within 20 days of the end of each
calendar month (provided, that, at all times when Trailing Monthly Borrowing
Base Availability is less than the greater of (x) 20% of the then applicable
aggregate Commitment or (y) $25,000,000, by Wednesday of each calendar week with
respect to the immediately preceding calendar week), and at such other times as
may be necessary to re-determine availability of Loans hereunder or as may be
requested by either Administrative Agent (and in respect of the UK Borrower, by
Wednesday of each calendar week with respect to the immediately preceding
calendar week), as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as either Administrative Agent may
reasonably request;
 
(h)   as soon as available but in any event within 20 days of the end of each
calendar month (provided, that, at all times when Trailing Monthly Borrowing
Base Availability is less than the greater of (x) 20% of the then applicable
aggregate Commitment or (y) $25,000,000, by Wednesday of each calendar week with
respect to the immediately preceding calendar week), and at such other times as
may be requested by either Administrative Agent, as of the period then ended,
all delivered electronically in a text formatted file reasonably acceptable to
the US Administrative Agent:
 
(i)   a detailed aging of the Borrowers’ Accounts (1) including all invoices
aged by invoice date and due date (with an explanation of the terms offered) and
(2) reconciled to the Borrowing Base Certificate delivered as of such
 
 
 
96

--------------------------------------------------------------------------------

 
 
 
date prepared in a manner reasonably acceptable to the Administrative Agents,
together with a summary specifying the name, address, and balance due for each
Account Debtor;
 
(ii)   a schedule detailing the US Borrowers’ Inventory, in form satisfactory to
the US Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the US Administrative Agent has previously indicated to
the US Borrowing Representative are deemed by the US Administrative Agent to be
appropriate, (2) including a report of any variances or other results of
Inventory counts performed by the US Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by any applicable Borrower and complaints and claims made against
the applicable Borrower), and (3) reconciled to the Borrowing Base Certificate
delivered as of such date;
 
(iii)   a worksheet of calculations prepared by the applicable Borrowing
Representative to determine Eligible Domestic Accounts, Eligible UK Accounts and
Eligible Inventory, such worksheets detailing the Accounts and Inventory
excluded from Eligible Domestic Accounts, Eligible UK Accounts and Eligible
Inventory and the reason for such exclusion;
 
(iv)   a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above;
 
(v)   a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement; and
 
(vi)   a schedule and aging of the Borrowers’ accounts payable, delivered
electronically in a text formatted file (not in an Adobe *.pdf file) acceptable
to the US Administrative Agent.
 
(i)   at the time of any field examination and promptly upon either
Administrative Agent’s request, a list of all customer addresses, delivered
electronically in a text formatted file (not in an Adobe *.pdf file);
 
(j)   promptly upon either Administrative Agent’s request:
 
(i)   copies of invoices in connection with the invoices issued by any Borrower
in connection with any Accounts, credit memos, shipping and delivery documents,
and other information related thereto;
 
 
 
97

--------------------------------------------------------------------------------

 
 
 
(ii)   copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party;
 
(iii)   a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
 
(iv)   the Borrowers’ sales journal, cash receipts journal (identifying trade
and non-trade cash receipts) and debit memo/credit memo journal for such period
as included in such Administrative Agent’s request; and
 
(v)   copies of all tax returns filed by any Loan Party with the US Internal
Revenue Service or the UK Inland Revenue for such period as included in such
Administrative Agent’s request;
 
(k)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by SYX or any
Subsidiary thereof with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
 
(l)   promptly upon either Administrative Agent’s request therefor and
thereafter on a daily basis, copies of all sales, collection, debit and credit
adjustment schedules;
 
(m)   within ten days of the first Business Day of each October, a certificate
of good standing for each Loan Party from the appropriate governmental officer
in its jurisdiction of incorporation, formation or organization; and
 
(n)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary thereof, or compliance with the terms of this Agreement or any Loan
Document, as either Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02.   Notices of Material Events.  The respective Borrowing
Representatives will furnish to the Administrative Agents and each Lender prompt
written notice of the following:
 
(a)   the occurrence of any Default;
 
(b)   receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that (i) seeks
damages stated to be in excess of $1,000,000 or which would be reasonably likely
to result in a Material Adverse Effect, (ii) seeks injunctive relief which, if
granted, would be reasonably likely to result in a Material Adverse Effect,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges, in an action brought by a Governmental Authority, criminal
misconduct by any Loan Party, (v) alleges the material violation of any
Environmental Law or seeks remedies in connection with any Environmental Laws,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $500,000 or which, if such contest were not to be successful,
 
 
 
98

--------------------------------------------------------------------------------

 
 
 
would be reasonably likely to result in a Material Adverse Effect, or (vii)
involves any product recall;
 
(c)   any Lien (other than Permitted Encumbrances and Liens securing purchase
money Indebtedness to the extent permitted to be incurred hereunder) or claim
made or asserted against any of the Collateral;
 
(d)   any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance;
 
(e)   any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);
 
(f)   all material amendments to any (x) real estate leases or (y) floorplanning
arrangement with respect to the Inventory of any Borrower, together with a copy
of each such amendment;
 
(g)   the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days);
 
(h)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $1,000,000;
 
(i)   a copy of each material notice from each funding agent of each of the
Foreign Employee Benefit Plans required to be delivered by such funding agent,
to be furnished promptly after such notice is given by the UK Borrower or other
Loan Party; and
 
(j)   any other development (other than those specified above as to which the
Lenders have received due notice) that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of SYX setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
 
SECTION 5.03.   Information Regarding Collateral.
 
(a)   SYX will furnish to the Administrative Agents prompt written notice of any
change (i) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, its “location” (as determined under Section 9-307
of Revised Article 9 of the UCC), any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or corporate structure
or (iv) in any US Loan Party’s Federal Taxpayer
 
 
 
99

--------------------------------------------------------------------------------

 
 
 
Identification Number.  SYX agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agents to continue at all times following such change to have a valid, legal and
perfected security interest in all of the Collateral to the extent it is
intended to be so perfected on the date hereof.
 
(b)   Each year, at the time required for delivery of annual financial
statements with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, SYX shall deliver to the Administrative Agents a certificate of a
Financial Officer and the chief legal officer of the Company setting forth the
information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Second Restatement Date or the date
of the most recent certificate delivered pursuant to this Section.
 
SECTION 5.04.   Existence; Conduct of Business.  Each Loan Party will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
 
SECTION 5.05.   Payment of Obligations.  Each Loan Party will, and will cause
each of its Subsidiaries to, pay or discharge all its Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropri­ate proceedings, (b) such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) such liabilities would not
result in the Collateral becoming subject to forfeiture or loss as a result of
the contest.
 
SECTION 5.06.   Maintenance of Properties.  Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
 
SECTION 5.07.   [Intentionally Omitted].
 
SECTION 5.08.    Compliance with Laws.  Each Loan Party will, and will cause
each of its Subsidiaries to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.09.    Use of Proceeds.  The proceeds of the Loans and Letters of
Credit will be used for general corporate purposes, including working capital
and acquisitions and Capital Expenditures.  No part of the proceeds of any Loan
and no Letter of Credit will be used, directly or indirectly, (i) for any
purpose that entails a violation of any of the Regulations of the Board,
 
 
 
100

--------------------------------------------------------------------------------

 
 
 
including Regulations T, U and X or (ii) to make any Acquisition other than
Permitted Acquisitions.  Letters of Credit will be issued only for general
corporate purposes.
 
SECTION 5.10.    Insurance.
 
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, (i)
maintain with financially sound and reputable carriers having a financial
strength rating of at least A+ by A.M.  Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents; (ii) maintain such other insurance as may be required by
law; and (iii) upon request by an Administrative Agent, which request need not
be made in writing, furnish the Administrative Agents with certificates
evidencing the insurance required by this paragraph.  In the event of Loan
Parties’ failure to obtain or maintain the insurance required by this paragraph,
the Administrative Agents shall have the right to obtain the required coverage
and bill the applicable Borrowers for the premium payments therefor.  To the
extent consistent with prudent business practice, the applicable Borrowers may
maintain a program of self-insurance in place of any of the insurance required
by this paragraph.  The Borrowers will furnish to the Lenders, upon request of
any Administrative Agent, information in reasonable detail as to the insurance
so maintained.
 
(b)    Fire and extended coverage policies with respect to any Collateral (i)
shall not include a provision to the effect that any of the Borrowers, the
Administrative Agents or any other party shall be a coinsurer and (ii) shall be
endorsed, which endorsement shall be satisfactory in form and substance to the
Administrative Agents, to name the Administrative Agents, for the benefit of the
Lenders, as additional insured or loss payee, as appropriate, and shall include
such other provisions as the Administrative Agents may reasonably require from
time to time to protect the interests of the Lenders, provided that the
requested provisions are available at reasonable cost.  Each such policy
referred to in this paragraph also shall provide that it shall not be cancelled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agents (giving the Administrative Agents the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agents.  The Borrowers shall deliver to the Administrative
Agents, prior to the cancellation of any such policy of insurance, a Certificate
of Insurance for the replacement policy.
 
(c)    The Loan Parties acknowledge and agree that all income, payments and
proceeds of a physical damage property insurance claim payable to them and
relating to the Inventory will be received by the Loan Parties as agent
hereunder for the benefit of the Lenders and deposited in an account subject to
a control arrangement in favor of the applicable Administrative Agent.  The Loan
Parties disclaim any right, title or interest in or to such income, payments or
proceeds and hereby confirm that the Loan Parties have granted a first priority
security interest to the Administrative Agents (for the benefit of the Lenders)
in all such income, payments and proceeds.  The Loan Parties acknowledge and
agree that all income, payments and
 
 
 
101

--------------------------------------------------------------------------------

 
 
 
proceeds of a physical damage property insurance claim payable to them and
relating to the Mortgaged Property (after payment of any amounts due to a Lessor
under a Lease) will be deposited in an account subject to a control arrangement
in favor of the applicable Administrative Agent.
 
(d)    SYX shall continue to maintain, for itself and its Subsidiaries, a
Directors and Officers insurance policy, and a “Blanket Crime” policy including
employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property, and computer fraud coverage
with responsible companies in such amounts as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
upon request by an Administrative Agent, which request need not be made in
writing, furnish the Administrative Agents certificates evidencing renewal of
each such policy.
 
SECTION 5.11.    Casualty and Condemnation.  The Borrowers(a) will furnish to
Administrative Agents and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
SECTION 5.12.    Books and Records; Inspection and Audit Rights; Confirmation of
Receivables.
 
(a)   SYX will, and will cause each of the other Loan Parties, keep proper
financial records in accordance with GAAP.  SYX will, and will cause each of the
other Loan Parties to (i) keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities and (ii) permit any representatives designated by
either Administrative Agent (including employees of any Administrative Agent,
any Lender or any consultants, accountants, lawyers and appraisers retained by
any Administrative Agent) in consultation with the Borrowers, upon reasonable
prior notice, no less frequently than semi-annually in any period of 12
consecutive months commencing on or after the Second Restatement Date, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at reasonable times.  After the occurrence and
during the continuance of any Event of Default, each Loan Party shall provide
the US Administrative Agent and each Lender with any and all information
reasonably requested by the US Administrative Agent to contact directly each
Loan Party’s vendors and suppliers.  The Loan Parties acknowledge that any
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by any Administrative Agent and the Lenders.
 
(b)    SYX will, and will cause each of the other Loan Parties to, permit any
representatives designated by either Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by such Administrative
Agent) in consultation with the Borrowers to conduct evaluations and appraisals
of the computation of the Borrowing Base
 
 
 
102

--------------------------------------------------------------------------------

 
 
 
and the assets included therein, including supporting systems, processes and
controls, all at reasonable times but no more frequently than annually in any
period of 12 consecutive months commencing on or after the Second Restatement
Date; provided, however, that such evaluations and Collateral reviews may be
conducted semi-annually if Borrowing Base Availability at any time is less than
the greater of (x) 20% of the then applicable aggregate Commitment or (y)
$25,000,000 and at any time when an Event of Default has occurred and is
continuing.  SYX shall pay the reasonable fees and expenses of any
representatives retained by an Administrative Agent, or employees of such
Administrative Agent, to conduct any such evaluation or appraisal, including
reasonable and customary internally allocated fees and expenses of such
employees.  The Loan Parties acknowledge that any Administrative Agent, after
exercising its evaluation and appraisal may prepare and distribute to the
Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by any Administrative Agent and the Lenders.
 
(c)    The Administrative Agents shall have the right to confirm and verify all
Receivables (as defined in the Security Agreement) by any manner and through any
medium it considers advisable and do whatever it may deem reasonably necessary
to protect its interests hereunder.
 
SECTION 5.13.    [Intentionally Omitted].
 
SECTION 5.14.    Appraisals.  At any time that any Administrative Agent
requests, the Borrowers will provide, at their sole cost and expense, such
Administrative Agent with appraisals or updates thereof of their Inventory,
Equipment and Real Property from an appraiser selected and engaged by the
applicable Administrative Agent, and prepared on a basis satisfactory to such
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, that if no Event of Default has occurred and is continuing, only one
such appraisal per calendar year shall be at the sole expense of the Loan
Parties unless additional appraisals are deemed necessary by the US
Administrative Agent in its Permitted Discretion.
 
SECTION 5.15.    Depository Banks.  The UK Borrower and the US Borrowers will
maintain the UK Administrative Agent and the US Administrative Agent,
respectively, as its (their) principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.
 
SECTION 5.16.    Additional Collateral; Further Assurances.
 
(a)    Subject to applicable law, SYX and each other Loan Party shall cause each
of its Subsidiaries (if organized under the laws of the United States of
America) formed or acquired after the Second Restatement Date in accordance with
the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit E hereto (the “Joinder Agreement”).  Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the applicable Administrative Agents, for the benefit of the such
Administrative Agent and the applicable Lenders, in any property of such Loan
Party which constitutes Collateral,
 
 
 
 
103

--------------------------------------------------------------------------------

 
 
 
including any parcel of Real Property or heritable property located in the US or
UK owned by any Loan Party.
 
(b)    SYX and each other Loan Party (other than the UK Borrower) will cause
100% of the issued and outstanding Equity Interests of each of its domestic
Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the US Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the US Administrative Agent shall
reasonably request.  SYX will cause 65% (or such greater percentage that, due to
a change in applicable law after the date hereof, (1) could not reasonably be
expected, in the US Borrowing Representative’s discretion, to cause the
undistributed earnings of such foreign Subsidiary as determined for U.S. federal
income tax purposes to be treated as a deemed dividend to such foreign
Subsidiary’s U.S. parent and (2) could not reasonably be expected, in the US
Borrowing Representative’s discretion, to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in UK Borrower to be subject at all times to
a first priority, perfected Lien in favor of the US Administrative Agent
pursuant to the terms and conditions of the Share Pledge or other security
documents as the US Administrative Agent shall reasonably request.
 
(c)    UK Borrower will cause 100% of the issued and outstanding Equity
Interests of each of its Subsidiaries to be subject at all times to a first
priority, perfected Lien (to the extent that Lien may be granted and perfected
by the Debenture or other document governed by the laws of England, Scotland and
Wales) in favor of the UK Administrative Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the UK
Administrative Agent shall reasonably request.
 
(d)    Without limiting the foregoing, SYX will, and will cause each of the
other Loan Parties to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agents such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which any Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.
 
(e)    If any material assets (including any Real Property or improvements
thereto or any interest therein) are acquired by any US Borrower or any US
Subsidiary thereof that is a Loan Party after the Second Restatement Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the US Administrative Agent upon acquisition
thereof), the applicable Borrower will notify the US Administrative Agent and
the Lenders thereof, and, if requested by the US Administrative Agent or the
Required Lenders, the applicable Borrower will cause such assets to be subjected
to a Lien securing the Secured Obligations and will take, and cause such
Subsidiary to take, such actions as shall be necessary or reasonably requested
by the US Administrative Agent to grant and perfect such
 
 
 
 
104

--------------------------------------------------------------------------------

 
 
 
Liens, including actions described in paragraph (b) of this Section, all at the
expense of the Loan Parties.
 
(f)    If any material assets (including any Real Property or improvements
thereto or any interest therein) are acquired by UK Borrower or any Subsidiary
thereof that is a Loan Party after the Second Restatement Date (other than
assets constituting Collateral under the Debenture that become subject to the
Lien in favor of the UK Administrative Agent upon acquisition thereof), UK
Borrower will notify the UK Administrative Agent and the UK Lenders thereof,
and, if requested by the UK Administrative Agent or the Required UK Lenders, the
UK Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations owed by the UK Borrower and will take, and cause such
Subsidiary to take, such actions as shall be necessary or reasonably requested
by the UK Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.
 
SECTION 5.17.    Full Cash Dominion; Collateral Deposit Account; Lock Boxes,
Collections, Etc.
 
(a)   All cash, checks or other similar payments relating to or constituting
payments made in respect of the Collateral will be deposited by the Borrowers
into a deposit account which shall be subject to a Control Agreement (a
“Collateral Deposit Account”), which Collateral Deposit Accounts are identified
as such on Schedule 5.17.  All funds deposited into a Collateral Deposit Account
will be (a) prior to the occurrence of a Full Cash Dominion Event, available for
withdrawal by Borrowers and (b) subsequent to the occurrence of a Full Cash
Dominion Event, Borrowers shall have no access to the funds contained in the
Collateral Deposit Accounts and such funds shall be swept on a daily basis into
a collection account, in the name of Chase, maintained by the Borrowers with
Chase (the “Collection Account”).
 
(b)    Following the occurrence of a Full Cash Dominion Event, each Borrower
shall direct all of its Account Debtors to forward payments directly to a lock
box service (the “Lock Boxes”) with the bank(s) set forth in Schedule 5.17,
which lock boxes shall be subject to irrevocable lockbox agreements in the form
provided by or otherwise acceptable to the Administrative Agents and shall be
accompanied by an acknowledgment by the bank where the Lock Box is located of
the Lien of the Administrative Agents granted under the Loan Documents and of
irrevocable instructions to wire all amounts collected therein to the Collection
Account (a “Lock Box Agreement”).  The Administrative Agents shall have sole
access to the Lock Boxes at all times and each Borrower shall take all actions
necessary to grant the Administrative Agents such sole access.  At no time shall
any Borrower remove any item from the Lock Box or, following the occurrence of a
Full Cash Dominion Event, from a Collateral Deposit Account, without the
Administrative Agents’ prior written consent.  If any Borrower should refuse or
neglect to notify any Account Debtor to forward payments directly to a Lock Box
subject to a Lock Box Agreement after notice from an Administrative Agent, such
Administrative Agent shall, notwithstanding anything to the contrary be entitled
to make such notification directly to Account Debtor.  If notwithstanding the
foregoing instructions, any Borrower receives any proceeds of any Collateral,
such Borrower shall receive such payments as the Administrative Agent’s trustee,
and shall immediately deposit all cash, checks or other similar payments related
to or constituting payments made in respect of Collateral received by it to a
Collateral Deposit
 
 
 
 
105

--------------------------------------------------------------------------------

 
 
 
Account.  All funds deposited into any Lock Box subject to a Lock Box Agreement
will be swept on a daily basis into the Collection Account.
 
(c)    Before opening or replacing any Collateral Deposit Account or
establishing a new Lock Box, each Borrower shall (a) obtain the Administrative
Agents’ consent in writing to the opening of such Collateral Deposit Account or
Lock Box, and (b) cause each bank or financial institution in which it seeks to
open (i) a Collateral Deposit Account, to enter into a Control Agreement with
the Administrative Agents in order to give the Administrative Agents UCC Control
of such Collateral Deposit Account, or (ii) a Lock Box, to enter into a Lock Box
Agreement with the Administrative Agents in order to give the Administrative
Agents UCC Control of the Lock Box.  In the case of Collateral Deposit Accounts
or Lock Boxes maintained with Lenders, the terms of such letter shall be subject
to the provisions of this Agreement regarding setoffs.
 
(d)    The Administrative Agents shall hold and apply funds received into the
Collection Account as provided by the terms of this Section 5.17(d).  All
amounts deposited in the Collection Account shall be deemed received by the
Administrative Agents in accordance with Section 2.17 of the Credit Agreement
and shall, after having been credited in immediately available funds to the
Collection Account, be applied (and allocated) by the Administrative Agents in
accordance with Section 2.09 or 2.17(b), as the case may be; provided that, so
long as no Event of Default has occurred and is continuing, collections of the
UK Borrower which are received into the Collection Account, and which exceed the
then outstanding AEBR Loans, shall remain in the Collection Account until the
next day on which there is outstanding a Eurocurrency Loan to which such funds
may be applied.  The Administrative Agent shall require all other cash proceeds
of the Collateral, which are not required to be applied to the Obligations
pursuant to Section 2.09 or 2.17(b), as the case may be, to be deposited in a
special non-interest bearing cash collateral account with the Administrative
Agent and held there as security for the Secured Obligations.  No Borrower shall
have control whatsoever over said cash collateral account.  Any such proceeds of
the Collateral shall be applied in the order set forth in Section 2.17 unless a
court of competent jurisdiction shall otherwise direct.  The balance, if any,
after all of the Secured Obligations have been satisfied, shall be deposited by
the Administrative Agents into the Borrowers’ general operating account with the
applicable Administrative Agent.  Each Borrower shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees and
other expenses incurred by Administrative Agents or any Lender to collect such
deficiency.
 
(e)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by the applicable Administrative Agent on the date
received.  In consideration of each Administrative Agent’s agreement to
conditionally credit the applicable Collateral Deposit Account or Collection
Account as of the Business Day on which such Administrative Agent receives those
checks, notes, drafts or other items of payment, each Borrower agrees that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by each Administrative Agent on account of the respective Obligations
two (2) Business Days after confirmation to the applicable Administrative Agent
by the bank in which a Lock Box or other account of a Borrower is maintained
that such items of payment have been collected in good funds and finally
credited to Agent’s account, provided, however, that if Chase is the bank in
 
 
 
106

--------------------------------------------------------------------------------

 
 
 
which such Lock Box or other account is maintained, all items of payment shall
be deemed applied by the applicable Administrative Agent on account of the
Obligations two (2) Business Days after such items have been collected in good
funds.  No Administrative Agent is required to credit any Collection Account or
any other account maintained for any Borrower for the amount of any item of
payment which is unsatisfactory to such Administrative Agent and the applicable
Administrative Agent may charge any Borrower’s account for the amount of any
item of payment which is returned to any Administrative Agent unpaid.
 
SECTION 5.18.    Benefit Plans Payments.  The Loan Parties and all ERISA
Affiliates shall make all required contributions under any Foreign Employee
Benefit Plan or Plans which, if not made, could reasonably be expected to result
in a Material Adverse Effect unless such payment is being contested pursuant to
Section 5.05.
 
ARTICLE VI.  Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:
 
SECTION 6.01.   Indebtedness.  No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:
 
(a)   the Secured Obligations;
 
(b)   Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (g) hereof;
 
(c)   intercompany Indebtedness between the Borrowers;
 
(d)   Guarantees by a Borrower of Indebtedness of any Subsidiary thereof and by
any Subsidiary of a Borrower of Indebtedness of a Borrower or any other
Subsidiary of a Borrower, provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by a Borrower or any Subsidiary
of a Borrower that is a Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 6.04 and (iii) Guarantees permitted
under this clause (d) shall be subordinated to the Secured Obligations of the
applicable Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;
 
(e)   Indebtedness of any Borrower to any Subsidiary thereof and of any such
Subsidiary to a Borrower or any other Subsidiary of a Borrower; provided that
Indebtedness of any Subsidiary that is not a Loan Party owing to any Loan Party
shall be subject to Section 6.04;
 
(f)   Indebtedness of a Borrower or any Subsidiary of a Borrower incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any
 
 
 
107

--------------------------------------------------------------------------------

 
 
 
 
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (but
excluding Indebtedness incurred in connection with a Permitted Acquisition), and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (h) hereof; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (f) shall be subject to Section 6.12;
 
(g)   Indebtedness of a Borrower or any Subsidiary of a Borrower incurred in
connection with a Permitted Acquisition (including, without limitation, any
Indebtedness of the Person to be acquired which is assumed by such Borrower or
Subsidiary), and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (h) hereof; provided that (i) such Indebtedness is
incurred as of the effective date of such Permitted Acquisition, (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed the sum of $15,000,000 in any fiscal year and (iii) the aggregate
principal amount of Indebtedness permitted by this clause (g) shall be subject
to Section 6.12;
 
(h)   Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (f), (g) and (k) hereof; provided
that, (i) the principal amount or interest rate of such Indebtedness is not
increased, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, or renewal are not less favorable to the obligor
thereunder than the original terms of such Indebtedness and (vi) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agents and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;
 
(i)   Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;
 
(j)   Indebtedness of any Borrower or any Subsidiary thereof in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
 
(k)   unsecured Indebtedness in an aggregate principal amount not exceeding
$150,000,000 at any time outstanding incurred pursuant to a public or private
debt or convertible debt offering;
 
(l)   other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;
 
 
 
 
108

--------------------------------------------------------------------------------

 
 
 
(m)   Indebtedness of SYX and SYXD under the Georgia Recovery Zone Bond and
otherwise incurred under the Georgia Lease Documents;
 
(n)    Guarantees by a Loan Party of (i) leases or other obligations that do not
constitute Indebtedness and (ii) Indebtedness otherwise permitted hereunder; and
 
(o)    Reimbursement obligations of a Loan Party with respect to letters of
credit issued by financial institutions other than Issuing Bank securing
obligations otherwise permitted hereunder.
 
SECTION 6.02.   Liens.  No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a)    Liens created under the Loan Documents;
 
(b)   (x) Permitted Encumbrances and (y) Liens securing the unpaid purchase
price incurred by any Loan Party in connection with a Permitted Acquisition;
provided that, in the case of clause (y), (i) such Lien shall not encumber any
property or asset of such Loan Party other such property or asset acquired in
connection with the subject Permitted Acquisition and (ii) such Lien shall
secure only Indebtedness which it secures on the effective date of the subject
Permitted Acquisition and only to the extent that such Indebtedness was incurred
in compliance with the limitations of this Agreement;
 
(c)    any Lien on any property or asset of any Borrower or any Subsidiary of a
Borrower existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof;
 
(d)    Liens on fixed or capital assets acquired, constructed or improved by a
Borrower or any Subsidiary of a Borrower; provided that (i) such security
interests secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of any
Borrower or Subsidiary thereof;
 
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by a Borrower or any Subsidiary of a
Borrower or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;
 
 
 
109

--------------------------------------------------------------------------------

 
 
 
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
 
(g)    Liens granted by a Subsidiary of a Borrower that is not a Loan Party in
favor of a Borrower or another Loan Party in respect of Indebtedness owed by
such Subsidiary; and
 
(h)    Liens granted by SYX and SYXD Liens with respect to the Georgia Facility
Equipment and otherwise granted pursuant to the Georgia Lease Documents.
 
(i)    Notwithstanding the foregoing, none of the Liens permitted pursuant to
this Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other
than those permitted under clause (a) of the definition of Permitted Encumbrance
and clause (a) above, and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clause (a)
above.
 
SECTION 6.03.    Fundamental Changes.
 
(a)    No Loan Party will, nor will it permit any of its Subsidiaries to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing: (i) any Subsidiary of a Borrower may
merge into or amalgamate with any Loan Party in a transaction in which such Loan
Party is the surviving corporation; (ii) any Loan Party (other than a Borrower)
may merge into any Loan Party in a transaction in which the surviving or
amalgamated entity is a Loan Party and (iii) any Subsidiary of a Loan Party
which is not a Loan Party may liquidate and dissolve.
 
(b)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by SYX and its
Consolidated Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
 
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:
 
(a)    Permitted Investments, subject to control agreements in favor of the
Administrative Agents for the benefit of the Lenders or otherwise subject to a
perfected security interest in favor of the applicable Administrative Agent for
the benefit of the applicable Lenders;
 
 
 
 
110

--------------------------------------------------------------------------------

 
 
 
(b)    investments in existence on the Second Restatement Date and described in
Schedule 6.04;
 
(c)    investments by SYX in the Borrowers and by the Borrowers and their
respective Subsidiaries in Equity Interests in their respective Subsidiaries,
provided that (A) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Security Agreement (or the Debenture, as applicable) (to
the extent required pursuant to the applicable provisions of Section 5.16(b) and
(c)) and (B) the aggregate amount of investments by Loan Parties in Subsidiaries
that are not Loan Parties shall not exceed, together with (x) any such
investments described in Schedule 6.04, (y) outstanding intercompany loans
and/or advances permitted under clause (B) to the proviso to Section 6.04(d) and
(z) outstanding Guarantees permitted under the proviso to Section 6.04(e), the
sum of $100,000,000 in the aggregate at any time outstanding (in each case
determined without regard to any write-downs or write-offs and Equity Interests
shall be valued at their original cost);
 
(d)   loans or advances made by a Borrower to any Subsidiary thereof and made by
any such Subsidiary to any Borrower or any other Subsidiary of a Borrower,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement (or
the Debenture, as applicable) and (B) the amount of such loans and advances made
by Loan Parties to any of their Subsidiaries that are not Loan Parties shall not
exceed, together with (x) any such loans or advances described in Schedule 6.04,
(y) outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and (z) outstanding Guarantees permitted under the proviso to
Section 6.04(e), the sum of $100,000,000 in the aggregate at any time
outstanding (in each case determined without regard to any write-downs or
write-offs and Equity Interests shall be valued at their original cost);
 
(e)   Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries of any Loan
Parties that are not Loan Parties that is Guaranteed by any Loan Party shall not
exceed, together with (x) any such Guarantees described in Schedule 6.04, (y)
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and (z) outstanding intercompany loans and/or advances permitted under
clause (B) to the proviso to Section 6.04(d), the sum of $100,000,000 in the
aggregate at any time outstanding (in each case determined without regard to any
write-downs or write-offs and Equity Interests shall be valued at their original
cost);
 
(f)   loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $500,000 in the aggregate at any one time outstanding;
 
(g)   subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements or court orders with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;
 
(h)   investments in the form of Swap Agreements permitted by Section 6.07;
 
 
 
 
111

--------------------------------------------------------------------------------

 
 
 
(i)   investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of its
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary thereof or of such merger;
 
(j)    investments received in connection with the dispositions of assets
permitted by Section 6.05;
 
(k)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances; and
 
(l)    Permitted Acquisitions may be made subject to the requirements contained
in the definition of Permitted Acquisition.
 
SECTION 6.05.    Asset Sales.  No Loan Party will, nor will it permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to a Borrower or another Subsidiary thereof in compliance with
Section 6.04), except:
 
(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business, (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business and (iii) Permitted Investments;
 
(b)    sales, transfers and dispositions to a Borrower or any Subsidiary
thereof, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;
 
(c)    sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
 
(d)    sales, transfers and dispositions of investments permitted by clauses (i)
and (k) of Section 6.04;
 
(e)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of a Borrower or any Subsidiary thereof;
 
(f)    issuance of shares of stock of PCS to employees of or consultants to PCS
provided that no more than an aggregate of 35% of the equity of PCS shall be
issued and outstanding to such employees and consultants at any time;
 
(g)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary of a Borrower unless all Equity Interests in such
Subsidiary are sold) that are not permitted by any other paragraph of this
Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $1,000,000 during any fiscal year of the Borrower;
 
 
 
 
112

--------------------------------------------------------------------------------

 
 
 
(h)    sales, transfers and other dispositions of the Georgia Facility Equipment
to the Georgia Development Authority and otherwise as provided for in the
Georgia Lease Documents; and
 
(i)    licenses of Intellectual Property entered into by a Loan Party or any
Subsidiary of a Loan Party in the ordinary course of business;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (e) above) shall be
made for fair value and for at least 75% cash consideration.
 
SECTION 6.06.    Sale and Leaseback Transactions.  No Loan Party will, nor will
it permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except with respect to assets permitted to be sold pursuant to
Section 6.05.
 
SECTION 6.07.    Swap Agreements.  No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which a Borrower or any Subsidiary
thereof has actual exposure (other than those in respect of Equity Interests of
a Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of a Borrower or
any Subsidiary thereof and (c) Swap Agreements entered into with any Lender with
respect to foreign currency exchange rates.
 
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness.
 
(a)    No Loan Party will, nor will it permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
SYX may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock, (ii) SYX may declare and pay dividends, and make
other distributions, share repurchases and other payments in respect to its
common and/or preferred stock, if at the time of payment, no Default or Event of
Default has occurred which is then continuing and (C) after giving effect
thereto Borrowing Base Availability will not be less than the greater of (I) 35%
of the then applicable aggregate Commitment or (II) $43,750,000 on a pro forma
basis for the 30 day period pre and post such date of payment, (iii)
Subsidiaries of SYX may declare and pay dividends ratably with respect to their
Equity Interests, and (iv) the Borrowers may make Restricted Payments pursuant
to and in accordance with stock compensation plans or other benefit plans for
management or employees of SYX and its Consolidated Subsidiaries.
 
(b) No Loan Party will, nor will it permit any of its Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash,
 
 
 
 
113

--------------------------------------------------------------------------------

 
 
 
securities or other property) of or in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:
 
(i)    payment of Indebtedness created under the Loan Documents;
 
(ii)   payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
Indebtedness, if any, prohibited by the subordination provisions thereof;
provided, however, that (a) SYX and SYXD shall be permitted to exercise the
purchase option under the Georgia Lease to purchase the Georgia Facility
Equipment, provided that the Borrowing Base Availability for the six (6) month
period immediately preceding and succeeding the date of any such prepayment
shall not at any time be less than the greater of (I) 35% of the then applicable
aggregate Commitment or (II) $43,750,000 calculated on a pro forma basis for
such period (after giving effect to any such prepayment) and (b) in accordance
with the terms of the Georgia Lease Documents, the unused proceeds of the
Georgia Recovery Zone Bond (which have been deposited into the “Escrow Fund”, as
defined in the Georgia Lease Documents) shall be used to prepay the Georgia
Recovery Zone Bond on March 1, 2012;
 
(iii)   refinancings of Indebtedness to the extent permitted by Section 6.01;
and
 
(iv)   payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.
 
SECTION 6.09.   Transactions with Affiliates.  No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices, and on payment terms and
other terms and conditions, not less favorable to such Loan Party or Subsidiary
thereof than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among any Borrower and any Subsidiary
thereof that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c), 6.04(d) or 6.04(e), (d) any
Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of SYX who are not
employees of such Borrower or any Subsidiary thereof, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of SYX or its Subsidiaries in the ordinary
course of business, (h) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock compensation and stock ownership plans approved by
the board of directors of SYX or its designated committees (or, as to any such
agreements or plans involving Subsidiaries of SYX, approved by the board of each
such Subsidiary) and (i) transactions disclosed on Schedule 6.09.
 
 
 
114

--------------------------------------------------------------------------------

 
 
 
SECTION 6.10.    Restrictive Agreements.  No Loan Party will, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of such Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to a Borrower or any other Subsidiary thereof or to Guarantee
Indebtedness of a Borrower or any other such Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof and (vi) the foregoing shall not apply to the Georgia
Lease Documents.
 
SECTION 6.11.   Amendment of Material Documents.  No Loan Party will, nor will
it permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a)  its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents or (b) any floorplanning
arrangement with respect to the Inventory of any Borrower, to the extent any
such amendment, modification or waiver would be adverse to the Lenders.
 
SECTION 6.12.   Capital Expenditures.
 
(a)    The Loan Parties shall not incur or make any Capital Expenditures,
together with payments of Indebtedness incurred under Section 6.01(f), during
the fiscal year ending December 31, 2010 in an amount exceeding $20,000,000.
 
(b)    The amount of any Capital Expenditures permitted to be made in respect of
any fiscal year after the fiscal year ending December 31, 2010 shall be
increased from the limit imposed for the prior fiscal year by the lesser of (i)
$2,000,000 and (ii) the unused amount of Capital Expenditures that were
permitted to be made during the immediately preceding fiscal year pursuant to
Section 6.12(a), without giving effect to any carryover amount.  Capital
Expenditures in any fiscal year shall be deemed to use first, the amount for
such fiscal year set forth in Section 6.12(a) and, second, any amount carried
forward to such fiscal year pursuant to this Section 6.12(b).
 
(c)    SYX and SYXD shall be permitted to incur up to $15,000,000 in Capital
Expenditures utilizing the proceeds of the Georgia Recovery Zone Bond (the
“Georgia Capital Expenditures”), the amount of which Georgia Capital
Expenditures shall, for the avoidance of
 
 
 
 
115

--------------------------------------------------------------------------------

 
 
 
doubt, be excluded in the total amount of Capital Expenditures for purposes of
determining compliance with subsections (a) and (b) of this Section 6.12.
 
(d)    SYX and its Subsidiaries shall be permitted to incur up to $15,000,000 in
Capital Expenditures in connection with each additional distribution facility
added after the Second Restatement Date (the “New Facility Capital
Expenditures”), not to exceed $60,000,000 in the aggregate for all New Facility
Capital Expenditures during the term of this Agreement, the amount of which New
Facility Capital Expenditures shall, for the avoidance of doubt, be excluded in
the total amount of Capital Expenditures for purposes of determining compliance
with subsections (a) and (b) of this Section 6.12.
 
SECTION 6.13.    Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio
shall not be less than the ratio of 1.25 to 1.00.  Compliance with the Fixed
Charge Coverage Ratio shall only be tested on a Fixed Charge Coverage Ratio
Compliance Date.
 
SECTION 6.14.    Floorplanning.  The Loan Parties shall not, nor will they
permit any of their Subsidiaries to, enter into any floorplanning arrangements
with respect to the Inventory of any Borrower which involves the granting of a
Lien on any Collateral unless the floorplan provider has entered into an
intercreditor agreement with the applicable Administrative Agent on terms and
conditions satisfactory to such Administrative Agent in its Permitted
Discretion.
 
SECTION 6.15.    Centre of Main Interest.  The UK Borrower shall not without the
prior written consent of the UK Administrative Agent, transfer or allow to
change its registered office or, its Centre of Main Interests, or maintain an
Establishment in any jurisdiction other than England, Scotland and Wales.
 
SECTION 6.16.    Leases.  No Loan Party will, nor will it permit any of its
Subsidiaries to, enter as lessee into any lease arrangement for real or personal
property except:
 
(i)   leases which are capitalized and permitted under Sections 6.05 and 6.12;
 
(ii)   leases outstanding on the Second Restatement Date and reflected on
Schedule 6.16 and renewals and replacements thereof which do not materially
increase the obligations of the respective Borrowers (which, in the case of
leases, shall mean any increase in excess of 10% per annum);
 
(iii)   operating leases entered into in the ordinary course of business; and
 
(iv)   the Georgia Lease.
 
ARTICLE VII.   Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)   any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become
 
 
 
 
116

--------------------------------------------------------------------------------

 
 
 
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
 
(b)   any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount payable under this Agreement, when and as the same shall become due
and payable;
 
(c)   any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;
 
(d)   any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
 
(e)   any Loan Party shall fail to observe or perform any covenant, condition or
agree­ment contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) ten (10) days after the earlier of the occurrence
of such breach or receipt of notice of such breach from either Administrative
Agent to the applicable Borrowing Representative (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of
Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through 5.06, 5.09, 5.10
or 5.12 of this Agreement or (ii) twenty (20) days after the earlier of the
occurrence of such breach or receipt of notice of such breach from either
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;
 
(f)   any Loan Party or any Subsidiary thereof shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after any required notices have been given to such Loan Party or Subsidiary and
all grace and cure periods relating thereto have expired;
 
(g)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, administrator, insolvency, receivership or similar law now
 
 
 
 
117

--------------------------------------------------------------------------------

 
 
 
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary of any Loan Party or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(i)   any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar offi­cial for such Loan Party or Subsidiary of any Loan
Party or for a substan­tial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the fore­going;
 
(j)   any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or the value of the assets of any Loan Party or any Subsidiary of any Loan
Party is less than its liabilities or a moratorium is declared in respect of any
indebtedness of such party;
 
(k)   (i) one or more judgments for the payment of money in an aggregate amount
in excess of $2,000,000 (or its equivalent) (which is not covered (excluding any
customary deductible) by insurance) shall be rendered against any Loan Party,
any Subsidiary of any Loan Party or any combination thereof, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed; (ii) any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment described in subclause
(i) of this clause (k); (iii) any Loan Party or any Subsidiary of any Loan Party
shall fail within 30 days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued; (iv) notwithstanding the forgoing
subclauses of this clause (k), in respect of any assets of the UK Borrower or
any Subsidiary thereof, any expropriation, attachment, sequestration, distress
or diligence or execution affects any asset or assets of the UK Borrower or any
Subsidiary thereof and is not discharged within a period of 14 consecutive days;
 
(l)   an ERISA or Foreign Pension Plan Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA or
Foreign Pension Plan Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
 
(m)   a Change in Control shall occur;
 
 
 
118

--------------------------------------------------------------------------------

 
 
 
(n)   the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
 
(o)   the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
 
(p)   any Collateral Document shall for any reason fail to create a valid and
(together with any required filings or actions) perfected first priority
security interest in any Collateral purported to be covered thereby, except as
permitted by the terms of any Collateral Document, or any Collateral Document
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document, or any Loan Party shall fail to comply with any of the terms or
provisions of any Collateral Document;
 
(q)   any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
 
(r)   any Loan Party is convicted under any law that may reasonably be expected
to have a Material Adverse Effect on SYX or on the Borrowers taken as a whole;
 
(s)   any corporation action, legal proceedings or other procedure or step is
taken in relation to the UK Borrower to (i) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme or arrangement or
otherwise) of the UK Borrower other than a solvent liquidation; (ii) a
composition, assignment or arrangement with any creditor, or (ii) the
appointment of a liquidator, receiver, administrative receiver, judicial factor,
trustee in bankruptcy, compulsory manager or other office in respect of the UK
Borrower or its assets;
 
(t)   any other event or condition shall occur or exist which, in the reasonable
judgment of any Administrative Agent, would reasonably be expected to have a
Material Adverse Effect on SYX, the UK Borrower or on the Borrowers taken as a
whole, the Collateral or the Administrative Agents’ Liens thereon or the
practical realization of the benefits of Administrative Agents’ and Lenders’
rights and remedies hereunder; or
 
(u)   any material damage to, or loss, theft or destruction of, any material
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, natural disaster or public enemy, or other casualty which
causes, for more than thirty (30) consecutive days beyond the coverage period of
any applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities at any facility of any
 
 
 
119

--------------------------------------------------------------------------------

 
 
 
 
Borrower if any such event or circumstance would reasonably be likely to have a
Material Adverse Effect on SYX, UK Borrower or on the Borrowers taken as a
whole, the Collateral or the Administrative Agents’ Liens thereon or the
practical realization of the benefits of Administrative Agents’ and Lenders’
rights and remedies hereunder; or
 
(v)   any Loan Party or any Subsidiary of any Loan Party is required to accrue,
under GAAP, an aggregate amount of $10,000,000 in respect of one or more
indemnification claims asserted under or in connection with the Asset Purchase
Agreement relating to the CompUSA Acquisition, as such terms are defined in the
Joinder, Amendment No. 2, Consent and Waiver to the Original Restated Credit
Agreement dated as of January 4, 2008.
 
then, and in every such event (other than an event with respect to a Borrower
described in clause (h), (i) or (s) of this Article), and at any time thereafter
during the continuance of such event, the US Administrative Agent may, and at
the request of the Required Lenders shall, by notice to the Borrowers, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each of the Borrowers; and in case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.  Upon the occurrence and the continuance of an
Event of Default, either Administrative Agent may, and at the request of the
applicable Required Lenders shall, exercise any rights and remedies provided to
such Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC and any other relevant
jurisdiction.
 
ARTICLE VIII.   The Administrative Agents
 
Each of the Lenders and each Issuing Bank hereby irrevocably appoints each of
the Administrative Agents as its agent and authorizes the Administrative Agents
to take such actions on its behalf, including execution of the other Loan
Documents to which an Administrative Agent is a party, and to exercise such
powers as are delegated to each such Administrative Agent, respectively, by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
 
Each bank serving as an Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Administrative Agent, and such bank
and its Affili­ates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not an Administrative Agent hereunder.
 
 
 
 
120

--------------------------------------------------------------------------------

 
 
 
No Administrative Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) an Administrative Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) an Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, such Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as an Administrative
Agent or any of its Affiliates in any capacity.  An Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct.  An Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to such
Administrative Agent by a Borrower or a Lender, and the Administrative Agents
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Administrative Agent.
 
Each Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  Each Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
Each Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by each
Administrative Agent.  Each Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of (i)
each Administrative Agent and (ii) any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Administrative Agent.
 
 
 
 
121

--------------------------------------------------------------------------------

 
 
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, an Administrative Agent may resign at any time by
notifying the Lenders, the other Administrative Agents, the Issuing Banks and
the Borrowing Representatives.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrowing Representatives, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then such
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a commercial bank
with an office in New York, New York and/or a successor UK Administrative Agent
which shall be a commercial bank with an office in London, England, as
applicable, or an Affiliate of any such commercial bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After an Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agents or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of any Administrative Agent; (b) each Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agents undertake no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold each Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
 
 
122

--------------------------------------------------------------------------------

 
 
 
None of the rights or obligations of any Administrative Agent under any Loan
Document may be amended, supplemented or otherwise modified without the prior
written consent of such Administrative Agent and the Required Lenders.
 
The UK Borrower has requested that the UK Administrative Agent provide daily
advice on each UK Business Day setting forth the UK Availability.  The UK
Administrative Agent shall not have any liability if it fails to provide such
advice on any day.  In addition, to the extent the UK Administrative Agent
provides such advice, the UK Administrative shall not have any liability to any
party in connection with such advice, including but not limited to, whether the
information in such advice is accurate.
 
The designation of (i) J.P. Morgan Securities Inc. as “Sole Bookrunner and Sole
Lead Arranger”, and (ii) HSBC Bank USA, N.A. and Wells Fargo Capital Finance,
LLC as “syndication agent”, “documentation agent” or “Co-Agents” shall not
confer upon any of such entities any right, power, obligation, liability,
responsibility or duty under this Agreement.  Without limiting the foregoing,
none of the Lenders, or Affiliates thereof, so identified as a “co-agent”, “lead
arranger”, “bookrunner” “syndication agent”, or “documentation agent” shall have
or be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the parties so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
 
ARTICLE IX.   Miscellaneous
 
SECTION 9.01.   Notices.
 
(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
 
(i)   if to any Loan Party, to SYX at:
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, New York 11050
Attention:       Lawrence P. Reinhold, CFO
Telephone:     516.608.3118
Facsimile:        516.625-2593
 
With a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention:    Eric Lerner, Esq.
Telephone:   212.715.9100
Facsimile:      212.715.8000
 
 
 
 
123

--------------------------------------------------------------------------------

 

 
(ii)   if to the US Administrative Agent or the Swingline Lender:
 
JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
New York, New York 10017
Attention:   Systemax Account Executive
Telephone:     212.270.0303
Facsimile:    646.534.2274
 
With a copy to:
 
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention:            Daniel J. Krauss, Esq.
Telephone:          212.478.7200
Facsimile:             212.478.7400
 
(iii)   if to the UK Administrative Agent, at:
 
J.P. Morgan Europe Limited
125 London Wall
Floor 9
London
EC2Y 5AJ
United Kingdom
Attention: Manager Loan & Agency Group
Telephone: +44 20 7777 1166
Fax: +44 20 7777 2360
 
With a copy to:
JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
New York, New York 10017
Attention:           Systemax Account Executive
Telephone:          212.270.0303
Facsimile:             646.534.2274
 
and, in the case of notices other than Borrowing Requests, with a copy to:
 
J.P. Morgan Europe Limited
10 Aldermanbury
London
EC2V 7RF
 
 
 
 
124

--------------------------------------------------------------------------------

 
 
 
 
United Kingdom
Attention: Tim Jacob / Helen Mathie
Telephone: +44 20 7325 7457/ +44 20 7325 9724
Fax: +44 20 7325 6813


(iv)   if to the Issuing Bank with respect to Letters of Credit issued for the
US Borrowers, to it at Letters of Credit Department, JPMorgan Chase Bank,
Attention: Frank Petrassi (Facsimile Number 312-954-1933);
 
(v)   if to the Issuing Bank, with respect to Letters of Credit issued for the
UK Borrower, at:
 
J.P. Morgan Europe Limited
125 London Wall
Floor 9
London
EC2Y 5AJ
United Kingdom
Attention: Manager Loan & Agency Group
Telephone: +44 20 7777 1166
Fax: +44 20 7777 2360


(vi)      if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the respective
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the applicable Administrative
Agent and the applicable Lender.  An Administrative Agent or either Borrowing
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at
 
 
 
 
125

--------------------------------------------------------------------------------

 
 
 
 
its e-mail address as described in the foregoing clause (b)(i) of notification
that such notice or communication is available and identifying the website
address therefor.
 
(c)   Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
 
SECTION 9.02.   Waivers; Amendments.
 
(a)   No failure or delay by an Administrative Agent, an Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agents, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effec­tive only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
an Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)   Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent that is a party thereto and the Loan Party or Loan Parties
that are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (provided that the Administrative
Agents may make Protective Advances as set forth in Section 2.04), (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.17(b) or (e) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, without the written consent of each Lender, (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan
 
 
 
 
126

--------------------------------------------------------------------------------

 
 
Documents), without the written consent of each Lender, or (viii) except as
provided in clauses (d) and (e) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender or (ix) effect any waiver, amendment or modification that by its
terms affects the US Lenders only without the prior written consent of the
Required US Lenders, or affects the UK Lenders only without the prior written
consent of the Required UK Lenders or affects the rights and interests of US
Lenders differently than those of UK Lenders, or affects the rights and
interests of UK Lenders differently than those of US Lenders, without in any
such case the prior written consent of the both the Required US Lenders and the
Required UK Lenders, as separate classes; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Administrative Agent, Swingline Lender or Issuing Bank without the prior written
consent of such Administrative Agent, Swingline Lender or Issuing Bank, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of each Administrative Agent, Swingline Lender and Issuing
Bank).  The US Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04.
 
(c)   The Lenders hereby irrevocably authorize the Administrative Agents, at
their option and in their sole discretion, to release any Liens granted to the
Administrative Agents by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all undrawn Letters of Credit in an amount equal to 105% of
the stated amount of each thereof in a manner satisfactory to each affected
Lender, (ii) constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the applicable Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and such Administrative Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agents and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence, the Administrative Agents will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agents may in their discretion,
release their Liens on Collateral valued in the aggregate not in excess of
$2,500,000 during any calendar year without the prior written authorization of
the Required Lenders.  Any such release shall not in any manner discharge,
affect, or impair the Secured Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.
 
(d)   If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then a Borrowing
Representative may elect to replace a Non-Consenting Lender as a Lender party to
this Agreement, provided that, concurrently with such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrowing
Representatives and the Administrative Agents shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment
 
 
 
127

--------------------------------------------------------------------------------

 
 
 
and Assumption and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Non-Consenting Lender to be terminated as of
such date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrowers shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
 
SECTION 9.03.   Expenses; Indemnity; Damage Waiver.
 
(a)   The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agents and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agents, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provi­sions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agents, the Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agents, the Issuing Bank or any Lender, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
 
(i)    appraisals;
 
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by either Administrative Agent or the
internally allocated fees for each Person employed by such Administrative Agent
with respect to each field examination;
 
(iii)    lien and title searches and title insurance;
 
(iv)    taxes, fees and other charges for recording the Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agents’ Liens;
 
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
 
 
 
128

--------------------------------------------------------------------------------

 
 
 
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
 
All of the foregoing costs and expenses may be charged to the applicable
Borrower as Revolving Loans or to another deposit account, all as described in
Section 2.19(c).
 
(b)    Each Borrower agrees to indemnify the Administrative Agents, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless (on an after tax basis) from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and/or to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, (iv) the failure of the
Borrowers to deliver to the Administrative Agents the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities, costs or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
 
(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by them to an Administrative Agent, Swingline Lender or an Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Administrative Agent, Swingline Lender or such Issuing Bank, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against such Administrative Agent, Swingline Lender or such
Issuing Bank in its capacity as such.  For purposes hereof, a Lender’s “pro-rata
share” shall be determined based upon its share of the sum of the aggregate
amount of the total Commitment at the time.
 
(d)    To the extent permitted by applicable law, none of the Borrowers shall
assert, and each of the Borrowers hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct
 
 
 
 
129

--------------------------------------------------------------------------------

 
 
 
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
 
SECTION 9.04.    Successors and Assigns.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (e) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agents, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)    Each Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it and its participation in
Letters of Credit); provided that (i) except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, or if an Event of Default
has occurred which is then continuing, each of SYX, the Administrative Agents
and the Issuing Banks must give their prior written consent to such assignment
(which consents shall not be unreasonably withheld), (ii) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender to be assigned
to an assignee other than a Lender or an Affiliate of a Lender pursuant to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the applicable Administrative Agent)
shall not be less than US$5,000,000 unless each of SYX and the applicable
Administrative Agent otherwise consent to a lesser amount, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) each partial assignment shall
be made as a pro rata assignment of the assigning Lender’s (X) UK Revolving
Commitment, UK Revolving Exposure and UK LC Exposure, and (Y) US Revolving
Commitment, US Revolving Exposure and US LC Exposure, (v) the parties to each
such assignment shall execute and deliver to the applicable Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
US$3,500 (except such fee shall not be payable in the case of an assignment by
any Lender to any of its affiliates or an assignment pursuant to Sections 2.08
or 2.18) and (vi) the assignee, if it shall not be a Lender, shall deliver to
the applicable Administrative Agent an Administrative
 
 
 
130

--------------------------------------------------------------------------------

 
 
 
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers, the Loan Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and provided
further that any consent of SYX otherwise required under this paragraph shall
not be required if a Default has occurred and is continuing.  Subject to
acceptance and recordation in the Register pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least five US Business Days (or, if
the assignee is a UK Lender, five UK Business Days) after the execution and
recordation thereof, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
 
(c)    The UK Administrative Agent shall furnish to the US Administrative Agent
a copy of each Assignment and Assumption with respect to a UK Commitment.  The
US Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the applicable Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it hereunder, the applicable
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
 
 
131

--------------------------------------------------------------------------------

 
 
 
(e) (i)           Any Lender may, without the consent of the Borrowers, the
Administrative Agents, Swingline Lender or the Issuing Banks, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agents, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the Loan
Documents and to approve any amendment, supplement, modification or waiver of
any provision of this Agreement or the Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, supplement, modification or
waiver described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
SYX is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.17(e) as though it were a Lender.
 
(f)    Any Lender may at any time grant, pledge, hypothecate or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any grant,
pledge, hypothecation or assignment to secure obligations to a Federal Reserve
Bank, and none of the restrictions or conditions set forth in this Section 9.04
related to any such grant, pledge, hypothecation or assignment shall apply to
any such grant, pledge, hypothecation or assignment of a security interest;
provided that no such grant, pledge, hypothecation or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such grantee, pledgee, hypothecatee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instru­ments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that an Administrative Agent, an Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit
 
 
 
132

--------------------------------------------------------------------------------

 
 
 
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
 
SECTION 9.06.   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by each of the Administrative Agents
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.   Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.   Right of Setoff.  If one or more Events of Default shall have
occurred and be continuing, each Lender shall have the right, in addition to and
not in limitation of any right which any such Lender may have under applicable
law or otherwise, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or its Affiliates to or for the credit or the
account of any of the Borrowers against any of and all the obligations of any of
the Borrowers now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)    THIS AGREEMENT  AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY CONSTRUED IN
ACCORDANCE WITH THE
 
 
 
 
133

--------------------------------------------------------------------------------

 
 
 
LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
 
(b)    Each of the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that an
Administrative Agent, an Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any of the Borrowers or their respective properties in the courts of any
jurisdiction.
 
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or here­after have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
 
(e)    The UK Borrower hereby irrevocably designates, appoints and empowers
Systemax Inc., 11 Harbor Park Drive, Port Washington, NY 11050, Attention: Curt
Rush, General Counsel (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of or
in connection with this Agreement or any Loan Document.  Such service may be
made in the manner provided for notices in Section 9.01 with a copy of such
process to the UK Borrower in care of the Process Agent in the Process Agent’s
above address, and the UK Borrower hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf.  The UK Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
 
 
 
134

--------------------------------------------------------------------------------

 
 
 
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.    Confidentiality.  Each of the Administrative Agents, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrowing Representatives or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to an
Administrative Agent, an Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from any of the Borrowers relating
to the Borrowers or their business, other than any such information that is
available to an Administrative Agent, an Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any of the Borrowers; provided
that, in the case of information received from any Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE
 
 
 
135

--------------------------------------------------------------------------------

 
 
 
 
COMPANY AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
SECTION 9.13.    Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.
 
SECTION 9.14.    USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
 
SECTION 9.15.    Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the US Administrative Agent and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
SECTION 9.16.    Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the US Administrative Agent and the Lenders, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession.  Should any Lender (other than the US Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the US
Administrative Agent thereof, and, promptly upon the US Administrative Agent’s
request
 
 
 
136

--------------------------------------------------------------------------------

 
 
 
therefor shall deliver such Collateral to the US Administrative Agent or
otherwise deal with such Collateral in accordance with the US Administrative
Agent’s instructions.
 
Notwithstanding anything herein to the contrary, to the extent not inconsistent
with applicable securities laws, a Lender or potential Lender (and each
employee, representative, or other agent of such person or entity) may disclose
to any and all persons, without limitation, the tax treatment and tax structure
of the transaction (as defined in United States Treasury Regulation Section
1.6011-4) contemplated herein and all related materials of any kind, including
opinions or other tax analyses, that are provided to such person or
entity.  However, such person or entity may not disclose any other information
relating to this transaction (as defined in United States Treasury Regulation
Section 1.6011-4) unless such information is related to such tax treatment and
tax structure.
 
SECTION 9.17.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate (or, in the case of
amounts denominated on Optional Currency, the rate from time to time determined
by the UK Administrative Agent to represents its cost of overnight funds in such
Optional Currency) to the date of repayment, shall have been received by such
Lender.
 
ARTICLE X.  Loan Guaranty
 
SECTION 10.01.    Guaranty.  Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by any Administrative Agent, any Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by any Administrative Agent on behalf of
any Lender, any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.
 
 
 
137

--------------------------------------------------------------------------------

 
 
 
SECTION 10.02.    Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
any Administrative Agent, any Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
 
SECTION 10.03.    No Discharge or Diminishment of Loan Guaranty.
 
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any of the Borrowers or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, any
Administrative Agent, any Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.
 
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
 
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).
 
SECTION 10.04.    Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed
 
 
 
 
138

--------------------------------------------------------------------------------

 
 
 
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower or any Loan Guarantor, other than the indefeasible payment in full
in cash of the Guaranteed Obligations.  Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against any Obligated Party, or any other
person.  Each Loan Guarantor confirms that it is not a surety under any state
law and shall not raise any such law as a defense to its obligations
hereunder.  Each Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.
 
SECTION 10.05.    Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agents, each Issuing
Bank and the Lenders.
 
SECTION 10.06.    Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not any
Administrative Agent, any Issuing Bank and the Lenders are in possession of this
Loan Guaranty.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.
 
SECTION 10.07.    Information.  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Administrative Agent, any Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
 
SECTION 10.08.    Termination.  The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written
 
 
 
139

--------------------------------------------------------------------------------

 
 
 
notice of termination from any Loan Guarantor.  Notwithstanding receipt of any
such notice, each Loan Guarantor will continue to be liable to the Lenders for
any Guaranteed Obligations created, assumed or committed to prior to the fifth
day after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.
 
SECTION 10.09.    Taxes.  All payments of the Guaranteed Obligations will be
made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) each Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Guarantor shall make such deductions
and (iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
SECTION 10.10.    Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”.  This Section with respect to the Maximum Liability of each Loan
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law.  Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.
 
SECTION 10.11.    Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any applicable Borrower after the date hereof (whether
by loan, capital infusion or by other means) to (ii) the aggregate Maximum
Liability of all Loan Guarantors hereunder (including such Paying Guarantor) as
of such date (without giving effect to any right to receive, or obligation to
make, any
 
 
 
 
140

--------------------------------------------------------------------------------

 
 
 
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from any applicable Borrower after the date hereof
(whether by loan, capital infusion or by other means).  Nothing in this
provision shall affect any Loan Guarantor’s several liability for the entire
amount of the Guaranteed Obligations (up to such Loan Guarantor’s Maximum
Liability).  Each of the Loan Guarantors covenants and agrees that its right to
receive any contribution under this Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the payment in full in
cash of the Guaranteed Obligations.  This provision is for the benefit of both
the Administrative Agents, the Issuing Banks, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.
 
SECTION 10.12.    Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agents, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
 
ARTICLE XI.   BORROWING AGENCY.
 
SECTION 11.01.    Borrowing Agency Provisions; Several Nature of UK Borrower.
 
(a)    Each US Borrower hereby irrevocably designates US Borrowing
Representative to be its attorney and agent and in such capacity to borrow, sign
and endorse notes, and execute and deliver all instruments, documents, writings
and further assurances now or hereafter required hereunder, on behalf of such
Borrower or Borrowers, and hereby authorizes Agent to pay over or credit all
loan proceeds hereunder in accordance with the request of such Borrowing
Representative.
 
(b)    The handling of this credit facility as a co-borrowing facility with a
Borrowing Representative in the manner set forth in this Agreement is solely as
an accommodation to Borrowers and at their request.  None of Agent, any
Administrative Agent, any Issuing Bank or any Lender shall incur liability to
Borrowers as a result thereof.  To induce each Administrative Agent and Lenders
to do so and in consideration thereof, each Borrower hereby indemnifies each
Administrative Agent, each Issuing Bank and each Lender and holds each
Administrative Agent, each Issuing Bank and each Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against Agent, any Issuer or any Lender by any Person arising
from or incurred by reason of the handling of the financing arrangements of
Borrowers as provided herein, reliance by any Administrative Agent, any Lender
or any Issuing Bank on any request or instruction from any
 
 
 
 
141

--------------------------------------------------------------------------------

 
 
 
Borrowing Representative or any other action taken by Agent, any Lender or any
Issuer with respect to this Section 11.01 except due to willful misconduct or
gross (not mere) negligence by the indemnified party.
 
(c)    Subject to the provisions of Sections 11.03, all Secured Obligations
shall be joint and several, and each Borrower shall make payment upon the
maturity of the Secured Obligations by acceleration or otherwise, and such
obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by any
Administrative Agent or any Lender to any Loan Party, failure of any
Administrative Agent or any Lender to give any Borrower notice of borrowing or
any other notice, any failure of any Administrative Agent or any Lender to
pursue or preserve its rights against any Loan Party, the release by any
Administrative Agent or any Lender of any Collateral now or thereafter acquired
from any Loan Party, and such agreement by each Loan Party to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by any Administrative Agent or any Lender to the other Loan Parties or any
Collateral for such Loan Party’s Obligations or the lack thereof.
 
SECTION 11.02.    Waivers.  Each Loan Party expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Loan Party may now or hereafter have against the other Loan
Parties or other Person directly or contingently liable for the Secured
Obligations hereunder, or against or with respect to the other Loan Parties’
property (including, without limitation, any property which is Collateral for
the Secured Obligations), arising from the existence or performance of this
Agreement, until termination of this Agreement and repayment in full of the
Secured Obligations.  Each Loan Party hereby waives all suretyship
defenses.  Each Borrower hereby agrees that the other waiver provisions
applicable to each Guarantor under the provisions of Article X of this
Agreement, shall be applicable to each Borrower, as if each Borrower were also a
Guarantor.
 
SECTION 11.03.    Limitation on Liability of UK Borrower.  Subject to Section
2.22, it is the intent of the parties and the parties hereby agree that,
notwithstanding any provision of this Agreement or any of the other Loan
Documents, UK Borrower shall not be liable for any US Obligations, the present
and future assets of UK Borrower shall not be subject to any Liens, claim or
action by any Administrative Agent or the Lenders to satisfy any US Obligations
and neither the Agent nor the Lenders shall have any recourse under this
Agreement or the other Loan Documents against UK Borrower or its assets in
respect of any US Obligations.  All amounts paid by the UK Borrower and all
value derived from its assets shall be applied only to Secured Obligations of UK
Borrower.  As and when the Secured Obligations owing in respect of UK Borrowings
and UK LC Exposure due and owing from the UK Borrower have been reduced to zero,
and the agreement of the UK Administrative Agent and the UK Lenders to make any
further UK Revolving Loans or issue any Letters of Credit on behalf of the UK
Borrower shall have irrevocably terminated, then the UK Borrower shall cease to
be a Borrower and shall be entitled to be released and discharged from all
obligations under this Agreement and the other Loan Documents, the
Administrative Agents and Lenders shall have no further claim against the UK
Borrower or its assets and all provisions of this Agreement that relate to the
UK Borrower, other than provisions which apply generally to Subsidiaries or
Affiliates of the US Borrowers shall cease to have further force and effect.
 
 
 
142

--------------------------------------------------------------------------------

 
 
 
SECTION 11.04.    Powers.  Borrowing Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to Borrowing
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto.  Borrowing Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by Borrowing Representative.
 
SECTION 11.05.    Employment of Agents.  Borrowing Representative may execute
any of its duties as Borrowing Representative hereunder and under any other Loan
Document by or through authorized officers.
 
SECTION 11.06.    Notices.  Each Borrower shall immediately notify Borrowing
Representative of the occurrence of any Event of Default hereunder referring to
this Agreement describing such Event of Default and stating that such notice is
a “notice of default.”  In the event that Borrowing Representative receives such
a notice, Borrowing Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders.  Any notice provided to Borrowing
Representative hereunder shall constitute notice to each Borrower on the date
received by Borrowing Representative.
 
SECTION 11.07.   Successor Borrowing Representative.  Upon the prior written
consent of the Administrative Agent, Borrowing Representative may resign at any
time, such resignation to be effective upon the appointment of a successor
Borrowing Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
 
SECTION 11.08.    Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize Borrowing Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by Borrowing Representative or the Borrowers in accordance with the
terms of this Agreement or the other Loan Documents, and the exercise by
Borrowing Representative of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Borrowers.
 
SECTION 11.09.    Reporting.  Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to Borrowing Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by Borrowing Representative on which Borrowing
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificates required pursuant to the provisions of this Agreement.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
SYSTEMAX INC.




By: /s/ Lawrence P. Reinhold         
Name:   Lawrence P. Reinhold
Title:     Executive Vice President




SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
STREAK PRODUCTS INC.
NEW COMPUSA CORP.
COMPUSA.COM INC.
COMPUSA RETAIL INC.
WORLDWIDE REBATES INC.
CIRCUITCITY.COM INC.
SOFTWARE LICENSING CENTER INC.
TARGET ADVERTISING INC.




By: /s/ Lawrence P. Reinhold                                                  
Name:  Lawrence P. Reinhold
Title:    Vice President of each of the foregoing corporations
 


(signatures continued on succeeding pages)
 


 
 

--------------------------------------------------------------------------------

 


SYSTEMAX EUROPE LIMITED




By:_______________________________
Name:         Curt S. Rush
Title:           Secretary




JPMORGAN CHASE BANK, N.A., individually, as US Administrative Agent, Issuing
Bank and Swingline Lender




By:_______________________________
Name:         Donna M. DiForio
Title:           Vice President




J.P. MORGAN EUROPE LIMITED, as UK Administrative Agent




By:_______________________________
Name:
Title:




HSBC BANK USA, N.A., as Lender




By:_______________________________
Name:
Title:




(signatures continued on succeeding pages)
 


 
 

--------------------------------------------------------------------------------

 


WELLS FARGO CAPITAL FINANCE, LLC, as Lender




By:_______________________________
Name:
Title:






 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the effective date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the US
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.           Assignor:                                ______________________________
 
2.           Assignee:                                ______________________________
 
[and is an Affiliate/[Approved Fund] of [identify Lender]1]
 
3.           Borrower(s):                             ______________________________
 
4.           US Administrative Agent:            ______________________, as the
administrative agent under the Credit Agreement
 
 
 
 
_________________________ 
1
Select as applicable.

 
 
 
 
Exhibit A - 1
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.           Credit Agreement: [The [amount] Credit Agreement dated as of
_______ among [name of Borrower(s)], the Lenders parties thereto, [name of US
Administrative Agent], as US Administrative Agent, and the other agents parties
thereto]
 
6.           Assigned Interest:
 
Facility Assigned2
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans
 
$___________
$___________
_____%
 
$___________
$___________
_____%
 
$___________
$___________
_____%



 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY US ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the US Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 
The Assignee confirms (for the benefit of the UK Administrative Agent and
without liability to any Loan Party) that it is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme (reference number [  ]) and is
tax resident in [   ], so that interest payable to it by borrowers is generally
subject to the Treaty rate of the UK withholding tax and notifies the UK
Borrower that it must, to the extent that the Assignee becomes a Lender under a
Loan which is made available to the UK Borrower pursuant tot the Credit
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 days of the date of this assignment.
 
 
 
_______________________________ 
2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.  “Revolving
Commitment,” “Term Loan Commitment,” etc.)
 
 
 
Exhibit A - 2

 
 
 

--------------------------------------------------------------------------------

 
 

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:


 
 
Exhibit A - 3

 
 
 

--------------------------------------------------------------------------------

 
 

 
[Consented to and]3 Accepted:
 
[NAME OF ADMINISTRATIVE AGENT], as
US Administrative Agent




By_________________________________
Title:




[Consented to:]4


[NAME OF RELEVANT PARTY]




By________________________________
Title:
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

 
3
To be added only if the consent of the US Administrative Agent is required by
the terms of the Credit Agreement.

 
4
To be added only if the consent of the Borrower and/or other parties
(e.g.  Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 
 
 
 
Exhibit A - 4
 


 
 

--------------------------------------------------------------------------------

 


ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the effective date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___ thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the US Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the US Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the effective date, the US Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the effective date and to the
Assignee for amounts which have accrued from and after the effective date.
 
 
 
Exhibit A - 5
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.
 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.
 
 
 
 
 
 
 
Exhibit A - 6
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
OPINION OF COUNSEL FOR THE BORROWER
 
[TO COME]
 
 
 
 
 
 
 
 
Exhibit B - 1

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
BORROWING BASE CERTIFICATE
 
[SEE ATTACHED]
 
 
 
 
 
 
 
 
Exhibit C - 1

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
To:          The Lenders parties to the
Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of , (as amended, modified, renewed or extended from time to
time, the “Agreement”) among ___________________________ (the “Borrower”), the
other Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
US Administrative Agent for the Lenders and as the Issuing Bank.  Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected of the Borrower;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
 
3.           The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;
 
4.           I hereby certify that no Loan Party has changed (i) its name, (ii)
its chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the US Administrative Agent the notice required by Section 4.15 of the
Security Agreement;
 
5.           Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and
 
6.           Schedule II hereto sets forth the computations necessary to
determine the Applicable Rate commencing on the Business Day this certificate is
delivered.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or
 
 
Exhibit D - 1
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
event or (i) the change in GAAP or the application thereof and the effect of
such change on the attached financial statements:
 
____________________________________________________________________
 
____________________________________________________________________
 
____________________________________________________________________
 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ____ day of
_________, _________.
 
 

 




By:_________________________________
Name:
Title:
 
 
 
 
 
 
Exhibit D - 2

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Compliance as of _________, ____ with
 
Provisions of Section 6.04, 6.12 and 6.13 of
 
the Agreement
 
Section 6.04 Investments, Loan, Advances and Guarantees
 
Actual for Non Loan Parties
 
 

    6.04 (c) Investments _________________________     6.04 (d) Intercompany
loans and/or advances _________________________     6.04 (e) Guaranteed
obligations _________________________         Total       Maximum
Permitted                           $100,000,000      

Section 6.12 Capital Expenditures

        Capital Expenditures Permitted for Fiscal 2010  $20,000,000]     Lesser
of $2,000,000 and Carryover Amount ________________________         Total
Capital Expenditures Permitted           Actual Capital Expenditures
________________________         Excess      

Section 6.13 Fixed Charge Coverage Ratio (if applicable)

    EBITDA           Less: Unfinanced Capital Expenditures
_______________________         Fixed Charges           Cash Interest Expense  
    Scheduled Principal Payments       Cash Dividends & Distributions  
    Capital Lease Obligations _______________________         Total Fixed
Charges           Actual Ratio _______________________         Minimum Required 
1.25X

                                                                                                          
 
 
Exhibit D - 3

 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE II
 
Borrower’s Applicable Rate Calculation
 


 
Average Daily Borrowing Base Availability
for the fiscal quarter ended ________
 
Month Ended
Average Availability
       



 
 
 
 
 
 
 
Exhibit D - 4

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 


 
Compliance as of _________, ____ with
Provisions of and of
the Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit D - 5
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II
 
Borrower’s Applicable Rate Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit D - 6
 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 200_,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “US Administrative Agent”) under that certain Credit
Agreement, dated as of ___________, __, 200_ among _______________ (the
“Borrower”), the Loan Parties party thereto, the Lenders party thereto and the
US Administrative Agent (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.
 
The New Subsidiary and the US Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:
 
1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the US Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.]* *[The New
Subsidiary has delivered to the US Administrative Agent an executed Loan
Guaranty.]*
 
2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the US Administrative
Agent in accordance with the Credit Agreement.
 
Exhibit E - 1
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.           The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:
 
____________________________________________________________________
 
____________________________________________________________________
 
____________________________________________________________________
 
4.           The New Subsidiary hereby waives acceptance by the US
Administrative Agent and the Lenders of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.
 
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
 
6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the US Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
[NEW SUBSIDIARY]




By:____________________________
Name:
Title:




Acknowledged and accepted:




JPMORGAN CHASE BANK, N.A., as US Administrative Agent




By:______________________________
Name:
Title:
 
Exhibit E - 2

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
MANDATORY COSTS
 
1.
The Mandatory Cost is an addition to the interest rate to compensate UK Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
UK Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each UK Lender in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the UK Administrative Agent
as a weighted average of the UK Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each UK Lender in the relevant
Loan or Borrowing) and will be expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any UK Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that UK Lender to
the UK Administrative Agent.  This percentage will be certified by that UK
Lender in its notice to the UK Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that UK Lender’s
participation in all Loans or Borrowings made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any UK Lender lending from a Facility Office in the
United Kingdom will be calculated by the UK Administrative Agent as follows:

 
 
(a)
in relation to a Sterling Loan:

 
per cent  per annum




 
(b)
in relation to a Loan in any currency other than Sterling:

 
per cent.  per annum,




Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that UK Lender is from time to time required to maintain
as an interest-free cash ratio deposit with the Bank of England to comply with
cash ratio requirements;

 
 
B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an unpaid sum, the additional rate of
interest specified in paragraph (c) of Section 2.12) payable for the relevant
Interest Period on the Loan or Borrowing;

 
 
 
Exhibit F - 1
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
C
is the percentage (if any) of Eligible Liabilities which that UK Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England;

 
 
D
is the percentage rate per annum payable by the Bank of England to the UK
Administrative Agent on interest-bearing Special Deposits; and

 
 
E
is designed to compensate UK Lenders for amounts payable under the Fees Rules
and is calculated by the UK Administrative Agent as being the average of the
most recent rates of charge supplied by the banks in the London interbank market
to the UK Administrative Agent pursuant to paragraph 7 below and expressed in
pounds Sterling per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means the office notified by a UK Lender to the UK
Administrative Agent in writing on or before the date on which it becomes a UK
Lender (or, following that date, by not less than five Business Days’ written
notice) as (i) the office through which it will perform its obligations under
this Agreement where the office is situated in FATF countries or (ii) with the
prior written consent of the UK Administrative Agent, an office through which it
will perform its obligations under this Agreement situated in non-FATF
countries, and which will, in either case, be treated for tax purposes as the
location to which a UK Lender will attribute its income arising pursuant to this
Agreement;

 
 
(c)
“FATF” shall mean the Financial Action Task Force on Money Laundering, an
inter-governmental body the purpose of which is the development and promotion of
policies, at both national and international levels, to combat money laundering;

 
 
(d)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(e)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero-rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(f)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
 
Exhibit F - 2
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the UK Administrative Agent, banks in the London interbank
market selected by it shall, as soon as practicable after publication by the
Financial Services Authority, supply to the UK Administrative Agent the rate of
charge payable by that bank to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that bank as being the average of the
Fee Tariffs applicable to that bank for that financial year) and expressed in
pounds Sterling per £1,000,000 of the Tariff Base of that bank.

 
8.
Each UK Lender shall supply any information required by the UK Administrative
Agent for the purpose of calculating its Additional Cost Rate.  In particular,
but without limitation, each UK Lender shall supply the following information on
or prior to the date on which it becomes a UK Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
 
(b)
any other information that the UK Administrative Agent may reasonably require
for such purpose.

 
Each UK Lender shall promptly notify the UK Administrative Agent of any change
to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each UK Lender for the purpose of A and C above and the rates
of charge of each bank for the purpose of E above shall be determined by the UK
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a UK Lender notifies
the UK Administrative Agent to the contrary, each UK Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 
10.
The UK Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over-or under-compensates
any UK Lender and shall be entitled to assume that the information provided by
any UK Lender or bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.
The UK Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the UK Lenders on the basis of the Additional
Cost Rate for each UK Lender based on the information provided by each UK Lender
and each bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the UK Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a UK Lender shall, in the absence of manifest error, be conclusive
and binding on all parties.

 
13.
The UK Administrative Agent may from time to time, after consultation with the
UK Borrower and the UK Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law or regulation, or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties.

 
 
Exhibit F - 3
 
 